Exhibit 10.1

 

CREDIT AGREEMENT

 

dated as of November 27, 2012

 

among

 

ALTISOURCE SOLUTIONS S.À R.L.,

 

as Borrower,

 

ALTISOURCE PORTFOLIO SOLUTIONS S.A.,

 

as Holdings,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent,

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
and CITIGROUP GLOBAL MARKETS INC.,
as Lead Arrangers

 

and

 

BARCLAYS BANK PLC,
and CITIGROUP GLOBAL MARKETS INC.,
as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Terms Generally

35

Section 1.03.

Accounting Terms and Determinations

36

Section 1.04.

Effectuation of Transactions

36

Section 1.05.

Other Interpretive Provisions

36

Section 1.06.

Currency Equivalents Generally

37

 

 

 

ARTICLE II

THE CREDITS

 

 

 

Section 2.01.

Commitments

37

Section 2.02.

Loans and Borrowings

37

Section 2.03.

Requests for Borrowings

38

Section 2.04.

Funding of Borrowings

39

Section 2.05.

Interest Elections

39

Section 2.06.

Agreement to Repay Loans; Evidence of Debt

40

Section 2.07.

Repayment of Term Loans

40

Section 2.08.

Prepayment of Loans

41

Section 2.09.

Fees

47

Section 2.10.

Interest

47

Section 2.11.

Payments Generally; Pro Rata Treatment; Sharing of Set offs

48

Section 2.12.

Incremental Commitments

50

Section 2.13.

Defaulting Lenders

52

Section 2.14.

Refinancing Debt

53

 

 

 

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

Section 3.01.

Taxes

55

Section 3.02.

Illegality

59

Section 3.03.

Inability to Determine Rates

59

Section 3.04.

Increased Costs

60

Section 3.05.

Compensation for Losses

61

Section 3.06.

Mitigation Obligations; Replacement of Lenders

61

Section 3.07.

Survival

62

 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01.

Organization and Qualification

62

Section 4.02.

Due Authorization

62

Section 4.03.

Equity Interests and Ownership

62

Section 4.04.

No Conflict

63

 

--------------------------------------------------------------------------------


 

Table of Contents (cont.)

 

 

 

Page

 

 

 

Section 4.05.

Governmental Consents

63

Section 4.06.

Binding Obligation

63

Section 4.07.

Financial Statements

63

Section 4.08.

No Material Adverse Change

63

Section 4.09.

Tax Returns and Payments

64

Section 4.10.

Environmental Matters

64

Section 4.11.

Governmental Regulation

64

Section 4.12.

Employee Matters

64

Section 4.13.

ERISA

65

Section 4.14.

Margin Stock

65

Section 4.15.

Solvency

65

Section 4.16.

Disclosure

65

Section 4.17.

Patriot Act; Anti-Corruption

66

Section 4.18.

Security Documents

66

Section 4.19.

Adverse Proceedings; Compliance with Law

66

Section 4.20.

Properties

66

 

 

 

ARTICLE V

CONDITIONS OF LENDING

 

 

 

Section 5.01.

All Borrowings

67

Section 5.02.

First Borrowing

67

 

 

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

 

 

Section 6.01.

Financial Statements and Other Reports

69

Section 6.02.

Existence

72

Section 6.03.

Payment of Taxes and Claims

72

Section 6.04.

Insurance

73

Section 6.05.

Books and Records; Inspections

73

Section 6.06.

Lenders Calls

73

Section 6.07.

Compliance with Laws

73

Section 6.08.

Environmental

73

Section 6.09.

Subsidiaries

74

Section 6.10.

Further Assurances

75

Section 6.11.

Maintenance of Ratings

75

Section 6.12.

Use of Proceeds

76

Section 6.13.

Post Closing Covenants

76

 

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

 

 

Section 7.01.

Indebtedness

76

Section 7.02.

Liens

78

Section 7.03.

No Further Negative Pledges

80

Section 7.04.

Restricted Junior Payments

80

Section 7.05.

Restrictions on Subsidiary Distributions

81

Section 7.06.

Investments

81

Section 7.07.

Certain Calculations

82

 

ii

--------------------------------------------------------------------------------


 

Table of Contents (cont.)

 

 

 

Page

 

 

 

 

 

 

Section 7.08.

Fundamental Changes; Disposition of Assets; Acquisitions

84

Section 7.09.

Disposal of Subsidiary Interests

85

Section 7.10.

Sales and Lease-Backs

85

Section 7.11.

Transactions with Shareholders and Affiliates

85

Section 7.12.

Conduct of Business

86

Section 7.13.

Modifications of Junior Indebtedness

86

Section 7.14.

Amendments or Waivers of Organizational Documents

86

Section 7.15.

Fiscal Year

86

Section 7.16.

Certain Activities

86

 

 

 

ARTICLE VIII

EVENTS OF DEFAULT

 

 

 

Section 8.01.

Events of Default

86

Section 8.02.

Application of Funds

89

 

 

 

ARTICLE IX

THE AGENCY PROVISIONS

 

 

 

Section 9.01.

Appointment and Authority

89

Section 9.02.

Rights as a Lender

90

Section 9.03.

Exculpatory Provisions

90

Section 9.04.

Reliance by Administrative Agent

91

Section 9.05.

Delegation of Duties

91

Section 9.06.

Resignation of Administrative Agent

92

Section 9.07.

Non-Reliance on Administrative Agent and Other Lenders

92

Section 9.08.

No Other Duties, Etc.

93

Section 9.09.

Administrative Agent May File Proofs of Claim

93

Section 9.10.

Collateral and Guaranty Matters

93

Section 9.11.

Hedge Agreements

94

 

 

 

ARTICLE X

MISCELLANEOUS

 

 

 

Section 10.01.

Amendments, Etc.

95

Section 10.02.

Notices; Effectiveness; Electronic Communication

97

Section 10.03.

No Waiver; Cumulative Remedies; Enforcement

99

Section 10.04.

Expenses; Indemnity; Damage Waiver

100

Section 10.05.

Payments Set Aside

102

Section 10.06.

Successors and Assigns

102

Section 10.07.

Treatment of Certain Information; Confidentiality

106

Section 10.08.

Platform; Borrower Materials

107

Section 10.09.

Right of Setoff

108

Section 10.10.

Interest Rate Limitation

108

Section 10.11.

Counterparts; Integration; Effectiveness

108

Section 10.12.

Survival of Representations and Warranties

108

Section 10.13.

Severability

109

Section 10.14.

Replacement of Lenders

109

Section 10.15.

Governing Law; Jurisdiction Etc.

110

Section 10.16.

Waiver of Jury Trial

111

 

iii

--------------------------------------------------------------------------------


 

Table of Contents (cont.)

 

 

 

Page

 

 

 

Section 10.17.

No Advisory or Fiduciary Responsibility

111

Section 10.18.

Electronic Execution of Assignments and Certain Other Documents

112

Section 10.19.

USA Patriot Act Notice

112

Section 10.20.

Headings

112

 

 

 

Exhibits:

 

 

Exhibit A

—

Form of Assignment and Acceptance

 

Exhibit B

—

Form of Borrowing Request

 

Exhibit C

—

Form of Compliance Certificate

 

Exhibit D

—

Form of Note

 

Exhibit E

—

Discounted Prepayment Option Notice

 

Exhibit F

—

Lender Participation Notice

 

Exhibit G

—

Discounted Voluntary Prepayment Notice

 

Exhibit H

—

U.S. Tax Compliance Certificate

 

Exhibit I

—

Form of Guaranty

 

Exhibit J

—

Form of Counterpart Agreement

 

Exhibit K

—

Form of Intercompany Note

 

Exhibit L

—

Form of Security Agreement

 

Exhibit M

—

Form of Borrower Solvency Certificate

 

 

 

 

 

Schedules:

 

 

 

Schedule 1.01

—

Material Subsidiaries

 

Schedule 1.02

—

Unrestricted Subsidiaries

 

Schedule 2.01

—

Commitments and Lenders

 

Schedule 4.01

—

Loan Parties (Organization)

 

Schedule 4.03

—

Subsidiaries (Ownership)

 

Schedule 6.13

—

Post Closing Actions

 

Schedule 7.01

—

Indebtedness

 

Schedule 7.02

—

Liens

 

Schedule 7.05

—

Restrictions on Subsidiary Distributions

 

Schedule 7.06

—

Investments

 

Schedule 7.11

—

Transactions with Shareholders and Affiliates

 

Schedule 10.02

—

Notices Information

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 27, 2012 (this “Agreement”), among
ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited liability company (société
anonyme) organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg Trade
and Companies register under number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS
S.À R.L., a private limited liability company (société à responsabilité limitée)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand
Duchy of Luxembourg, having a share capital of USD 21,463,001 and registered
with the Luxembourg Trade and Companies register under number B 147268 (the
“Borrower”), the LENDERS party hereto from time to time, BANK OF AMERICA, N.A.,
as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Lenders.

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Term B Loans on the Borrowing Date in an aggregate principal amount equal to
$200,000,000;

 

WHEREAS, the proceeds of the Term B Loans will be used for general corporate
purposes and, among other things, to fund the capitalization and separation of
certain spin-offs and acquisitions by the Borrower and certain of its
Subsidiaries; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01.        Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings:

 

“Acceptable Discount” has the meaning specified in Section 2.08(a)(iii)(C).

 

“Acceptance Date” has the meaning specified in Section 2.08(a)(iii)(B).

 

“Accepting Lenders” has the meaning specified in Section 10.01.

 

“Accredited Investor” has the meaning specified in Regulation D of the
Securities Act.

 

“Acquired Entity” has the meaning specified in the definition of “Permitted
Acquisition.”

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Borrower or any Restricted Subsidiary
in exchange for, or as part of, or in connection with, any Permitted
Acquisition, whether paid in cash or by exchange of Equity Interests or of
properties or otherwise and whether payable at or prior to the consummation of
such Permitted Acquisition or deferred for payment at any future time, whether
or not any such future payment is subject to the occurrence of any contingency,
and includes any and all payments representing the purchase price and any
assumptions of Indebtedness, “earn-outs” and other agreements to make any
payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of any Person or business.

 

--------------------------------------------------------------------------------


 

“Adjusted Eurodollar Rate” means the quotient obtained (expressed as a decimal,
carried out to five decimal places) by dividing (A) the applicable Eurodollar
Base Rate by (B) 1.00 minus the Eurodollar Reserve Percentage.

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

 

“Administrative Agent Fee Letter” means that certain Administrative Agency Fee
Letter dated as of the date hereof by and between the Borrower and Bank of
America.

 

“Administrative Agent Fees” has the meaning specified in Section 2.09(a).

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02 or such other address within
the United States or account as the Administrative Agent may from time to time
notify the Borrower and the Lenders in writing.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Adverse Proceeding” means any action, suit, demand, claim, proceeding, hearing
(in each case, whether administrative, judicial (civil or criminal) or
otherwise), governmental investigation or arbitration (whether or not
purportedly on behalf of Holdings, the Borrower or any Subsidiary Guarantor) at
law or in equity, or before or by any Governmental Authority, domestic or
foreign, whether pending or, to the knowledge of an Authorized Officer,
threatened against Holdings, the Borrower or any Subsidiary Guarantor or any
property of Holdings, the Borrower or any Subsidiary Guarantor.

 

“Affected Facility” has the meaning specified in Section 10.01.

 

“Affected Restricted Subsidiary” has the meaning specified in
Section 2.08(b)(v).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power (i) to vote 10% or more of the Securities having
ordinary voting power for the election of directors of such Person or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ownership of voting securities or by contract or otherwise;
provided, however, that, notwithstanding the foregoing, none of the
Administrative Agent, any Lender or any of their respective Affiliates shall be
considered an Affiliate of Holdings or any Subsidiary thereof solely as a result
of such relationship.

 

“Agent” means the Administrative Agent or the Collateral Agent and any
successors and permitted assigns in such capacity, and “Agents” means any two or
more of them.

 

“Agent Party” has the meaning specified in Section 10.02(c).

 

“Agreement” means this Credit Agreement, dated as of the date hereof, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Annualized Acquired EBITDA” means, for any Acquired Entity: (1) for the first
full Fiscal Quarter in which such Acquired Entity is included in the calculation
of Consolidated Adjusted

 

2

--------------------------------------------------------------------------------


 

EBITDA, (i) the actual Consolidated Adjusted EBITDA for such Acquired Entity for
such Fiscal Quarter, multiplied by (ii) four; (2) for the second full Fiscal
Quarter in which such Acquired Entity is included in the calculation of
Consolidated Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for
such Acquired Entity for the preceding two Fiscal Quarters ending on the last
day of the applicable Fiscal Quarter, multiplied by (ii) two; (3) for the third
full Fiscal Quarter in which such Acquired Entity is included in the calculation
of Consolidated Adjusted EBITDA, (i) the actual Consolidated Adjusted EBITDA for
such Acquired Entity for the preceding three Fiscal Quarters ending on the last
day of the applicable Fiscal Quarter, multiplied by (ii) 1.33; and (4) for the
fourth full Fiscal Quarter in which such Acquired Entity is included in the
calculation of Consolidated Adjusted EBITDA, the actual Consolidated Adjusted
EBITDA for such Acquired Entity for the preceding four Fiscal Quarters ending on
the last day of the applicable Fiscal Quarter.

 

“Applicable Discount” has the meaning specified in Section 2.08(a)(iii)(C).

 

“Applicable Margin” means, in respect of the Term B Facility, 3.50% per annum
for Base Rate Loans and 4.50% per annum for Eurodollar Rate Loans.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

 

“Asset Sale” means a sale, lease or sub-lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, exclusive license (as licensor or
sublicensor), transfer or other disposition to, or any exchange of property
with, any Person, in one transaction or a series of transactions, of all or any
part of Holdings’ or any Restricted Subsidiary’s businesses, assets or
properties of any kind, whether real, personal, or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed,
including the Equity Interests (and issuances thereof) of any Restricted
Subsidiary, other than (i) transfers to the Borrower or any Subsidiary
Guarantor, or from a Restricted Subsidiary that is not a Subsidiary Guarantor to
another Restricted Subsidiary that is not a Subsidiary Guarantor, (ii) inventory
and other assets, including, without limitation, accounts receivable, sold,
leased or licensed in the ordinary course of business (excluding any such sales,
leases or licenses by operations or divisions discontinued or to be
discontinued), (iii) sales, leases or licenses of other assets for aggregate
consideration of less than $10,000,000 with respect to any transaction or series
of related transactions and less than $15,000,000 in the aggregate during any
Fiscal Year, (iv) dispositions permitted by Sections 7.08(e), 7.08(h) and
7.08(j), (v) sales of all or part of Holdings’ or any Restricted Subsidiary’s
interest in Correspondent One S.A., Altisource Fulfillment Operations, Inc. and
related assets, (vi) dispositions of Investments or other assets and
dispositions or compromise of loans or other receivables, in each case, in
connection with the workout, compromise, settlement or collection thereof or
exercise of remedies with respect thereto, in the ordinary course of business or
in a bankruptcy, foreclosure or similar proceedings, (vii) dispositions in
connection with any Permitted Spin-Off, (viii) the conversion of equity
appreciation rights or other equity-related incentives or awards granted
pursuant to the 2009 Equity Incentive Plan of Holdings and its Subsidiaries, as
amended from time to time, into not more than 25% of the Equity Interests of a
Subsidiary and (ix) dispositions of Unrestricted Subsidiaries or property and
assets thereof.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent and
the Borrower (if required by such assignment and acceptance), in the form of
Exhibit A or such other form as shall be approved by the Administrative Agent
and the Borrower (such approval not to be unreasonably withheld or delayed).

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president, chief financial officer

 

3

--------------------------------------------------------------------------------


 

or manager on the board of managers of such Person and any other officer
proposed by the Borrower from time to time and reasonably acceptable to the
Administrative Agent.

 

“Available Amount” means, at any time of determination (the “Reference Date”),
an amount equal to (a) the aggregate amount of Consolidated Excess Cash Flow
generated from and after the Borrowing Date to the last day of the most recently
completed Fiscal Quarter to the extent such Consolidated Excess Cash Flow was
not required to be applied, or will not be required to be applied on the next
ECF Payment Date, in accordance with Section 2.08(b)(iv) (except to the extent
excluded pursuant to Section 2.08(b)(v)), plus (b) the aggregate cumulative
amount of all voluntary repayments of the Loans pursuant to Section 2.08(a) made
on or prior to such Reference Date, plus (c) the aggregate amount of
distributions actually received in cash from Unrestricted Subsidiaries and
minority investments in any Person without duplication on or prior to such
Reference Date, plus (d) the aggregate amount of any capital contributions or
net cash proceeds of equity issuances received or made by Holdings or the
Borrower after the initial Borrowing Date and on or prior to such Reference
Date, plus (e) the aggregate amount of any mandatory prepayments which are
declined by a Lender in accordance with Section 2.08(b)(ix) to the extent the
Borrower has not applied such declined proceeds to the prepayment of the Term
Loans minus (f) any Restricted Junior Payments, Permitted Acquisitions,
amortization payments of Junior Indebtedness or other Investments made using the
Available Amount.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate” means, for any day, a rate per annum equal to the highest of (i) the
Prime Rate for such day, (ii) the sum of 0.50% plus the Federal Funds Rate for
such day and (iii) the Eurodollar Base Rate (determined by reference to clause
(ii) of the definition thereof) plus 1.00%.

 

“Base Rate Borrowing” means a Borrowing comprised of Base Rate Loans.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Board” means the Board of Governors of the United States Federal Reserve
System, or any successor thereto.

 

“Borrower” has the meaning specified in the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified in Section 10.8.

 

“Borrowing” means a group of Loans of a single Type under a single Facility and
made on a single date and, in the case of Eurodollar Rate Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Date” means the date of the incurrence of the Loans (which shall
occur on or after the Effective Date).

 

“Borrowing Minimum” means $5,000,000.

 

“Borrowing Multiple” means $1,000,000.

 

“Borrowing Request” means a request by the Borrower in accordance with the terms
of Section 2.03 and substantially in the form of Exhibit B.

 

4

--------------------------------------------------------------------------------


 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, except
that if such day relates to any Eurodollar Rate Loan, such day shall also be a
London Banking Day.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person; provided that for all purposes hereunder the amount of
obligations under any Capital Lease shall be the amount thereof accounted for as
a liability in accordance with GAAP.

 

“Cash” means money, currency or a credit balance on hand or in any demand or
Deposit Account.

 

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the government of the United States or
(b) issued by any agency of the United States the obligations of which are
backed by the full faith and credit of the United States, in each case maturing
within one year after such date and having, at the time of the acquisition
thereof, a rating of at least A-1 from S&P or at least P-1 from Moody’s;
(ii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof, in each case maturing within one year after such date and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (iii) certificates of deposit or bankers’ acceptances
maturing within three months after such date and issued or accepted by any
Lender or by any commercial bank organized under the laws of the United States
or any state thereof or the District of Columbia that (a) is at least
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulator), (b) has Tier 1 capital (as defined in such regulations) of
not less than $1,000,000,000 and (c) has a rating of at least AA- from S&P and
Aa3 from Moody’s; and (iv) shares of any money market mutual fund that (a) has
substantially all of its assets invested continuously in the types of
investments referred to in clauses (i) and (ii) above, (b) has net assets of not
less than $5,000,000,000 and (c) has the highest rating obtainable from either
S&P or Moody’s.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. § 9601 et seq.

 

“Change in Law” means the occurrence, after the date of this Agreement (or, with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (i) the adoption or taking effect of any law,
rule, regulation or treaty, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, guideline
or directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means (i) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Exchange Act) other than William C. Erbey and
his affiliates that he controls shall have acquired beneficial ownership or
control of 50.0% or more on a fully diluted basis of the voting

 

5

--------------------------------------------------------------------------------


 

and/or economic interest in the Equity Interests of Holdings; (ii) a majority of
the seats on the board of directors (or similar governing body) of Holdings
shall be occupied by Persons other than (x) directors on the date of this
Agreement, (y) directors whose election or nomination was approved by
individuals referred to in clause (x) above constituting at the time of such
election or nomination at least a majority of the board of directors (or similar
governing body) of Holdings or (z) directors whose election or nomination was
approved by individuals referred to in clauses (x) and/or (y) above constituting
at the time of such election or nomination at least a majority of the board of
directors (or similar governing body) of Holdings; or (iii) Holdings fails to
own and control, directly or indirectly, 100% of the Equity Interests of the
Borrower.

 

“Closing Fees” has the meaning specified in Section 2.09(b).

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, Security
Agreement Collateral and all Mortgaged Properties.

 

“Collateral Agent” means the party acting as collateral agent for the Secured
Parties under the Security Documents.  On the Borrowing Date, the Collateral
Agent is the same person as the Administrative Agent.  Unless the context
otherwise requires, the term “Administrative Agent” as used herein shall include
the Collateral Agent, notwithstanding various specific references to the
Collateral Agent herein.

 

“Commitment” means with respect to any Lender, such Lender’s Term B Loan
Commitment and Incremental Term Loan Commitment.

 

“Complex” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any Restricted Subsidiary or any of their
respective predecessors.

 

“Compliance Certificate” means a certificate from an Authorized Officer of the
Borrower substantially in the form of Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis with such Person’s Restricted Subsidiaries in accordance
with, except as otherwise set forth herein, applicable principles of
consolidation under GAAP.

 

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and the Restricted Subsidiaries on a Consolidated basis equal to
(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) Consolidated Interest
Expense, (b) provisions for taxes based on income, (c) total depreciation
expense, (d) total amortization expense, (e) other non-cash charges reducing
Consolidated Net Income (including, without limitation, any non-cash losses
recorded on the repurchase or extinguishment of debt), (f) any extraordinary
non-cash charges or losses determined in accordance with GAAP, (g) any aggregate
net loss on or of Permitted Spin-Offs or on the sale, lease, transfer or other
disposition of property outside the ordinary course of business or the
discontinuance of any operations or business line, (h) any restructuring charges
relating to head count reduction and the closure of facilities attributable to
Permitted Acquisitions incurred during the 12 months preceding the last day of
such period; provided that, for purposes of this

 

6

--------------------------------------------------------------------------------


 

clause (h), (1) such charges are factually supportable and have been realized,
(2) either (A) the addition of such charges shall not be inconsistent with
Regulation G and Article 11 of Regulation S-X promulgated under the Securities
Act and the Exchange Act and as interpreted by the staff of the SEC or (B) if
such charges do not meet the requirements of the preceding clause (A), then the
addition of such charges, when aggregated with the add-back pursuant to clause
(i) below, shall not exceed 7.5% of Consolidated Adjusted EBITDA (without giving
effect to any adjustments pursuant to this clause (h) or clause (i) below) in
any period of four consecutive Fiscal Quarters and (3) the Borrower shall
provide the Administrative Agent with a reasonably detailed list of such charges
together with the Compliance Certificate being delivered for the relevant
period, (i) any synergies, operating expense reductions or other cost savings
attributable to Permitted Acquisitions; provided that, for purposes of this
clause (i), (1) such cost savings are factually supportable and are reasonably
expected to be realized within 12 months following such Permitted Acquisition,
(2) either (A) the addition of such synergies, operating expense reductions or
other cost savings shall not be inconsistent with Regulation G and Article 11 of
Regulation S-X promulgated under the Securities Act and the Exchange Act and as
interpreted by the staff of the SEC or (B) if such synergies, operating expense
reductions or such other cost savings do not meet the requirements of the
preceding clause (A), then the addition of such synergies, operating expense
reductions or other cost savings, when aggregated with the addition of charges
pursuant to clause (h) above, shall not exceed 7.5% of Consolidated Adjusted
EBITDA (without giving effect to any adjustments pursuant to this clause (i) or
clause (h) above) in any period of four consecutive Fiscal Quarters and (3) the
Borrower shall provide the Administrative Agent with a reasonably detailed list
of such synergies, operating expense reductions or such other cost savings
together with the Compliance Certificate being delivered for the relevant
period, (j) costs, fees and expenses incurred in connection with the Spinoff,
the Transactions, Permitted Acquisitions and Permitted Spin-Offs, (k) non-cash
expenses resulting from the grant or periodic remeasurements of stock options or
other equity-related incentives (including, any non-cash expenses related to any
stock option or other equity-related incentives resulting from the acceleration
of vesting in the event of a change of control) to any director, officer,
employee, former employee or consultant of any Loan Party and (l) impairment or
write-off of goodwill and other intangible assets minus (ii) to the extent
increasing Consolidated Net Income, the sum, without duplication of, (a) any
other non-cash gains for such period, (b) any extraordinary non-cash gains
determined in accordance with GAAP and (c) any non-cash gain recorded on the
repurchase or extinguishment of debt.  Consolidated Adjusted EBITDA shall be
calculated after giving effect to the adjustments provided in Section 7.07.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and the Restricted Subsidiaries during such period
determined on a Consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment” or similar items reflected
in the Consolidated statement of cash flows of Holdings and the Restricted
Subsidiaries; provided that Consolidated Capital Expenditures shall not include
any expenditures (i) for replacements and substitutions for fixed assets,
capital assets or equipment to the extent made with Net Insurance/Condemnation
Proceeds invested pursuant to Section 2.08(b)(iii) or with Net Cash Proceeds
from Asset Sales invested pursuant to Section 2.08(b)(ii) or (ii) that
constitute a Permitted Acquisition permitted under Section 7.08.

 

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to:

 

(i)                                     the sum, without duplication, of the
amounts for such period of (a) Consolidated Net Income, plus, (b) to the extent
reducing Consolidated Net Income, the sum, without duplication, of amounts for
non-cash charges reducing Consolidated Net Income, including for depreciation
and amortization (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for

 

7

--------------------------------------------------------------------------------


 

potential cash charge in any future period or amortization of a prepaid cash
charge that was paid in a prior period), plus (c) the Consolidated Working
Capital Adjustment, minus

 

(ii)                                  the sum, without duplication, of (a) the
amounts for such period of (1) scheduled and other mandatory repayments, without
duplication, of Indebtedness for borrowed money (excluding repayments of any
revolving credit facility that are not included in Consolidated Working Capital
Liabilities except to the extent the commitments with respect thereto are
permanently reduced in connection with such repayments) and scheduled repayments
of obligations under Capital Leases (excluding any interest expense portion
thereof), (2) Consolidated Capital Expenditures and (3) Acquisition
Consideration and all consideration paid in connection with Permitted
Acquisitions and other Investments permitted to be made under Section 7.06
(other than Permitted Acquisitions or other Investments that are financed with
the Available Amount, without duplication), plus (b) other non cash gains
increasing Consolidated Net Income for such period (excluding any such non cash
gain to the extent it represents the reversal of an accrual or reserve for
potential cash gain in any prior period). As used in this clause (ii),
“scheduled and other mandatory repayments, without duplication, of Indebtedness”
do not include any voluntary prepayments of Loans pursuant to Section 2.08(a) or
mandatory prepayments of the Loans pursuant to Section 2.08(b).

 

“Consolidated Interest Expense” means, for any period, (i) total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP, capitalized interest and other original issue discount, banking fees
and similar fees incurred in connection with the incurred of Indebtedness) of
Holdings and the Restricted Subsidiaries on a Consolidated basis with respect to
all outstanding Indebtedness of Holdings and the Restricted Subsidiaries,
including all commissions, discounts and other fees and charges owed with
respect to net costs under Interest Rate Agreements, but excluding, however, any
amortization of deferred financing fees, amounts referred to in Section 2.09
payable on or before the Borrowing Date minus (ii) total interest income
received by Holdings and the Restricted Subsidiaries during such period on Cash
and Cash Equivalents.

 

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and the Restricted Subsidiaries on a Consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus,
to the extent such amounts are included in net income in conformity with GAAP
and without duplication, (ii) (a) the income (or loss) of any Person (other than
a Restricted Subsidiary) in which any other Person (other than Holdings or any
Restricted Subsidiary) has a joint interest, except to the extent of the amount
of dividends or other distributions actually paid to Holdings or any Restricted
Subsidiary by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Restricted Subsidiary or is merged
into or consolidated with Holdings or any Restricted Subsidiary or that Person’s
assets are acquired by Holdings or any Restricted Subsidiary, (c) solely for the
purpose of determining the Available Amount, the income (or loss) of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions by that Restricted Subsidiary of that income (or loss)
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary unless such restriction has
been legally waived or consent has been obtained, provided, that the amount of
dividends or other distributions or other payments actually paid in cash (or to
the extent converted into cash) to the Borrower or a Restricted Subsidiary shall
be included in the calculation of Consolidated Net Income, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan and (e) (to the extent not included in clauses (a) through
(d) above) any net extraordinary gains or net extraordinary losses.

 

8

--------------------------------------------------------------------------------


 

“Consolidated Senior Secured Debt” means, as at any date of determination,
Consolidated Total Debt of Holdings and the Restricted Subsidiaries that is
secured by a Lien on any of their assets.

 

“Consolidated Total Assets” means the total assets of Holdings and the
Restricted Subsidiaries determined on a Consolidated basis in accordance with
GAAP.

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Holdings and the Restricted
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness) determined on a Consolidated basis in accordance with GAAP;
provided that Consolidated Total Debt shall not include Indebtedness in respect
of any letter of credit, except to the extent of unreimbursed obligations in
respect of drawn letters of credit (provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three (3) Business Days after such amount is drawn (it being understood
that any borrowing, whether automatic or otherwise, to fund such reimbursement
shall be counted)).

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Working Capital Assets over Consolidated Working Capital
Liabilities.

 

“Consolidated Working Capital Adjustment” means, for any period on a
Consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of assets included in
Consolidated Working Capital Assets and liabilities included in Consolidated
Working Capital Liabilities and the effect of any Permitted Acquisition during
such period; provided that there shall be included with respect to any Permitted
Acquisition during such period an amount (which may be a negative number) by
which the Consolidated Working Capital acquired in such Permitted Acquisition as
at the time of such acquisition exceeds (or is less than) Consolidated Working
Capital with respect to such Permitted Acquisition at the end of such period.

 

“Consolidated Working Capital Assets” means, as at any date of determination,
the current assets of Holdings and the Restricted Subsidiaries on such date on a
Consolidated basis in conformity with GAAP, excluding Cash and Cash Equivalents.

 

“Consolidated Working Capital Liabilities” means, as at any date of
determination, the current liabilities of Holdings and the Restricted
Subsidiaries on such date on a consolidated basis in conformity with GAAP, but
excluding (a) the current portion of Indebtedness under this Agreement, (b) the
current portion of obligations under Capital Leases, (c) liabilities in respect
of unpaid earn-outs and (d) the current portion of any other long-term
liabilities.

 

“Continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived or otherwise ceased to
exist.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Convertible Notes” means any unsecured Junior Indebtedness of the Borrower that
is convertible, in whole or in part, into Equity Interests (other than
Disqualified Equity Interests) of

 

9

--------------------------------------------------------------------------------


 

Holdings and/or cash based on any formula(s) that reference the trading price of
Equity Interests of Holdings.

 

“Copyright Security Agreement” means that Copyright Security Agreement, dated as
of the date hereof, among the Loan Parties party thereto and the Collateral
Agent.

 

“Core Business Activities” means (x) any and all support services and products
to mortgage originators and servicers, insurance companies, hedge funds, asset
managers, real estate investment trusts, commercial banks and similar entities
(including, without limitation, any vendor management services, property
management services, asset management services, data management services, data
analytics services, leasing management services, lien negotiation management
services, construction management services, due diligence services, appraisal
management and valuation services, real estate brokerage services, on-line real
estate and other auction services, default processing services, property
inspection and preservation services, homeowner outreach services, closing and
title services, mortgage insurance brokerage, agency and underwriting as well as
services related thereto, title insurance brokerage, agency and underwriting as
well as services related thereto, lender placed insurance brokerage agency and
underwriting as well as services related thereto, reinsurance related to
mortgage insurance, title insurance and lender placed insurance as well as
services related thereto, loan underwriting services, quality control services,
attorney support services and knowledge process outsourcing services and other
outsourcing services), (y) collection and recovery of assets and customer
relationship management services and (z) the provision of technologies and
technological support products and services (including, without limitation,
software, infrastructure technologies, vendor management systems and spend and
supply technologies) utilized in the mortgage servicing industry, mortgage
origination industry, collections and asset recovery industry, and asset
management industries and such other industries where applicable (including,
without limitation, commercial and residential loan servicing and loss
mitigation software, vendor management and payable systems, information
technology solutions for payments to vendor networks and scripting and dialogue
technologies), and in connection with customer and relationship management
services and data management services).

 

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit J delivered by a Loan Party pursuant to Section 6.09.

 

“Co-Syndication Agents” means Barclays Bank PLC or its designated affiliate, and
Citigroup Global Markets Inc. or its designated affiliate, and, in each case any
respective successors thereto.

 

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement, each of which is for the purpose of hedging the
foreign currency risk associated with the Borrower’s or the Restricted
Subsidiaries’ operations and not for speculative purposes.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 

“Default Rate” means the rate specified in Section 2.10(c).

 

10

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (i) has failed (A) to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender has notified the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (B) to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (ii) has notified the Borrower or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), (iii) has failed, within three Business
Days after written request by the Administrative Agent or the Borrower, to
confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (iii) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (iv) has, or has a direct or indirect parent company that has,
(A) become insolvent, or become generally unable to pay its debts as they become
due, or admitted in writing its inability to pay its debts as they become due,
or made a general assignment for the benefit of its creditors, (B) become the
subject of a proceeding under any Debtor Relief Law, or (C) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (i) through (iv) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrower and, to the extent
permitted by law, each other Lender promptly following such determination.

 

“Deposit Account” means any deposit account (as the term is defined in the UCC).

 

“Discount Range” has the meaning specified in Section 2.08(a)(iii)(B).

 

“Discounted Prepayment Option Notice” has the meaning specified in
Section 2.08(a)(iii)(B).

 

“Discounted Voluntary Prepayment” has the meaning specified in
Section 2.08(a)(iii)(A).

 

“Discounted Voluntary Prepayment Notice” has the meaning specified in
Section 2.08(a)(iii)(E).

 

“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than

 

11

--------------------------------------------------------------------------------


 

solely for Equity Interests which are not otherwise Disqualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Term Loans and all other
Obligations that are accrued and payable), (ii) is redeemable at the option of
the holder thereof (other than solely for Equity Interests which are not
otherwise Disqualified Equity Interests), in whole or in part, (iii) provides
for scheduled payments or dividends in cash or (iv) is or becomes convertible
into or exchangeable for Indebtedness or any other Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is 91 days after the latest Term Facility Maturity Date; provided that any
Equity Interest which, by its terms, provides for dividends in cash to be
payable prior to the date that is 91 days after the latest Term Facility
Maturity Date solely to the extent that (1) such dividends are paid out of the
Available Amount and (2) such payment is permitted under Section 7.04, shall not
be a Disqualified Equity Interest so long as the other conditions stated in this
defined term are satisfied.

 

“Dollars” and the sign “$” each means freely transferable lawful money of the
United States.

 

“ECF Payment Date” has the meaning specified in Section 2.08(b)(iv).

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.11.

 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender and any
Approved Fund (any two or more Approved Funds being treated as a single Eligible
Assignee for all purposes hereof), and (ii) any commercial bank, insurance
company, investment or mutual fund or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or purchases loans in the ordinary course of business; provided
that neither any natural person nor any Loan Party or any Affiliate thereof, nor
any Defaulting Lender or any Ineligible Assignee shall be an Eligible Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was subject to Title I of ERISA and which is
or was sponsored, maintained or contributed to by, or required to be contributed
by, the Borrower, Holdings, the Restricted Subsidiaries or any of their ERISA
Affiliates.

 

“Engagement Letter” means that certain Engagement Letter dated as of November 2,
2012 by and among the Borrower, the Lead Arrangers and the Co-Syndication
Agents.

 

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive, by any Governmental Authority or any other Person (other than
internal reports prepared by any Loan Party or any of its Subsidiaries), arising
(i) pursuant to or in connection with any actual or alleged violation of any
Environmental Law or (ii) in connection with any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Laws” means any and all Laws relating to the protection of the
environment or, to the extent relating to exposure to Hazardous Materials, human
health or safety, in any manner applicable to Holdings or any of its
Subsidiaries or any Complex.

 

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however

 

12

--------------------------------------------------------------------------------


 

designated) equity or ownership of such person, including any preferred stock,
any limited or general partnership interest and any limited liability company
membership interest, and any securities or other rights or interests convertible
into or exchangeable for any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute thereto.

 

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member ,
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member ,
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person is a
member.

 

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 303 of ERISA with respect to any Pension Plan or the failure to make by
its due date a required installment under Section 430(j) of the Internal Revenue
Code with respect to any Pension Plan or the failure to make any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal by a Loan Party or any of its
ERISA Affiliates from any Pension Plan with two or more contributing sponsors or
the termination of any such Pension Plan resulting in liability to the Loan
Party or any of its Affiliates pursuant to Section 4063 or 4064 of ERISA;
(v) the institution by the PBGC of proceedings to terminate any Pension Plan, or
the occurrence of any event or condition which constitutes grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on a Loan Party or its ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of a Loan Party or
any of its ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is an assessment by such Multiemployer Plan of liability therefore, or the
receipt by a Loan Party or its ERISA Affiliates of notice from any Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA, or that it intends to terminate or has terminated under Section 4041A
or 4042 of ERISA; (viii) the occurrence of an act or omission which gives rise
to the imposition on a Loan Party or any of its ERISA Affiliates of fines,
penalties, taxes or related charges under Chapter 43 of the Internal Revenue
Code or under Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA
in respect of any Employee Benefit Plan; (ix) the imposition of a lien pursuant
to Section 430(k) of the Internal Revenue Code with respect to a Pension Plan;
or (x) the imposition of any liability under Title IV of ERISA, other than the
PBGC premiums due but not delinquent under Section 4007 of ERISA.

 

“Eurodollar Base Rate” means:

 

(i)                                     for any Interest Period with respect to
a Eurodollar Rate Loan, the rate per annum equal to (A) the British Bankers
Association LIBOR Rate or the successor thereto if the British Bankers
Association is no longer making a LIBOR rate available at such time (“BBA
LIBOR”), as published by Reuters (or such other commercially available source
providing quotations of BBA LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for Dollar
deposits (for delivery on the first day of such

 

13

--------------------------------------------------------------------------------


 

Interest Period) with a term equivalent to such Interest Period or, (B) if such
published rate is not available at such time for any reason, the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

 

(ii)                                  for any interest rate calculation with
respect to a Base Rate Loan, the rate per annum equal to (A) BBA LIBOR, at
approximately 11:00 a.m., London time, determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (B) if such published rate is not
available at such time for any reason, the rate determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained and with a term equal to one month would be offered by
Bank of America’s London Branch to major banks in the London interbank
Eurodollar market at their request at the date and time of determination.

 

“Eurodollar Rate Borrowing” means a Borrowing comprised of Eurodollar Rate
Loans.

 

“Eurodollar Rate Loan” means at any date a Loan which bears interest at a rate
based on the Adjusted Eurodollar Rate.

 

“Eurodollar Reserve Percentage” means for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board (or any other entity
succeeding to the functions currently performed thereby) for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to “Eurocurrency liabilities”).  The Adjusted Eurodollar Rate for each
outstanding Eurodollar Rate Loan shall be adjusted automatically on and as of
the effective date of any change in the Eurodollar Reserve Percentage.

 

“Event of Default” means any of the conditions or events specified in
Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient:  (i) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(A) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (B) that are Other Connection Taxes, (ii) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (A) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.14) or (B) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(iii) Taxes attributable to such

 

14

--------------------------------------------------------------------------------


 

Recipient’s failure to comply with Section 3.01(e) and (iv) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

“Facility” means the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the date
of this Agreement there is one Facility, i.e. the Term B Facility (and no
Incremental Facility), and thereafter, may include the Incremental Term
Facility.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Internal Revenue
Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day and (ii) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Financial Model” means the financial model in respect of Holdings and its
Subsidiaries on a Consolidated basis and delivered to the Administrative Agent
prior to the date hereof, in a form satisfactory to the Administrative Agent.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of either
(i) the chief financial officer of Holdings or (ii) another officer or manager
of Holdings familiar generally with the financial condition of Holdings and the
Restricted Subsidiaries, in each case, that such financial statements fairly
present, in all material respects, the financial condition of Holdings and the
Restricted Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the only Lien to
which such Collateral is subject, other than Permitted Liens.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board of
the American Institute of

 

15

--------------------------------------------------------------------------------


 

Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession, which
are in effect from time to time.

 

“Governing Documents” shall mean, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central bank).

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

 

“Guarantor” means each of Holdings and each Subsidiary Guarantor.

 

“Guaranty” has the meaning specified in Section 5.02(g).

 

“Hazardous Materials” means any substances or materials (a) which are defined as
hazardous wastes, hazardous substances, pollutants, contaminants, or toxic
substances under any Environmental Law, (b) which are toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise harmful to human health or the environment and are regulated by any
Governmental Authority, (c) the presence of which require investigation or
remediation under any Environmental Law, (d) the Release of which requires a
permit or license under any Environmental Law or other Governmental
Authorization, (e) which are deemed by a Governmental Authority to constitute a
nuisance or a trespass which poses a health or safety hazard to Persons or
neighboring properties or (f) which contain, without limitation, asbestos,
polychlorinated biphenyls, urea formaldehyde foam insulation, petroleum
hydrocarbons, petroleum derived substances or waste, crude oil, nuclear fuel,
natural gas or synthetic gas.

 

“Hedge Agreement” means any Interest Rate Agreement or Currency Agreement that
is entered into by and between any Loan Party and any Hedge Bank.

 

“Hedge Bank” means each Lender, each Agent and each of their respective
Affiliates counterparty to a Hedge Agreement (including any Person who is an
Agent or a Lender (and any Affiliate thereof) as of the initial Borrowing Date
but subsequently, whether before or after entering into a Hedge Agreement,
ceases to be an Agent or a Lender, as the case may be) that has affirmatively
elected, by written notice to the Administrative Agent and to the Borrower, to
treat such Hedge Agreement as a Hedge Agreement hereunder.

 

“Historical Financial Statements” means (i) the audited financial statements of
Holdings and its Subsidiaries on a Consolidated basis for the immediately
preceding three Fiscal Years, consisting of balance sheets and the related
Consolidated statements of income, stockholders’ equity and cash flows for such
Fiscal Years, and (ii) the unaudited financial statements of Holdings and its
Subsidiaries on a Consolidated basis as of the most recent Fiscal Quarter ended
after the date of the most recent audited financial statements described in
clause (i) of this definition, consisting of a balance sheet and the related
Consolidated statements of income, stockholders’ equity and cash flows for the
three-, six- or nine-month period, as applicable, ending on such date, and, in
the case of clauses (i) and (ii), certified by the chief financial officer of
Holdings that they fairly present, in all material respects, the Consolidated
financial

 

16

--------------------------------------------------------------------------------


 

condition of Holdings and its Subsidiaries as at the dates indicated and the
results of their operations and their cash flows for the periods indicated,
subject to changes resulting from audit and normal year-end adjustments.

 

“HLSS” means Home Loans Servicing Solutions, Ltd., a Cayman Islands corporation,
and its Subsidiaries.

 

“Holdings” has the meaning specified in the preamble to this Agreement.

 

“Increased Amount Date” has the meaning specified in Section 2.12(a).

 

“Incremental Amount” means, at any time, the excess, if any, of (i) $200,000,000
over (ii) the aggregate amount of outstanding Incremental Term Loan Commitments
established pursuant to Section 2.12.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Term Lenders.

 

“Incremental Term Borrowing” means a Borrowing comprised of Incremental Term
Loans.

 

“Incremental Term Facility” means the Incremental Term Loan Commitments and the
Incremental Term Loans made hereunder.

 

“Incremental Term Facility Maturity Date” means, with respect to any series or
tranche of Incremental Term Loans established pursuant to an Incremental
Assumption Agreement, the maturity date for as set forth in such Incremental
Assumption Agreement.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.12, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loans” means Term Loans made by one or more Lenders to the
Borrower pursuant to Section 2.01(ii).  Incremental Term Loans may be made in
the form of additional Term B Loans or, to the extent permitted by Section 2.12
and provided for in the relevant Incremental Assumption Agreement, Other Term
Loans.

 

“Indebtedness” means, as applied to any Person, without duplication, (i) all
indebtedness for borrowed money; (ii) that portion of obligations with respect
to Capital Leases that is properly classified as a liability on a balance sheet
in conformity with GAAP; (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (other than (y) trade accounts and accrued expenses payable
in the ordinary course of business and (z) any earn-out obligations, including
any such obligations incurred under ERISA), which is (a) due more than six
(6) months from the date of incurrence of the obligation in respect thereof or
(b) evidenced by a note or similar written instrument; (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is non-recourse to the credit of that Person; (vi) the maximum
amount (after giving effect to

 

17

--------------------------------------------------------------------------------


 

any prior drawings or reductions that may have been reimbursed) of any letter of
credit issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings; (vii) all obligations of such
Person in respect of Disqualified Equity Interests; (viii) the direct or
indirect guaranty, endorsement (otherwise than for collection or deposit in the
ordinary course of business), co-making, discounting with recourse or sale with
recourse by such Person of the obligation of another that would otherwise be
“Indebtedness” for purposes of this definition; (ix) any obligation of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the obligation of the obligor that would otherwise be
“Indebtedness” for purposes of this definition thereof shall be paid or
discharged, or any agreement relating thereto shall be complied with, or the
holders thereof shall be protected (in whole or in part) against loss in respect
thereof; (x) any liability of such Person for any Indebtedness of another
through any agreement (contingent or otherwise) (a) to purchase, repurchase or
otherwise acquire such Indebtedness or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise) or (b) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(a) or (b) of this clause (x), the primary purpose or intent thereof is as
described in clause (ix) above; and (xi) all obligations (the amount of which
shall be determined on a net basis where permitted in the relevant contract) of
such Person in respect of any exchange traded or over the counter derivative
transaction, including any Interest Rate Agreement and any Currency Agreement,
in each case, whether entered into for hedging or speculative purposes; provided
that in no event shall obligations under any derivative transaction be deemed
“Indebtedness” for any purpose under Section 7.01 unless such obligations relate
to a derivatives transaction which has been terminated.  The amount of
Indebtedness of any Person for purposes of clause (v) shall be deemed to be
equal to the lesser of (y) the aggregate unpaid amount of such Indebtedness and
(z) the fair market value (as determined by such Person in good faith) of the
property encumbered thereby.

 

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (ii) to the extent not otherwise described in
clause (i) above, Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Ineligible Assignee” has the meaning specified in Section 10.06(b)(v).

 

“Information” has the meaning specified in Section 10.07.

 

“Insolvency Regulation” means the Council Regulation (EC) n°1346/2000 of 29
May 2000 on insolvency proceedings.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit K evidencing Indebtedness owed among the Loan Parties and the Restricted
Subsidiaries.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Term Borrowing in accordance with Section 2.05.

 

“Interest Payment Date” means (i) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a Eurodollar Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type and
(ii) with respect to any Base Rate Loan, the last Business Day of each March,
June, September and December.

 

18

--------------------------------------------------------------------------------


 

“Interest Period” means, as to any Eurodollar Rate Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 3 or 6
months thereafter (or 9 or 12 months, if at the time of the relevant Borrowing,
all relevant Lenders consent to such interest periods), as the Borrower may
elect, or the date any Eurodollar Rate Borrowing is converted to a Base Rate
Borrowing in accordance with Section 2.05 or repaid or prepaid in accordance
with Section 2.06, 2.07 or 2.08; provided, however, that if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.

 

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar agreement or arrangement, each of which is for the purpose of
hedging the interest rate exposure associated with the Borrower’s and the
Restricted Subsidiaries’ operations and not for speculative purposes.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any Restricted Subsidiary of, or of a beneficial interest in, any of
the Securities of any other Person (other than the Borrower or a Subsidiary
Guarantor); (ii) any direct or indirect redemption, retirement, purchase or
other acquisition for value, by Holdings or any Restricted Subsidiary from any
Person (other than the Borrower or any Subsidiary Guarantor), of any Equity
Interests of such Person; (iii) any direct or indirect loan, advance (other than
advances to employees for moving, entertainment and travel expenses, drawing
accounts and similar expenditures in the ordinary course of business) or capital
contributions by Holdings or any Restricted Subsidiary to any other Person
(other than the Borrower or any Subsidiary Guarantor), including all
indebtedness and accounts receivable from that other Person that are not current
assets or did not arise from sales to that other Person in the ordinary course
of business, (iv) all investments consisting of any exchange traded or over the
counter derivative transaction, including any Interest Rate Agreement and
Currency Agreement, whether entered into for hedging or speculative purposes,
(v) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of any Person and (vi) expenditures that are or should be included in
“purchase of property and equipment” or similar items reflected in the
Consolidated statement of cash flows of Holdings and the Restricted
Subsidiaries.  The amount of any Investment of the type described in clauses
(i), (ii), (iii), (v) and (vi) shall be the original cost of such Investment
plus the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write-ups, write-downs or write-offs with respect to such
Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided that in no event
shall any Subsidiary of any Person be considered to be a Joint Venture to which
such Person is a party.

 

“Junior Indebtedness” means Indebtedness of any Person so long as (i) such
Indebtedness shall not require any amortization prior to the date that is 91
days following the latest then applicable Term Facility Maturity Date; (ii) the
Weighted Average Life to Maturity of such Indebtedness shall occur

 

19

--------------------------------------------------------------------------------


 

following the latest then applicable Term Facility Maturity Date; (iii) the
mandatory prepayment provisions, affirmative and negative covenants and
financial covenants, if any (other than any such provisions or covenants
applicable only after the latest then applicable Term Facility Maturity Date),
shall be no more restrictive than the corresponding provisions set forth in the
Loan Documents; (iv) such Indebtedness is either senior unsecured Indebtedness,
Subordinated Indebtedness or Convertible Notes; (v) if such Indebtedness is
incurred by a Loan Party, such Indebtedness may be guaranteed by another Loan
Party so long as (a) such Loan Party shall have also provided a guarantee of the
Obligations substantially on the terms set forth in the Security Agreement and
(b) if the Indebtedness being guaranteed is subordinated to the Obligations,
such guarantee shall be subordinated to the guarantee of the Obligations on
terms at least as favorable to the Lenders as those contained in the
subordination of such Indebtedness and reasonably satisfactory to the
Administrative Agent; and (vi) if such Indebtedness is incurred by a Subsidiary
that is not a Loan Party, such Indebtedness may be guaranteed by another
Subsidiary that is not a Loan Party; provided that any Indebtedness which, by
its terms, provides for amortization prior to the date that is 91 days following
the latest then applicable Term Facility Maturity Date solely to the extent that
(1) such amortization payments are paid out of the Available Amount and (2) such
payment is permitted under Section 7.04 of this Agreement shall be deemed Junior
Indebtedness so long as the other conditions stated herein are satisfied.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of Law.

 

“Lead Arranger” means Bank of America, N.A. or its designated affiliate,
Barclays Bank PLC or its designated affiliate, and Citigroup Global Markets Inc.
or its designated affiliate, and, in each case any respective successors
thereto.

 

“Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

“Lender” means each financial institution listed on Schedule 2.01 (other than
any such person that ceased to be a party hereto pursuant to an Assignment and
Acceptance in accordance with Section 10.06), as well as any Person that becomes
a “Lender” hereunder pursuant to Section 10.06, 2.12 or 2.14.

 

“Lender Participation Notice” has the meaning specified in
Section 2.08(a)(iii)(C).

 

“Lending Office” means with respect to any Lender and for each Type of Loan, the
“Lending Office” of such Lender (or of an Affiliate of such Lender) designated
for such Type of Loan in such Lender’s Administrative Questionnaire or in any
applicable Assignment and Acceptance pursuant to which such Lender became a
Lender hereunder or such other office of such Lender (or of an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of

 

20

--------------------------------------------------------------------------------


 

Securities, any purchase option, call or similar right of a third party with
respect to such Securities; provided that in no event shall an operating lease
in and of itself be deemed a Lien.

 

“Loan Documents” means this Agreement, each Guaranty, each Security Document,
each Note (if any), the Administrative Agent Fee Letter and the Engagement
Letter and all agreements, instruments or documents in connection therewith.

 

“Loan Modification Agreement” has the meaning specified in Section 10.01.

 

“Loan Modification Offer” has the meaning specified in Section 10.01.

 

“Loan Parties” means Holdings, the Borrower and the Subsidiary Guarantors.

 

“Loans” means the Term B Loans and the Incremental Term Loans (if any).

 

“Local Time” means New York City time.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 

“Luxembourg Party” means any Loan Party organized and established under the laws
of Luxembourg.

 

“Luxembourg Security Agreement” means each share pledge agreement, receivables
pledge agreement and account pledge agreement, in each case governed by the laws
of Luxembourg and dated as of the date hereof, among the Luxembourg Parties
party thereto and the Collateral Agent.

 

“Margin Stock” has the meaning specified in Regulation U.

 

“Material Adverse Effect” means any event, change, effect, development,
circumstance or condition that has had or could reasonably be expected to have a
material adverse effect on (i) the business, general affairs, assets,
liabilities, operations or financial condition of Holdings and the Restricted
Subsidiaries taken as a whole; (ii) the ability of the Loan Parties, taken as a
whole, to perform their respective payment Obligations; (iii) the legality,
validity, binding effect or enforceability against a Loan Party of a Loan
Document to which it is a party; or (iv) the rights, remedies and benefits
available to, or conferred upon, any Agent and any Lender or any Secured Party
under any Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans) of any one or
more of Holdings or any Restricted Subsidiary in an individual principal amount
(or Net Mark-to-Market Exposure) of $40,000,000 or more.

 

“Material Subsidiary” means, at any time, (i) each Restricted Subsidiary which
represents (a) 5.0% or more of Consolidated Adjusted EBITDA, (b) 5.0% or more of
Consolidated Total Assets or (c) 5.0% or more of Consolidated total revenues of
Holdings and the Restricted Subsidiaries, in each case as determined at the end
of the most recent Fiscal Quarter of Holdings based on the financial statements
of Holdings delivered pursuant to Section 6.01(a) and (b) of this Agreement (but
(y) excluding from each such calculation the contribution of Unrestricted
Subsidiaries and (z) calculated, in each case, without giving effect to any
intercompany revenue, expenses, receivables or other intercompany transactions)
and (ii) any Restricted Subsidiary designated by notice in writing given by the
Borrower to the Administrative

 

21

--------------------------------------------------------------------------------


 

Agent to be a “Material Subsidiary”; provided that any such Restricted
Subsidiary so designated as a “Material Subsidiary” shall at all times
thereafter remain a Material Subsidiary for the purposes of this Agreement
unless otherwise agreed to by the Borrower and the Administrative Agent or
unless such Material Subsidiary ceases to be a Restricted Subsidiary in a
transaction not prohibited hereunder; and provided, further, that if at any time
the Restricted Subsidiaries that are not Material Subsidiaries because they do
not meet the thresholds set forth in clause (i) comprise in the aggregate more
than (x) 5.0% of Consolidated Adjusted EBITDA, (y) 5.0% of Consolidated Total
Assets or (z) 5.0% of Consolidated total revenues of Holdings and the Restricted
Subsidiaries, in each case as determined at the end of the most recent Fiscal
Quarter of Holdings based on the financial statements of Holdings delivered
pursuant to Section 6.01(a) and (b) of this Agreement (but (y) excluding from
each such calculation the contribution of Unrestricted Subsidiaries and
(z) calculated, in each case, without giving effect to any intercompany revenue,
expenses, receivables or other intercompany transactions), then the Borrower
shall, not later than forty-five (45) days after the date by which financial
statements for such Fiscal Quarter are required to be delivered pursuant to
Section 6.01(a) and (b) of this Agreement (or such longer period as the
Administrative Agent may agree in its reasonable discretion), (1) designate in
writing to the Administrative Agent one or more Restricted Subsidiaries as
“Material Subsidiaries” to the extent required such that the foregoing excess
ceases and (2) comply with the provisions of Section 6.09 applicable to such
Subsidiaries.  Schedule 1.01 contains a list of all Material Subsidiaries as of
the initial Borrowing Date.  At all times prior to the first delivery of
financial statements pursuant to Section 6.01(a) or (b), such determinations
shall be made based on the Historical Financial Statements but, for the
avoidance of doubt, (y) excluding from each such calculation the contribution of
Unrestricted Subsidiaries and (z) calculated, in each case, without giving
effect to any intercompany revenue, expenses, receivables or other intercompany
transactions.  Notwithstanding the foregoing, (x) none of the Original Spun-Off
Entities shall be deemed to be a Material Subsidiary at any time prior to the
date that is 90 days (or such longer period, not to exceed an additional 90
days, as may be reasonably agreed by the Administrative Agent) after the initial
Borrowing Date and (y) Altisource Business Solutions Private Limited shall not
be deemed to be a Material Subsidiary at any time unless (1) the Borrower has
designated it as a “Material Subsidiary” in accordance with clause (ii) above or
(2) it represents 10.0% or more of Consolidated Adjusted EBITDA, (b) 20.0% or
more of Consolidated Total Assets or (c) 10.0% or more of Consolidated total
revenues of Holdings and the Restricted Subsidiaries, in each case as determined
at the end of the most recent Fiscal Quarter of Holdings based on the financial
statements of Holdings delivered pursuant to Section 6.01(a) and (b) of this
Agreement (but (y) excluding from each such calculation the contribution of
Unrestricted Subsidiaries and (z) calculated, in each case, without giving
effect to any intercompany revenue, expenses, receivables or other intercompany
transactions).

 

“Maximum Rate” has the meaning specified in Section 10.10.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

 

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt or similar
security instrument in form and substance reasonably satisfactory to the
Administrative Agent encumbering the Mortgaged Property.

 

“Mortgaged Property” shall mean any Real Property located in the United States
and having a fair market value in excess of $10,000,000 owned in fee by Holdings
or any Restricted Subsidiary which is encumbered (or required to be encumbered)
by a Mortgage pursuant to the terms of this Agreement or any Security Document.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA and subject to Title IV of ERISA
to which the Loan Party or any of its ERISA Affiliates makes or is obligated to
make contributions.

 

22

--------------------------------------------------------------------------------


 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and the Restricted Subsidiaries with content substantially
consistent with the requirements for “Management’s Discussion and Analysis of
Financial Condition and Results of Operations” for a Quarterly Report on
Form 10-Q or Annual Report on Form 10-K under the rules and regulations of the
SEC, or any similar successor provisions, which may be satisfied for the
relevant period by delivery of a Form 10-Q or Form 10-K, as applicable, as
contemplated by Section 6.01 hereof.

 

“NAIC” means the National Association of Insurance Commissioners, and any
successor thereto.

 

“Net Cash Proceeds” means (a) with respect to any Asset Sale, an amount equal
to: (i) cash payments (including any cash received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) received by Holdings or any Restricted Subsidiary from
such Asset Sale, minus (ii) any bona fide direct costs incurred in connection
with such Asset Sale, including (1) income or gains taxes paid or payable by the
seller as a result of any gain recognized in connection with such Asset Sale,
(2) payment of the outstanding principal amount of, premium or penalty, if any,
and interest on any Indebtedness (other than the Loans) that is secured by a
Lien on the stock or assets (or the equity of any Subsidiary owning the assets)
in question and that is required to be repaid under the terms thereof as a
result of such Asset Sale, (3) the out-of-pocket fees and expenses (including
attorneys’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by Holdings or such Restricted
Subsidiary in connection with such Asset Sale, and (4) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Holdings or any Restricted Subsidiary in connection
with such Asset Sale or for adjustments to the sale price in connection
therewith, provided if all or any portion of any such reserve is not used or is
released, then the amount not used or released shall comprise Net Cash Proceeds;
and (b) with respect to any issuance or incurrence of Indebtedness, the cash
proceeds thereof, net of investment banking fees, underwriting discounts,
commissions costs and other out-of-pocket expenses and other customary expenses
associated therewith, including reasonable legal fees and expenses.

 

“Net Insurance/Condemnation Proceeds” means an amount equal to: (i) any cash
payments or proceeds received by Holdings or any Restricted Subsidiary (a) under
any casualty insurance policy in respect of a covered loss thereunder or (b) as
a result of the taking of any assets of Holdings or any Restricted Subsidiary by
any Person pursuant to the power of eminent domain, condemnation or otherwise,
or pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, minus (ii) (a) any actual and reasonable costs incurred
by Holdings or any Restricted Subsidiary in connection with the adjustment or
settlement of any claims of Holdings or such Restricted Subsidiary in respect
thereof and (b) any bona fide direct costs (including restoration costs and
expenses) incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition, including income taxes payable as a result of
any gain recognized in connection therewith.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition of “Indebtedness.” As used
in this definition, “unrealized losses” means the fair market value of the cost
to such Person of replacing such Hedge Agreement or such other Indebtedness as
of the date of determination (assuming the Hedge Agreement or such other
Indebtedness were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedge
Agreement or

 

23

--------------------------------------------------------------------------------


 

such other Indebtedness as of the date of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that date).

 

“NFIP” shall mean the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

 

“Non-Consenting Lender” has the meaning specified in Section 10.01.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender.

 

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Non-Recourse Debt” means Indebtedness (a) with respect to which no default
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of any Loan Party to declare a default on such other Indebtedness
or cause the payment thereof to be accelerated or payable prior to its stated
maturity and (b) as to which the lenders or holders thereof will not have any
recourse to the Equity Interests or assets of any of the Loan Parties.

 

“Not Otherwise Applied” means, with respect to the portion of the Available
Amount that is proposed to be applied to a particular use or transaction
permitted by this Agreement, that such amount has not previously been (and is
not simultaneously being) applied to anything other than such particular use or
transaction.

 

“Note” or “Notes” has the meaning specified in Section 2.06(e).

 

“Obligations” means, at any date, (i) all Term Credit Obligations and (ii) all
obligations of a Loan Party then owing under any Hedge Agreement to any Hedge
Bank.

 

“Ocwen” means Ocwen Financial Corporation and its Subsidiaries.

 

“Ocwen Acquisition” means any acquisition by Ocwen, whether by purchase, merger
or otherwise, of all or a portion of the assets of, all or a portion of the
Equity Interests of, or a business line or unit or division of, any Person.

 

“Ocwen Acquisition EBITDA” means, with respect to any Ocwen Acquisition for any
period, the amount of revenues derived by the Borrower and its Restricted
Subsidiaries from Ocwen Acquisition Services, less the amount of expenses
incurred by the Borrower and its Restricted Subsidiaries in connection with the
provision of Ocwen Acquisition Services, in each case, as set forth in the
projections with respect to such Ocwen Acquisition Services as determined by the
Borrower in good faith and consistent with historical pro forma calculation
methodology for similarly situated assets with respect to prior acquisitions by
Ocwen (as certified by an Authorized Officer of the Borrower in the Compliance
Certificate).

 

“Ocwen Acquisition Fulcrum Date” means the date on which the Borrower or any
Restricted Subsidiary begins providing services with respect to assets acquired
by Ocwen in connection with the applicable Ocwen Acquisition.

 

24

--------------------------------------------------------------------------------


 

“Ocwen Acquisition Fulcrum Quarter” means the Fiscal Quarter during which the
Ocwen Acquisition Fulcrum Date occurs with respect to an Ocwen Acquisition.

 

“Ocwen Acquisition Services” means, with respect to any Ocwen Acquisition,
services provided by the Borrower and its Restricted Subsidiaries to Ocwen or
any of its Subsidiaries with respect to assets acquired by Ocwen or any of its
Subsidiaries pursuant to an Ocwen Acquisition.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Offered Loans” has the meaning specified in Section 2.08(a)(iii)(C).

 

“OID” has the meaning specified in Section 2.12(b).

 

“Organizational Documents” means, with respect to any Person, all formation,
organizational and governing documents, instruments and agreements, including
(i) with respect to any corporation, its certificate or articles of
incorporation or organization, as amended, supplemented or otherwise modified,
and its by-laws, as amended, supplemented or otherwise modified, (ii) with
respect to any limited partnership, its certificate of limited partnership, as
amended, supplemented or otherwise modified, and its partnership agreement, as
amended, supplemented or otherwise modified, (iii) with respect to any general
partnership, its partnership agreement, as amended, supplemented or otherwise
modified and (iv) with respect to any limited liability company, its articles of
organization, as amended, supplemented or otherwise modified, and its operating
agreement, as amended, supplemented or otherwise modified. In the event any term
or condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

 

“Original Spun-Off Entities” means each of Altisource Asset Management
Corporation, Altisource Residential Corporation, Altisource Residential GP, LLC,
Altisource Residential, L.P. and Altisource Consulting, S.à r.l.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except (i) any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than any
assignment made pursuant to a request by the Borrower under Section 3.06 or any
assignment made pursuant to Section 10.14) and (ii) any such Taxes imposed by
Luxembourg (or any political subdivision or taxing authority thereof or therein)
that are payable due to a registration, submission or filing by a Recipient of
any Loan Document in Luxembourg (or any political subdivision thereof) where
such registration, submission or filing is or was not required to maintain or
preserve any rights of such Recipient under such Loan Document.

 

“Other Term Loans” has the meaning specified in Section 2.12(a).

 

25

--------------------------------------------------------------------------------


 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patent Security Agreement” shall mean that Patent Security Agreement, dated as
of the date hereof, among the Loan Parties party thereto and the Collateral
Agent.

 

“Patriot Act” has the meaning specified in Section 10.19.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Title IV of ERISA.

 

“Permitted Amendment” has the meaning specified in Section 10.01.

 

“Permitted Acquisition” means any acquisition by the Borrower or any Restricted
Subsidiary, whether by purchase, merger or otherwise, of all or substantially
all of the assets of, all of the Equity Interests of, or a business line or unit
or a division of, any Person (such Person, the “Acquired Entity”); provided
that:

 

(i)                                     immediately prior thereto, and after
giving effect thereto, no Default or Event of Default shall have occurred and be
Continuing or would result therefrom;

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable Governmental
Authorizations;

 

(iii)                               in the case of the acquisition of Equity
Interests, all of the Equity Interests (except for any such Equity Interests in
the nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Restricted
Subsidiary in connection with such acquisition shall be owned 100% by the
Borrower, a Subsidiary Guarantor or a Restricted Subsidiary of the Borrower, and
the Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Subsidiary, each of the actions set forth in Section 6.09 (to the
extent applicable);

 

(iv)                              immediately prior to and after giving effect
to such acquisition, the Total Leverage Ratio, determined in accordance with
Section 7.07 as of the last day of the Fiscal Quarter most recently ended, does
not exceed 3.50:1.00;

 

(v)                                 for acquisitions involving Acquisition
Consideration of $10,000,000 or more, the Borrower shall have delivered to the
Administrative Agent at least three (3) Business Days prior to such proposed
acquisition, (x) a Compliance Certificate evidencing compliance with clause
(iv) above, (y) all other relevant financial information with respect to such
acquired assets, including the aggregate consideration for such acquisition and
any other information required to demonstrate compliance with clause (iv) above
and (z) an updated version of Schedule 1.01 and 1.02;

 

(vi)                              any Person or assets or division as acquired
in accordance herewith shall be in the same business or lines of business in
which the Borrower or the Restricted Subsidiaries are engaged as of the
Borrowing Date or similar or related businesses;

 

26

--------------------------------------------------------------------------------


 

(vii)                           the Acquired Entity shall become, or shall merge
with and into, a Restricted Subsidiary;

 

(viii)                        the Acquisition Consideration for all Acquired
Entities that do not become Subsidiary Guarantors shall not exceed the sum of
(1) $ 25,000,000 and (2) the Available Amount at such time that is Not Otherwise
Applied; and

 

(ix)                              for all such acquisitions, the Borrower shall
have delivered to the Administrative Agent at least three (3) Business Days
prior to such proposed acquisition a certificate of an Authorized Officer of the
Borrower certifying compliance with clauses (i) — (viii) above.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amounts paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder;
(b) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 7.01(f), such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended (except
by virtue of amortization of or prepayment of Indebtedness prior to such date of
determination); (c) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.01(f), at the time
thereof, no Default or Event of Default shall have occurred and be Continuing;
(d) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is either
(i) subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended or
(ii) in the form of Junior Indebtedness permitted to be incurred under
Section 7.01(m); (e) Indebtedness of the Borrower or a Subsidiary Guarantor
shall not refinance Indebtedness of a Subsidiary that is not a Subsidiary
Guarantor; and (f) to the extent such Indebtedness being modified, refinanced,
refunded, replaced, renewed, or extended is Junior Indebtedness, the material
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such
modification, refinancing, refunding, renewal or extension (other than any such
terms and conditions applicable only after the latest then applicable Term
Facility Maturity Date), taken as a whole, are not materially less favorable to
the Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed or extended, as reasonably determined by the
Borrower in good faith, than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, replaced, renewed or extended; provided that a
certificate of the Borrower delivered to the Administrative Agent at least five
(5) Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material covenants of such Indebtedness
or drafts of the documentation relating thereto, stating that the Borrower has
reasonably determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonably detailed description of the
basis upon which it disagrees).

 

27

--------------------------------------------------------------------------------


 

“Permitted Spin-Off” means (i) the Spinoff and (ii) any additional spinoff
transactions of all or a portion of the consumer real estate portal business
and/or related entities of the Borrower and its Subsidiaries, provided that,
solely with respect to any transaction contemplated by this clause (ii),
immediately before and after giving effect to such transaction, (x) no Event of
Default exists and (y) the Total Leverage Ratio, determined in accordance with
Section 7.07 as of the last day of the Fiscal Quarter most recently ended, does
not exceed 3.00:1.00.  Any such transaction may be structured as a disposition
of Equity Interests of such entities or one or more investment vehicles created
in contemplation of such transaction (any such investment vehicle, a “Permitted
Spin-Off Vehicle”) or otherwise and may include the sales or dispositions of
assets and any investments, distributions and sales made in connection
therewith.

 

“Permitted Spin-Off Vehicle” has the meaning specified in the definition of
“Permitted Spin-Off.”

 

“Person” or “person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, Joint Ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Platform” has the meaning specified in Section 10.08.

 

“Prepayment Date” has the meaning specified in Section 2.08(b)(ix).

 

“Prime Rate” means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate”. 
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate.  Any change
in such rate announced by Bank of America shall take effect at the opening of
business on the day specified in the public announcement of such change.

 

“Principal Customer Acquisition” means any acquisition by (i) Ocwen, (ii) HLSS
or (iii) any Spun-Off Entity or a Subsidiary of a Spun-Off Entity, in each case
whether by purchase, merger or otherwise, of all or substantially all of the
assets of, all of the Equity Interests of, or a business line or unit or a
division of, any Person, or of a pool of residential asset portfolios
(including, without limitation, real estate owned property or non-performing
loan assets) or a servicing platform or mortgage servicing rights related to any
of the foregoing; provided that, with respect to any acquisition of interest in
real estate owned property or non-performing loan assets (x) such acquisition
shall be limited to such property or assets owned by a Spun-Off Entity formed in
connection with the Spinoff and (y) Holdings’ or any of its Subsidiaries’
interest in any such property or assets shall terminate upon the completion of
the Spinoff.

 

“Proposed Discounted Prepayment Amount” has the meaning specified in
Section 2.08(a)(iii)(B).

 

“Projections” has the meaning specified in Section 6.01(c).

 

“Public Lender” has the meaning specified in Section 10.08.

 

“Qualified Cash” means, as of any date of determination, the amount of Cash and
Cash Equivalents held by the Loan Parties (as reflected on their consolidated
balance sheet in accordance with

 

28

--------------------------------------------------------------------------------


 

GAAP) that are not subject to any Lien other than any Lien in favor of the
Collateral Agent securing Obligations.

 

“Qualifying Lenders” has the meaning specified in Section 2.08(a)(iii)(D).

 

“Qualifying Loans” has the meaning specified in Section 2.08(a)(iii)(D).

 

“Real Property” of any Person means all the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

 

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Borrower, the Administrative Agent and the Lenders providing Refinancing Debt,
effecting the incurrence of such Refinancing Debt in accordance with
Section 2.14.

 

“Refinancing Borrowing Date” has the meaning specified in Section 2.14(c).

 

“Refinancing Debt” has the meaning specified in Section 2.14(a).

 

“Refinancing Debt Liens” means Liens on the assets of Holdings and the
Restricted Subsidiaries securing Refinancing Debt, which are, in the case of
such Liens on the Collateral, junior to, or pari passu with, the Liens securing
the Obligations, provided that such Liens are granted under security documents
to a collateral agent or collateral trustee for the benefit of the holders of
such Indebtedness and (i) in the case of such Liens on the Collateral that are
junior to the Liens on the Collateral securing the Obligations, subject to a
customary intercreditor agreement that is reasonably satisfactory to the
Administrative Agent and that is entered into between the Collateral Agent (as
collateral agent for the Secured Parties), such other collateral agent or
collateral trustee, the Loan Parties and any other relevant collateral agent or
collateral trustee and which provides for lien sharing and for the junior
treatment of such Liens on the Collateral to the Liens on the Collateral
securing the Obligations, or (ii) in the case of such Liens on the Collateral
that are pari passu with the Liens on the Collateral securing the Obligations,
subject to a customary intercreditor agreement that is reasonably satisfactory
to the Administrative Agent and that is entered into between the Collateral
Agent (as collateral agent for the Secured Parties), such other collateral agent
or collateral trustee, the Loan Parties and any other relevant collateral agent
or collateral trustee and which provides for lien sharing and the pari passu
treatment of such Liens on the Collateral with the Liens on the Collateral
securing the Obligations.

 

“Refinancing Lender” has the meaning specified in Section 2.14(b).

 

“Register” has the meaning specified in Section 10.06(c).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.

 

“Regulation FD” means Regulation FD under the Securities Act as from time to
time in effect and any successor to all or a portion thereof.

 

“Regulation T” means Regulation T of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

29

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and any successor to all or a portion thereof.

 

“Related Parties” means, with respect to any specified person, such person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such person and such person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the environment (including the
abandonment or disposal of any barrels, containers or other closed receptacles
containing any Hazardous Material), including the movement of any Hazardous
Material through the air, soil, surface water or groundwater.

 

“Removal Effective Date” has the meaning specified in Section 9.06(b).

 

“Repricing Transaction” means any prepayment, refinancing, refunding,
replacement or repricing, in whole or in part, of any of the Loans, directly or
indirectly, (i) from, or in anticipation of the receipt of, the proceeds of any
Indebtedness (whether issued in one transaction or a series of related
transactions, and including any Incremental Term Loans or any Refinancing Debt)
whose primary purpose is to refinance the Loans, or (ii) pursuant to any
amendment to this Agreement, in any case and for any series of related
transactions determined across all such transactions, having or resulting in an
effective interest rate or weighted average yield (to be determined by the
Administrative Agent consistent with generally accepted financial practices,
after giving effect to margins, “floors”, upfront or similar fees or original
issue discount shared with all lenders or holders thereof, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders or holders thereof
generally and in their capacity as lenders or holders) as of the date of such
refinancing, refunding, replacement or repricing that is, or could be by the
express terms of such Indebtedness (and not by virtue of any fluctuation in the
Adjusted Eurodollar Rate or Base Rate), less than the Applicable Margin for, or
weighted average yield of (to be determined by the Administrative Agent, on the
same basis as above) such Loans immediately prior to such refinancing,
refunding, replacement or repricing.

 

“Required Lenders” means, at any time, Lenders having Loans outstanding that,
taken together, represent more than 50% of the sum of all Loans outstanding at
such time.  The Loans of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

 

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Holdings or any
Restricted Subsidiary now or hereafter outstanding, except a dividend payable
solely in shares of that class of stock to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of stock
of Holdings or any Restricted Subsidiary now or hereafter outstanding; (iii) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of stock of Holdings or
any Restricted Subsidiary now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund or similar payment with respect to, any Junior Indebtedness
(including

 

30

--------------------------------------------------------------------------------


 

Subordinated Indebtedness), any preferred stock, and any Indebtedness
convertible into any class of stock of the Holdings or any Restricted
Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary of Holdings or the Borrower, as the
context may require, which is not an Unrestricted Subsidiary; provided that any
reference to a Restricted Subsidiary without further designation shall be deemed
to refer to a Restricted Subsidiary of Holdings (including the Borrower). 
Notwithstanding the foregoing, none of the Original Spun-Off Entities shall be
deemed to be a Restricted Subsidiary at any time prior to the date that is 90
days (or such longer period, not to exceed an additional 90 days, as may be
reasonably agreed by the Administrative Agent) after the initial Borrowing Date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill, Inc.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.

 

“Scheduled Repayment” has the meaning specified in Section 2.07(a)(i).

 

“Scheduled Repayment Date” has the meaning specified in Section 2.07(a)(i).

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Secured Parties” has the meaning specified in the Security Agreement.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

 

“Securities Account” means a securities account (as that term is defined in the
UCC).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Security Agreement” has the meaning specified in Section 5.02(i).

 

“Security Agreement Collateral” means all “Collateral” as defined in the
Security Agreement.

 

“Security Document” means and includes each of the Security Agreement, the
Patent Security Agreement, the Trademark Security Agreement, the Copyright
Security Agreement, each Mortgage, each Luxembourg Security Agreement and any
other related document, agreement or grant pursuant to which Holdings or any of
its Subsidiaries that are Loan Parties grants, perfects or continues a security
interest in favor of the Collateral Agent for the benefit of the Secured
Creditors.

 

31

--------------------------------------------------------------------------------


 

“Senior Secured Leverage Ratio” means the ratio, as of the last day of any
Fiscal Quarter, of (i) Consolidated Senior Secured Debt (net of Qualified Cash)
as of such day to (ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter
period ending on such date.

 

“Significant Subsidiary” means, at any time, each Restricted Subsidiary which
represents (a) 10.0% or more of Consolidated Adjusted EBITDA, (b) 10.0% or more
of Consolidated Total Assets or (c) 10.0% or more of Consolidated total revenues
of Holdings and the Restricted Subsidiaries, in each case as determined at the
end of the most recent Fiscal Quarter of Holdings based on the financial
statements of Holdings delivered pursuant to Section 6.01(a) and (b) of this
Agreement (but excluding from each such calculation the contribution of
Unrestricted Subsidiaries).

 

“Solvent” means, (i) with respect to any Loan Party that is not a Luxembourg
Party, that as of the date of determination, (a) the sum of such Loan Party’s
debt (including contingent liabilities) does not exceed the present fair
saleable value of such Loan Party’s present assets; (b) such Loan Party’s
capital is not unreasonably small in relation to its business or with respect to
any transaction contemplated to be undertaken; and (c) such Person has not
incurred and does not intend to incur, or believe (nor should it reasonably
believe) that it shall incur, debts beyond its ability to pay such debts as they
become due (whether at maturity or otherwise) and (ii) with respect to any
Luxembourg Party, that such Luxembourg Party is able to pay its debts (in
particular, it is not in a state of cessation of payments (cessation de
paiements) and has not lost its commercial creditworthiness) and is not
reasonably expected to become unable to do so.  For purposes of this definition,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability (irrespective of whether such contingent liabilities meet
the criteria for accrual under Statement of Financial Accounting Standard
No. 5).

 

“Spinoff” means a spin-off of the Altisource Residential and Altisource Asset
Management entities and businesses, including the Spinoff Capitalization.

 

“Spinoff Capitalization” has the meaning specified in Section 6.12(a).

 

“Spun-Off Entity” means any Person no longer owned or controlled by Holdings or
a Restricted Subsidiary which was subject to a Permitted Spin-Off.

 

“Subject Transaction” has the meaning specified in Section 7.07.

 

“Subordinated Indebtedness” means any unsecured Junior Indebtedness of the
Borrower the payment of principal and interest of which and other obligations of
the Borrower in respect thereof are subordinated to the prior payment in full of
the Obligations on terms and conditions satisfactory to the Administrative
Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

 

32

--------------------------------------------------------------------------------


 

“Subsidiary Guarantor” means each wholly-owned Material Subsidiary of Holdings
(other than the Borrower) that is not prohibited or restricted by applicable law
(including any requirement to obtain the consent of any Governmental Authority
that has not been obtained) from guaranteeing the Obligations.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
of any nature and whatever called imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Term B Borrowing” means a Borrowing comprised of Term B Loans (and any
Incremental Term Loans in the form of Term B Loans).

 

“Term B Facility” means the Term B Loan Commitments and the Term B Loans made
hereunder (and any Incremental Term Loan Commitments for Incremental Term Loans
in the form of Term B Loans).

 

“Term B Facility Maturity Date” means the seventh anniversary of the Borrowing
Date.

 

“Term B Loan Commitment” means with respect to each Lender, the commitment of
such Lender to make Term B Loans as set forth in Section 2.01(i) (and any
Incremental Term Loans in the form of Term B Loans as set forth in
Section 2.01(ii)).  The initial amount of each Lender’s Term B Loan Commitment
is set forth on Schedule 2.01, or in the Assignment and Acceptance (or
Incremental Assumption Agreement) pursuant to which such Lender shall have
assumed its Term B Loan Commitment (or its Incremental Term Loan Commitment), as
applicable.  The aggregate amount of the Term B Loan Commitments on the
Borrowing Date is $200,000,000.

 

“Term B Loans” means the term loans made by the Lenders to the Borrower pursuant
to Section 2.01(i) (and any Incremental Term Loans in the form of Term B Loans
made by the Incremental Term Lenders to the Borrower pursuant to
Section 2.01(ii)).

 

“Term Borrowing” means any Term B Borrowing and/or any Incremental Term
Borrowing.

 

“Term Credit Obligations” means, with respect to each Loan Party, without
duplication:

 

(i)                                     in the case of the Borrower, all
principal of, premium, if any, and interest (including, without limitation, any
interest which accrues after the commencement of any proceeding under any Debtor
Relief Law with respect to the Borrower, whether or not allowed or allowable as
a claim in any such proceeding) on, any Loan under, or any Note issued pursuant
to, this Agreement or any other Loan Document;

 

(ii)                                  all fees, expenses, indemnification
obligations and other amounts of whatever nature now or hereafter payable by
such Loan Party (including, without limitation, any amounts which accrue after
the commencement of any proceeding under any Debtor Relief Law with respect to
such Loan Party, whether or not allowed or allowable as a claim in any such
proceeding) pursuant to this Agreement or any other Loan Document;

 

(iii)                               all expenses of the Agents as to which one
or more of the Agents have a right to reimbursement by such Loan Party under
Section 10.04(a) of this Agreement or under any other similar provision of any
other Loan Document, including, without limitation, any and

 

33

--------------------------------------------------------------------------------


 

all sums advanced by the Collateral Agent to preserve the Collateral or preserve
its security interests in the Collateral to the extent permitted under any Loan
Document or applicable Law;

 

(iv)                              all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement by such Loan Party under
Section 10.04(b) of this Agreement or under any other similar provision of any
other Loan Document; and

 

(v)                                 in the case of Holdings and each Subsidiary
Guarantor, all amounts now or hereafter payable by Holdings or such Subsidiary
Guarantor and all other obligations or liabilities now existing or hereafter
arising or incurred (including, without limitation, any amounts which accrue
after the commencement of any proceeding under any Debtor Relief Law with
respect to the Borrower, Holdings or such Subsidiary Guarantor, whether or not
allowed or allowable as a claim in any such proceeding) on the part of Holdings
or such Subsidiary Guarantor pursuant to this Agreement, the Guaranty or any
other Loan Document;

 

together in each case with all renewals, modifications, consolidations or
extensions thereof.

 

“Term Facility Maturity Date” means the Term B Facility Maturity Date and/or any
Incremental Term Facility Maturity Date, as the case may be.

 

“Term Loan Commitment” means any Term B Loan Commitment and/or any Incremental
Term Loan Commitment.

 

“Term Loans” means the Term B Loans and/or any Incremental Term Loans.

 

“Total Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter
of (i) Consolidated Total Debt (net of Qualified Cash) as of such day to
(ii) Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending on
such date.

 

“Trademark Security Agreement” shall mean that Trademark Security Agreement,
dated as of the date hereof, among the Loan Parties party thereto and the
Collateral Agent.

 

“Transaction” means, collectively, the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party, the incurrence of
Loans on the Borrowing Date and the use of proceeds thereof and the payment of
all fees and expenses in connection with the foregoing.

 

“Type” means, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall be either
the Adjusted Eurodollar Rate or the Base Rate.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 

“United States” and “U.S.” each means the United States of America.

 

“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower designated as
such and listed on Schedule 1.02 on the initial Borrowing Date and (ii) any
Subsidiary of the Borrower that is designated by a resolution of the board of
directors of the Borrower as an Unrestricted Subsidiary, but only to the extent
that, in the case of each of clauses (i) and (ii), such Subsidiary, except to
the extent not otherwise prohibited under Article 7:  (a) has no Indebtedness
other than Non-Recourse Debt; (b) is not party to any agreement, contract,
arrangement or understanding with Holdings or any Restricted

 

34

--------------------------------------------------------------------------------


 

Subsidiary unless the terms of any such agreement, contract, arrangement or
understanding are no less favorable to Holdings or such Restricted Subsidiary
than those that might be obtained at the time from Persons who are not
Affiliates of Holdings or such Restricted Subsidiary; (c) is a Person with
respect to which neither Holdings nor any Restricted Subsidiary has any direct
or indirect obligation (x) to subscribe for additional Equity Interests or
(y) to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results; and (d) does not
guarantee or otherwise provide credit support after the time of such designation
for any Indebtedness of Holdings or any Restricted Subsidiary; provided that at
no time shall all Unrestricted Subsidiaries have in the aggregate Consolidated
total assets (as reflected on the most recent financial statements delivered
pursuant to Section 6.01 prior to such time) in excess of 5.0% of Consolidated
Total Assets.  If, at any time, any Unrestricted Subsidiary would fail to meet
the foregoing requirements as an Unrestricted Subsidiary, it shall thereafter
cease to be an Unrestricted Subsidiary for purposes hereof and the Borrower
shall, not more than forty-five (45) days after the date by which financial
statements for such Fiscal Quarter is required to be delivered pursuant to
Section 6.01 (or such longer period as the Administrative Agent may reasonably
agree), (1) designate in writing to the Administrative Agent one or more of such
Unrestricted Subsidiaries as “Restricted Subsidiaries” to the extent required
such that the foregoing excess ceases and (2) comply with the provisions of
Section 6.09 applicable to such Subsidiaries.  Subject to the foregoing, the
Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary or any Restricted Subsidiary to be an Unrestricted
Subsidiary; provided that (i) such designation shall only be permitted if (y) no
Default or Event of Default would be in existence immediately following such
designation and (z) immediately prior to and after giving effect to such
designation, the Total Leverage Ratio, determined in accordance with
Section 7.07 as of the last day of the Fiscal Quarter most recently ended, does
not exceed 3.50:1.00, (ii) any designation of an Unrestricted Subsidiary as a
Restricted Subsidiary shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of any outstanding Indebtedness of such Unrestricted
Subsidiary and (iii) any designation of a Restricted Subsidiary as an
Unrestricted Subsidiary shall be deemed to be an Investment in an Unrestricted
Subsidiary and shall reduce amounts available for Investments in Unrestricted
Subsidiaries permitted by Section 7.06 in an amount equal to the fair market
value of the Subsidiary so designated; and, provided, further, that the Borrower
may subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary.  For the avoidance of
doubt, in no event may the Borrower be an Unrestricted Subsidiary.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (i) the product obtained by
multiplying (y) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (z) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.

 

“Yield Differential” has the meaning specified in Section 2.12(b).

 

Section 1.02.                         Terms Generally.  The definitions set
forth or referred to in Section 1.01 shall apply equally to both the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”

 

35

--------------------------------------------------------------------------------


 

All references herein to Articles, Sections, Exhibits and Schedules shall be
deemed references to Articles and Sections of, and Exhibits and Schedules to,
this Agreement unless the context shall otherwise require.  Except as otherwise
expressly provided herein, any reference in this Agreement to any Loan Document
shall mean such document as amended, restated, supplemented or otherwise
modified from time to time in accordance with the requirements hereof and
thereof.  Except as otherwise expressly provided herein, all terms of an
accounting or financial nature shall be construed in accordance with GAAP, as in
effect from time to time, subject to the procedure described in Section 1.03(b).

 

Section 1.03.                         Accounting Terms and Determinations.

 

(a)                                 Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the financial statements required to be delivered under Section 6.01(b), except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Holdings and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.  For the avoidance of doubt, Unrestricted
Subsidiaries will not be subject to the representations and warranties,
affirmative or negative covenants or event of default provisions under this
Agreement or any other Loan Document, and the results of operations, cash flows,
assets and indebtedness or other liabilities of Unrestricted Subsidiaries will
not be taken into account or consolidated with the accounts of the applicable
Loan Party or Restricted Subsidiary for purposes of determining any financial
calculation contained in this Agreement and any cash or cash equivalents of any
Unrestricted Subsidiary will not be taken into account for purposes of any net
debt test under this Agreement except to the extent transferred to a Loan Party
or a Restricted Subsidiary.

 

(b)                                 Changes in GAAP.  If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower shall so request, the
Administrative Agent and the Borrower shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP; provided that the Administrative Agent may not request that
any leases be treated in accordance with the Proposed Accounting Standards
Update (Topic 840) dated August 17, 2010 or any similar change in GAAP (that
will require leases that could be treated as operating leases on the initial
Borrowing Date be treated as Capital Leases); and provided, further, that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and any
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

 

Section 1.04.                         Effectuation of Transactions.  Each of the
representations and warranties of each Loan Party contained in this Agreement
(and all corresponding definitions) are made after giving effect to the
Transactions, unless the context otherwise requires.

 

Section 1.05.                         Other Interpretive Provisions.  For
purposes of determining compliance at any time with Sections 7.01, 7.02, 7.04,
7.06, 7.08 and 7.11, in the event that any Indebtedness, Lien, Restricted Junior
Payment, Investment, disposition or Affiliate transaction meets the criteria of
more than one of the categories of transactions permitted pursuant to any clause
of such Sections 7.01, 7.02, 7.04, 7.06, 7.08 and 7.11, such transaction (or
portion thereof) at such time shall be

 

36

--------------------------------------------------------------------------------


 

permitted under one or more of such clauses as determined by the Borrower in its
sole discretion at such time of determination.

 

Section 1.06.                         Currency Equivalents Generally.

 

(a)                                 For purposes of determining compliance with
Sections 7.01, 7.02 and 7.06 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
currency exchange occurring after the time such Indebtedness or Investment is
incurred (so long as such Indebtedness or Investment, at the time incurred, made
or acquired, was permitted hereunder).

 

(b)                                 For purposes of determining the Total
Leverage Ratio and the Senior Secured Leverage Ratio, amounts denominated in a
currency other than Dollars will be converted to Dollars at the currency
exchange rates used in preparing Holdings’ financial statements corresponding to
the test period with respect to the applicable date of determination and will,
in the case of Indebtedness, reflect the currency translation effects,
determined in accordance with GAAP, of Hedge Agreements permitted hereunder for
currency exchange risks with respect to the applicable currency in effect on the
date of determination of the Dollar equivalent of such Indebtedness.

 

ARTICLE II
THE CREDITS

 

Section 2.01.                         Commitments.  Subject to the terms and
conditions set forth herein:

 

(i)                                     each Lender having a Term B Loan
Commitment on the Borrowing Date agrees to make Term B Loans to the Borrower on
the Borrowing Date in a principal amount not to exceed its Term B Loan
Commitment and after the funding of the Term B Loans on the Borrowing Date, the
Term B Loan Commitment of each Lender shall terminate; and

 

(ii)                                  each Lender having an Incremental Term
Loan Commitment agrees, subject to the terms and conditions set forth in the
applicable Incremental Assumption Agreement, to make Incremental Term Loans to
the Borrower, in an aggregate principal amount not to exceed its Incremental
Term Loan Commitment and after the funding of the applicable Incremental Term
Loan Commitment, such Incremental Term Loan Commitment shall terminate.

 

Section 2.02.                         Loans and Borrowings.  (a)  Each Loan
shall be made as part of a Borrowing consisting of Loans under the same Facility
and of the same Type made by the Lenders ratably in accordance with their
respective Commitments under the applicable Facility.  The failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided, that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.

 

(b)                                 Subject to Section 3.03, each Borrowing
shall be comprised entirely of Base Rate Loans or Eurodollar Rate Loans as the
Borrower may request in accordance herewith.  Each Lender at its option may make
any Base Rate Loan or Eurodollar Rate Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided, that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement and such Lender shall
not be entitled to any amounts payable under Section 3.01 or 3.04 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.

 

37

--------------------------------------------------------------------------------


 

(c)                                  Borrowings of more than one Type and under
more than one Facility may be outstanding at the same time; provided, that there
shall not at any time be more than a total of 10 Eurodollar Rate Borrowings
outstanding under the Facility.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the applicable Term Facility Maturity Date.  Further, no
Interest Period in respect of any Borrowing may be selected which extends beyond
a Scheduled Repayment Date specified in Section 2.07, in the case of Term B
Loans, or a principal amortization payment date specified in the applicable
Incremental Assumption Agreement, in the case of Incremental Term Loans, unless,
after giving effect to the selection of such Interest Period, the aggregate
principal amount of Term Loans of the applicable Facility which are comprised of
Base Rate Loans together with such Term Loans comprised of Eurodollar Rate Loans
with Interest Periods expiring on or prior to such date are at least equal to
the aggregate principal amount of Term Loans of the applicable Facility due on
such date.

 

Section 2.03.                         Requests for Borrowings.  To request a
Term Borrowing, the Borrower shall notify the Administrative Agent of such
request (which notice may be by telephone) (a) in the case of a Eurodollar Rate
Borrowing, not later than 11:00 a.m., Local Time, three Business Days before the
date of the proposed Borrowing or (b) in the case of a Base Rate Borrowing, not
later than 11:00 a.m., Local Time, one Business Day before the date of the
proposed Borrowing; provided, however, that if the Borrower wishes to request a
Eurodollar Rate Borrowing having an Interest Period other than one, two, three
or six months in duration as provided in the definition of “Interest Period,”
the applicable notice must be received by the Administrative Agent not later
than 11:00 a.m. four Business Days prior to the requested date of such
Borrowing.  Each telephonic notice shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Borrowing Request
signed by the Borrower.  Each such notice and Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)                                     whether such Borrowing is to be a
Borrowing of Term B Loans or Other Term Loans;

 

(ii)                                  the aggregate amount of the requested
Borrowing, which shall be an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum;

 

(iii)                               the date of such Borrowing, which shall be a
Business Day;

 

(iv)                              whether such Borrowing is to be a Base Rate
Borrowing or a Eurodollar Rate Borrowing;

 

(v)                                 in the case of a Eurodollar Rate Borrowing,
the initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(vi)                              the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If the Borrower fails to specify a Type of Loan in a Borrowing Request, then the
Term Loans shall be made as Base Rate Loans. If no Interest Period is specified
with respect to any requested Eurodollar Rate Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a Borrowing Request in accordance with this Section 2.03,
the

 

38

--------------------------------------------------------------------------------


 

Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04.                         Funding of Borrowings.  Each Lender shall
make each Loan to be made by it hereunder on the Business Day specified in the
applicable Borrowing Request by wire transfer of immediately available funds by
12:00 p.m., Local Time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower as specified
in the Borrowing Request.

 

Section 2.05.                         Interest Elections.  (a)  Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Rate Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.05, the Borrower shall notify the Administrative Agent of such
election (which notice may be by telephone) by the time that a notice would be
required under Section 2.03 if the Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election.  Each telephonic notice shall be irrevocable and shall be confirmed
promptly by delivery to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall be irrevocable and shall specify the following
information in compliance with Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting Borrowing,
and the aggregate amount of each such resulting Borrowing shall be an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be a
Base Rate Borrowing or a Eurodollar Rate Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Rate Borrowing, the Interest Period to be applicable thereto after giving effect
to such election, which shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Rate Borrowing but
does not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.  Except as otherwise
provided herein, a Eurodollar Rate Loan may be continued or converted only on
the last day of an Interest Period for such Eurodollar Rate Loan.

 

39

--------------------------------------------------------------------------------


 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

If the Borrower fails to deliver a timely Interest Election Request with respect
to a Eurodollar Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be continued as a
Eurodollar Rate Borrowing with a one-month Interest Period.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is Continuing
and the Administrative Agent, at the written request (including a request
through electronic means) of the Required Lenders, so notifies the Borrower,
then, so long as an Event of Default is Continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Rate Borrowing and (ii) unless
repaid, each Eurodollar Rate Borrowing shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto.

 

Section 2.06.                         Agreement to Repay Loans; Evidence of
Debt.  (a)  The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.07.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Facility and Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section 2.06 shall be conclusive
evidence of the existence and amounts of the obligations recorded therein,
absent manifest error; provided, that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.  In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control absent manifest error.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note substantially in the form of Exhibit D
hereto (a “Note”).  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns). 
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.06) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 

Section 2.07.                         Repayment of Term Loans.  (a)  Subject to
the other paragraphs of this Section 2.07,

 

(i)                                     the Borrower shall repay Term B
Borrowings to the Administrative Agent for the ratable accounts of the Lenders
on the last Business Day of March, June, September

 

40

--------------------------------------------------------------------------------


 

and December, commencing with March 29, 2013, and prior to the Term B Facility
Maturity Date (each such date, a “Scheduled Repayment Date”) in the aggregate
principal amount (a “Scheduled Repayment”) equal to 0.25% of the aggregate
principal amount of the initial Term B Borrowings;

 

(ii)                                  in the event that any Incremental Term
Loans are made on an Increased Amount Date, the Borrower shall repay such
Incremental Term Loans on the dates and in the amounts set forth in the
Incremental Assumption Agreement; and

 

(iii)                               to the extent not previously paid,
outstanding Term Loans shall be due and payable on the applicable Term Facility
Maturity Date.

 

(b)                                 Prepayment of the Term Loans from:

 

(i)                                     any mandatory prepayments of the Term
Loans pursuant to Section 2.08(b) shall be applied as specified therein;

 

(ii)                                  any optional prepayments of the Term Loans
pursuant to Section 2.08(a)(i) shall be applied among the remaining Scheduled
Repayments of the Term Loans as the Borrower may direct and, in the absence of
such direction, in direct order of maturity;

 

(iii)                               any Discounted Voluntary Prepayments of the
Term Loans pursuant to Section 2.08(a)(iii) shall be applied in direct order of
maturity.

 

Section 2.08.                         Prepayment of Loans.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     The Borrower shall have the right at any
time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (other than as set forth in clause (ii) below, and subject to
Section 3.05), in an aggregate principal amount that is an integral multiple of
the Borrowing Multiple and not less than the Borrowing Minimum or, if less, the
amount outstanding, subject to prior notice in accordance with this
Section 2.08(a)(i), which notice shall be irrevocable except to the extent
conditioned on a refinancing of all or any portion of the Facilities.  Each
prepayment made pursuant to Section 2.08(a)(i) shall be made upon notice to the
Administrative Agent, which may be given by telephone, which notice must be
received by the Administrative Agent not later than 11:00 a.m. Local Time
(x) three Business Days prior to any date of prepayment of Eurodollar Rate Loans
and (y) one Business Days prior to the date of prepayment of Base Rate Loans. 
Each such notice shall specify the date and amount of such prepayment, the
applicable Facility and Type(s) of Loans to be prepaid, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans, and if such prepayment
will be made with the prepayment premium described in clause (ii) below.  Each
telephonic notice by the Borrower pursuant to Section 2.08(a)(i) must be
confirmed promptly by delivery to the Administrative Agent of a written
prepayment notice in a form approved by the Administrative Agent, appropriately
completed and signed by an Authorized Officer of the Borrower.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s percentage (carried out to the ninth decimal
place) of the applicable Facility).  If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan under this Section 2.08 shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

 

41

--------------------------------------------------------------------------------


 

(ii)                                  Notwithstanding anything herein to the
contrary, in the event that on or prior to the first anniversary of the
Borrowing Date, the Borrower (x) makes any prepayment of Term Loans with the
proceeds of any Repricing Transaction described under clause (i) of the
definition of Repricing Transaction, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction under clause (ii) of the
definition of Repricing Transaction, the Borrower shall on the date of such
prepayment or amendment, as applicable, pay to each Lender (I) in the case of
such clause (x), 1.00% of the principal amount of the Term Loans so prepaid and
(II) in the case of such clause (y), 1.00% of the aggregate amount of the Term
Loans affected by such Repricing Transaction and outstanding on the effective
date of such amendment.

 

(iii)                               Voluntary Non-Pro-Rata Prepayments.

 

(A)                               Notwithstanding anything to the contrary
herein, the Borrower shall have the right at any time and from time to time to
prepay Term Loans at a discount to the par value of such Loans and on a non pro
rata basis (each, a “Discounted Voluntary Prepayment”) without premium or
penalty (but subject to Section 3.05) pursuant to the procedures described in
this Section 2.08(a)(iii), provided that, on the date of any such Discounted
Voluntary Prepayment, the Borrower shall deliver to the Administrative Agent a
certificate of an Authorized Officer stating (1) that no Default or Event of
Default has occurred and is Continuing or would result from the Discounted
Voluntary Prepayment (after giving effect to any related waivers or amendments
obtained in connection with such Discounted Voluntary Prepayment), (2) that each
of the conditions to such Discounted Voluntary Prepayment contained in this
Section 2.08(a)(iii) has been satisfied, (3) the aggregate principal amount of
Term Loans so prepaid pursuant to such Discounted Voluntary Prepayment, and
(4) that the Borrower does not have any material Non-Public Information with
respect to itself or any of its Subsidiaries that either (A) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive such
information) or has not otherwise been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD, prior to
such time or (B) if not disclosed to the Lenders, could reasonably be expected
to have a material effect upon, or otherwise be material to, Holdings and the
Restricted Subsidiaries.

 

(B)                               To the extent the Borrower seeks to make a
Discounted Voluntary Prepayment, the Borrower will provide written notice to the
Administrative Agent substantially in the form of Exhibit E hereto (each, a
“Discounted Prepayment Option Notice”) that the Borrower desires to prepay Term
Loans in each case in an aggregate principal amount specified therein by the
Borrower (each, a “Proposed Discounted Prepayment Amount”), in each case at a
discount to the par value of such Term Loans as specified below.  The Proposed
Discounted Prepayment Amount of Term Loans shall be an integral multiple of the
Borrowing Multiple and not less than $ 5,000,000.  The Discounted Prepayment
Option Notice shall further specify with respect to the proposed Discounted
Voluntary Prepayment: (A) the Term Loans (i.e., Term B Loans or Other Term
Loans) to be prepaid; (B) the Proposed Discounted Prepayment Amount for the Term
Loans, (C) a discount range (which may be a single percentage) selected by the
Borrower with respect to such proposed Discounted Voluntary Prepayment equal to
a percentage of par of the principal amount of Term Loans (the “Discount
Range”); provided that the Borrower may elect not to include a Discount Range in
the Discounted Prepayment Option Notice and (D) the date by which Lenders are
required to indicate their election to participate in such proposed Discounted
Voluntary Prepayment which shall be at least five Business Days following the
date of the Discounted Prepayment Option Notice (the “Acceptance Date”).

 

(C)                               Upon receipt of a Discounted Prepayment Option
Notice, the Administrative Agent shall promptly notify all Lenders under the
applicable Facility.  On or prior

 

42

--------------------------------------------------------------------------------


 

to the Acceptance Date, each such Lender may specify by written notice
substantially in the form of Exhibit F hereto (each, a “Lender Participation
Notice”) to the Administrative Agent (A) a maximum discount to par (the
“Acceptable Discount”), which Acceptable Discount shall be within the Discount
Range, if the Discount Range is specified in the Discounted Prepayment Option
Notice (for example, a Lender specifying a discount to par of 20% would accept a
purchase price of 80% of the par value of the Loans to be prepaid), and (B) a
maximum principal amount (subject to rounding requirements specified by the
Administrative Agent) of Term Loans held by such Lender with respect to which
such Lender is willing to permit a Discounted Voluntary Prepayment at the
Acceptable Discount (the “Offered Loans”).  Based on the Acceptable Discounts
and principal amounts of the Offered Loans specified by the Lenders in the
applicable Lender Participation Notice, the Administrative Agent and the
Borrower, acting jointly, shall determine the applicable discount for the Term
Loans (the “Applicable Discount”), which Applicable Discount shall be (A) the
percentage specified by the Borrower if the Borrower has selected a single
percentage pursuant to Section 2.08(a)(iii)(B) for the Discounted Voluntary
Prepayment or (B) otherwise, the highest Acceptable Discount at which the
Borrower can pay the Proposed Discounted Prepayment Amount in full (determined
by adding the principal amounts of Offered Loans commencing with the Offered
Loans with the highest Acceptable Discount); provided, however, that in the
event that such Proposed Discounted Prepayment Amount cannot be repaid in full
at any Acceptable Discount, the Applicable Discount shall be (x) the highest
Acceptable Discount within the Discount Range or (y) if no Discount Range was
specified in the Discounted Prepayment Option Notice, the highest Acceptable
Discount acceptable to the Borrower.  The Applicable Discount shall be
applicable for all Lenders who have offered to participate in the Discounted
Voluntary Prepayment and have Qualifying Loans.  Any Lender with outstanding
Loans whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Date shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Loans at any discount to their par
value within the Applicable Discount.

 

(D)                               The Borrower shall make a Discounted Voluntary
Prepayment by prepaying those Term Loans (or the respective portions thereof)
offered by the Lenders (“Qualifying Lenders”) that specify an Acceptable
Discount that is equal to or greater than the Applicable Discount (“Qualifying
Loans”) at the Applicable Discount, provided that if the aggregate proceeds
required to prepay all Qualifying Loans (disregarding any interest payable at
such time) would exceed the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount,  the Borrower shall prepay such Qualifying
Loans ratably among the Qualifying Lenders based on their respective principal
amounts of such Qualifying Loans (subject to rounding requirements specified by
the Administrative Agent).  If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, in each case calculated by applying the Applicable Discount,
the Borrower shall prepay all Qualifying Loans.

 

(E)                                Each Discounted Voluntary Prepayment shall be
made within five Business Days of the Acceptance Date (or such later date as the
Administrative Agent and the Borrower shall reasonably agree, given the time
required to calculate the Applicable Discount and determine the amount and
holders of Qualifying Loans), without premium or penalty (except as set forth in
Section 3.05), upon irrevocable notice substantially in the form of Exhibit G
hereto (each a “Discounted Voluntary Prepayment Notice”), delivered to the
Administrative Agent no later than 12:00 p.m. Local Time, one Business Day prior
to the date of such Discounted Voluntary Prepayment, which notice shall specify
the date and amount of the Discounted

 

43

--------------------------------------------------------------------------------


 

Voluntary Prepayment and the Applicable Discount determined by the
Administrative Agent.  Upon receipt of any Discounted Voluntary Prepayment
Notice the Administrative Agent shall promptly notify each relevant Lender
thereof.  If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Qualifying
Lenders, subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.

 

(F)                                 To the extent not expressly provided for
herein, each Discounted Voluntary Prepayment shall be consummated pursuant to
procedures (including as to timing, rounding, minimum amounts, Type and Interest
Periods and calculation of Applicable Discount in accordance with
Section 2.08(a)(iii)(C) above) established by the Administrative Agent in
consultation with the Borrower.

 

(G)                               Prior to the delivery of a Discounted
Voluntary Prepayment Notice, upon written notice to the Administrative Agent,
(A) the Borrower may withdraw its offer to make a Discounted Voluntary
Prepayment pursuant to any Discounted Prepayment Option Notice and (B) any
Lender may withdraw its offer to participate in a Discounted Voluntary
Prepayment pursuant to any Lender Participation Notice.

 

(H)                              For the avoidance of doubt, each Discounted
Voluntary Prepayment shall, for purposes of this Agreement, be deemed to be an
automatic and immediate cancellation and extinguishment of the Term Loans
prepaid.  With respect to each Discounted Voluntary Prepayment, (1) the Borrower
shall pay all accrued and unpaid interest, if any, on the par principal amount
of the applicable Loans to the date of the Discounted Voluntary Prepayment and,
if any Eurodollar Rate Loan is prepaid on a date other than the scheduled last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 3.05 and (2) such Discounted Voluntary
Prepayment shall not change the scheduled amortization of the Term Loans
required by Section 2.07, except to reduce the amount outstanding and due and
payable on the applicable Term Facility Maturity Date (and such reduction, for
the avoidance of doubt, shall only apply, on a non-pro-rata basis, to the Term
Loans that are the subject of such Discounted Voluntary Prepayment).

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Issuance or Incurrence of Debt.  Within
five (5) Business Days following receipt by Holdings or any Restricted
Subsidiary of any Net Cash Proceeds from the issuance or incurrence of any
Refinancing Debt and other Indebtedness of Holdings or any Restricted Subsidiary
(other than with respect to any Indebtedness, other than Refinancing Debt,
permitted to be incurred pursuant to Section 7.01), the Borrower shall prepay
the Loans in an aggregate amount equal to 100% of such Net Cash Proceeds.

 

(ii)                                  Asset Sales.  Within ten (10) Business
Days following the date of receipt by Holdings or any Restricted Subsidiary of
any Net Cash Proceeds in respect of any Asset Sale, the Borrower shall prepay
the Loans in an aggregate amount equal to such Net Cash Proceeds; provided that
(i) so long as no Event of Default shall have occurred and be Continuing and
(ii) upon written notice to the Administrative Agent, directly or through one or
more Restricted Subsidiaries, the Borrower shall have the option to invest such
Net Cash Proceeds within three hundred sixty-five (365) days of receipt thereof
in assets of the general type used in the business of the Borrower and the
Restricted Subsidiaries (provided that if, prior to the expiration of such three
hundred sixty-five (365) day period, the Borrower, directly or through the
Restricted

 

44

--------------------------------------------------------------------------------


 

Subsidiaries, shall have entered into a binding agreement providing for such
investment on or prior to the expiration of an additional one hundred eighty
(180) day period, such three hundred sixty-five (365) day period shall be
extended to the date provided for such investment in such binding agreement).

 

(iii)                               Insurance/Condemnation Proceeds.  Within ten
(10) Business Days following the date of receipt by Holdings or any Restricted
Subsidiary (or the Administrative Agent as loss payee), of any Net
Insurance/Condemnation Proceeds in excess of $10,000,000 individually or
$15,000,000 in the aggregate in any Fiscal Year, the Borrower shall prepay the
Loans in an aggregate amount equal to such excess; provided that, so long as no
Event of Default shall have occurred and be Continuing, the Borrower shall have
the option, directly or through one or more Restricted Subsidiaries, to invest
such Net Insurance/Condemnation Proceeds within three hundred sixty-five (365)
days of receipt thereof in assets of the general type used in the business of
the Borrower and the Restricted Subsidiaries (provided that if, prior to the
expiration of such three hundred sixty-five (365) day period, the Borrower,
directly or through the Restricted Subsidiaries, shall have entered into a
binding agreement providing for such investment on or prior to the expiration of
an additional one hundred eighty (180) day period, such three hundred sixty-five
(365) day period shall be extended to the date provided for such investment in
such binding agreement).

 

(iv)                              Consolidated Excess Cash Flow.  In the event
that there shall be Consolidated Excess Cash Flow for any Fiscal Year
(commencing with the Fiscal Year ending December 31, 2013), the Borrower shall,
no later than ten (10) Business Days after the delivery of financial statements
pursuant to Section 6.01(b) (such date, an “ECF Payment Date”), prepay the Loans
in an aggregate amount equal to (i) 50% (such percentage as it may be reduced as
described below, the “ECF Percentage”) of such Consolidated Excess Cash Flow,
minus (ii) voluntary repayments of the Loans pursuant to Section 2.08(a) during
such Fiscal Year or after such Fiscal Year end and prior to the time such
prepayment pursuant to this clause is due (and, in addition, for the Fiscal Year
ending December 31, 2013, after the initial Borrowing Date and prior to the
beginning of such Fiscal Year) other than prepayments funded with the proceeds
of Indebtedness; provided that (y) the ECF Percentage shall be 25% if the Senior
Secured Leverage Ratio shall be 3.25 to 1.00 or less but greater than 2.50 to
1.00 for the Fiscal Year covered by such financial statements and (z) the ECF
Percentage shall be 0% if the Senior Secured Leverage Ratio shall be equal to or
less than 2.50 to 1.00 for the Fiscal Year covered by such financial statements.

 

(v)                                 Notwithstanding anything to the contrary in
clauses (ii) through (iv) of this Section 2.08(b), (A) to the extent that any
Net Cash Proceeds or Net Insurance/Condemnation Proceeds received by any
Restricted Subsidiary (each such Restricted Subsidiary, an “Affected Restricted
Subsidiary”) or Consolidated Excess Cash Flow attributable to any Affected
Restricted Subsidiary is prohibited or delayed by applicable local law from
being repatriated to the Borrower or such Affected Restricted Subsidiary’s
parent, the portion of such Net Cash Proceeds, Net Insurance/Condemnation
Proceeds or Consolidated Excess Cash Flow so affected will not be required to be
applied to repay Loans at the times provided in this Section 2.08(b) but may be
retained by the applicable Affected Restricted Subsidiary so long, but only so
long, as the applicable local law will not permit repatriation (the Borrower
hereby agreeing to, or cause any such Affected Restricted Subsidiary to,
promptly take all reasonable actions required by the applicable local law to
permit such repatriation), and once such repatriation of any of such affected
Net Cash Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess
Cash Flow is permitted under the applicable local law, such repatriation will be
promptly effected upon any Authorized Officer obtaining knowledge thereof and
such repatriated Net Cash Proceeds, Net

 

45

--------------------------------------------------------------------------------


 

Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow will be
promptly (and in any event not later than five (5) Business Days after such
repatriation) applied (net of additional Taxes payable or reserved against as a
result thereof) to the repayment of the Loans pursuant to this
Section 2.08(b) and (B) to the extent that any Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow is not
prohibited or delayed by applicable local law from being repatriated, but the
Borrower has determined in good faith that repatriation of any Net Cash
Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow
would have material adverse Tax cost consequences with respect to such Net Cash
Proceeds, Net Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow,
such Net Cash Proceeds, Net Insurance/Condemnation Proceeds or Consolidated
Excess Cash Flow so affected may be retained by the applicable Affected
Restricted Subsidiary; provided that, in the case of this clause (B), on or
before the date on which any such Net Cash Proceeds or Net
Insurance/Condemnation Proceeds so retained would otherwise have been required
to be applied to reinvestments or prepayments pursuant to this
Section 2.08(b) or any such Consolidated Excess Cash Flow would have been
required to be applied to prepayments pursuant to this Section 2.08(b), the
Borrower applies an amount equal to such Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Cash Proceeds or Net
Insurance/Condemnation Proceeds had been received by, or such Consolidated
Excess Cash Flow had been attributable to, a Restricted Subsidiary other than
such Affected Restricted Subsidiary, less the amount of additional Taxes that
would have been payable or reserved against if such Net Cash Proceeds, Net
Insurance/Condemnation Proceeds or Consolidated Excess Cash Flow had been
repatriated (or, if less, the Net Cash Proceeds, Net Insurance/Condemnation
Proceeds or Consolidated Excess Cash Flow that would be calculated if received
by or attributable to, as the case may be, such Affected Restricted
Subsidiary).  For the avoidance of doubt, any amount so excluded from any
mandatory prepayment pursuant to the operation of this Section 2.08(b) shall not
increase the Available Amount.

 

(vi)                              Each amount required to be applied pursuant to
Sections 2.08(b)(i), (ii), (iii) and (iv) in accordance with this
Section 2.08(b)(vi) shall be applied to repay the outstanding principal amount
of Loans without premium or penalty (but subject to Section 3.05); provided that
(A) in respect of Refinancing Debt that is ranked pari passu in right of payment
and in respect of lien priority with the Loans, such amount shall be applied
ratably to such Refinancing Debt and the Loans and (B) Refinancing Debt that is
ranked junior in right of payment and in respect of lien priority with the
Loans, or is unsecured, may not be repaid with the mandatory prepayments
pursuant to Section 2.08(b).  The amount of each principal repayment of Loans
made as required by this Section 2.08(b)(vi) shall be applied to reduce the then
remaining Scheduled Repayments in direct order of maturity.

 

(vii)                           With respect to each repayment of Loans required
by this Section 2.08(b), the Borrower may designate the Types of Loans which are
to be repaid and, in the case of Eurodollar Rate Loans, the specific Borrowing
or Borrowings pursuant to which such Eurodollar Rate Loans were made; provided
that: (i) repayments of Eurodollar Rate Loans pursuant to this
Section 2.08(b) made on a day other than the last day of an Interest Period
applicable thereto shall be subject to Section 3.05; (ii) if any repayment of
Eurodollar Rate Loans made pursuant to a single Borrowing shall reduce the
outstanding Eurodollar Rate Loans made pursuant to such Borrowing to an amount
less than the Borrowing Minimum applicable thereto, such Borrowing shall be
automatically converted into a Borrowing of Base Rate Loans; and (iii) each
repayment of any Loans made pursuant to a Borrowing shall be applied pro-rata
among the Lenders holding such Loans.  In the absence of a designation by the
Borrower as described in the preceding sentence, the Administrative Agent shall,
subject to the above, apply such

 

46

--------------------------------------------------------------------------------


 

repayment, first, to Base Rate Loans and, second, if there are no Base Rate
Loans outstanding at such time, to Eurodollar Rate Loans (applied first to such
Borrowings as would result in the least amount owed by the Borrower under
Section 3.04 or Section 3.05)

 

(viii)                        In addition to mandatory prepayments pursuant to
this Section 2.08(b), all then outstanding Loans shall be repaid by the Borrower
in full on the applicable Term Facility Maturity Date.

 

(ix)                              The Borrower shall give notice to the
Administrative Agent of any mandatory prepayment of the Term Loans (x) pursuant
to Sections 2.08(b)(i), (ii) and (iii),  five (5) Business Days prior to the
date on which such payment is due and (y) pursuant to Section 2.08(b)(iv),
promptly upon becoming obligated to make such prepayment.  Such notice shall
state that the Borrower is offering to make such mandatory prepayment on a date
that is ten Business Days after the date of such notice (the “Prepayment
Date”).  Once given, such notice shall be irrevocable (provided that the
Borrower may rescind any notice of prepayment under Section 2.08(b)(i) if such
prepayment would have resulting from a refinancing, which refinancing shall not
be consummated or shall otherwise be delayed) and all amounts subject to such
notice shall be due and payable on the Prepayment Date as required by, but
subject to the final sentence of this Section 2.08(b)(ix).  Upon receipt by the
Administrative Agent of such notice, the Administrative Agent shall promptly
give notice to each Lender of the prepayment and the Prepayment Date.  Each
Lender may (in its sole discretion) elect to decline any such prepayment by
giving notice of such election in writing to the Administrative Agent by
11:00 a.m. on the date that is three Business Days prior to the Prepayment
Date.  Upon receipt by the Administrative Agent of such notice, the
Administrative Agent shall immediately notify the Borrower of such election. 
Any amount so declined by any Lender shall, at the option of the Borrower,
either (x) be applied to prepay the Term Loans of Lenders not declining such
prepayment, in the manner described in Section 2.08(b)(vi), or (y) be applied by
the Borrower in any manner not inconsistent with this Agreement.

 

Section 2.09.                         Fees.  (a)  The Borrower agrees to pay to
the Administrative Agent, for the account of the Administrative Agent, the
agency fees set forth in the Administrative Agent Fee Letter at the times
specified therein (the “Administrative Agent Fees”).

 

(b)                                 The Borrower agrees to pay on the Effective
Date to the Administrative Agent, for the account of each Lender, as
compensation for the funding of such Lender’s Term B Loan a closing fee (the
“Closing Fee”) in an amount equal to 1.0% of the stated principal amount of such
Lender’s Term B Loan made on the Effective Date.  Such Closing Fees will be in
all respects fully earned, due and payable on the Effective Date and
non-refundable and non-creditable thereafter and shall be netted against the
Term B Loans made by such Lender on the Effective Date.

 

(c)                                  All Administrative Agent Fees and Closing
Fees shall be paid on the dates due, in immediately available funds.  Once paid,
none of the Administrative Agent Fees and Closing Fees shall be refundable under
any circumstances.

 

Section 2.10.                         Interest.  (a)  The Loans comprising each
Base Rate Borrowing shall bear interest at a rate per annum equal to the sum of
(i) the greater of (x) the Base Rate and (y) 2.25% plus (ii) the Applicable
Margin.

 

(b)                                 The Loans comprising each Eurodollar Rate
Borrowing shall bear interest for each Interest Period applicable thereto at a
rate per annum equal to the sum of (i) the greater of (x) the Adjusted
Eurodollar Rate for such Interest Period and (y) 1.25% plus (ii) the Applicable
Margin.

 

47

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any Fees or other amount payable by the
Borrower hereunder is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, to the fullest extent permitted by
applicable Laws, after as well as before judgment, at a rate (the “Default
Rate”) per annum equal to (i) in the case of overdue principal of any Loan, 2.0%
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section 2.10 or (ii) in the case of any other amount, 2.0%
plus the rate applicable to Base Rate Loans as provided in paragraph (a) of this
Section 2.10.

 

(d)                                 Accrued interest on each Loan shall be
payable (before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law) in arrears (i) on each Interest Payment
Date for such Loan and (ii) on the applicable Term Facility Maturity Date;
provided that (x) interest accrued pursuant to paragraph (c) of this
Section 2.10 (including interest on past due interest) shall be payable on
demand, (y) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (z) in the event of any conversion of any
Eurodollar Rate Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Base Rate (including Base Rate Loans determined by reference to the Adjusted
Eurodollar Rate) shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day); provided that
any Loan that is repaid on the same day on which it is made shall, subject to
Section 2.11(a), bear interest for one day.  The applicable Base Rate, Adjusted
Eurodollar Rate or Eurodollar Rate or any fee hereunder shall be determined by
the Administrative Agent, and such determination shall be conclusive and binding
for all purposes absent manifest error.

 

Section 2.11.                         Payments Generally; Pro Rata Treatment;
Sharing of Set offs.

 

(a)                                 Unless otherwise specified, the Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees, or of amounts payable under Section 3.01, 3.04 or
3.05 or otherwise) prior to 2:00 p.m., Local Time, on the date when due, in
immediately available funds, without condition or deduction for any defense,
recoupment, set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest or fees thereon.  All such payments shall be made to the Administrative
Agent to the applicable account designated to the Borrower by the Administrative
Agent, except that payments pursuant to Sections 3.01, 3.04, 3.05 and 10.04
shall be made directly to the persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall (subject to the definition of Interest Period) be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.  All payments under the Loan Documents shall be made in Dollars to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office.  Any payment
required to be made by the Administrative Agent hereunder shall be deemed to
have been made by the time required if the Administrative Agent shall, at or
before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

48

--------------------------------------------------------------------------------


 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, interest and fees then due from the Borrower
hereunder, such funds shall (subject to Section 8.02) be applied (i) first,
toward payment of interest and fees then due from the Borrower hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal then due to such
parties.

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(i) Term Credit Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (x) the amount of such Term Credit Obligations due and
payable to such Lender at such time to (y) the aggregate amount of the Term
Credit Obligations due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Term Credit
Obligations due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (ii) Term
Credit Obligations owing (but not due and payable) to such Lender hereunder and
under the other Loan Documents at such time in excess of its ratable share
(according to the proportion of (x) the amount of such Term Credit Obligations
owing (but not due and payable) to such Lender at such time to (y) the aggregate
amount of the Term Credit Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Term Credit Obligations owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all of the Lenders at such time, then the Lender receiving such greater
proportion shall (A) notify the Administrative Agent of such fact, and
(B) purchase (for cash at face value) participations in the Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Term Credit Obligations then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                                  the provisions of this Section 2.11 shall
not be construed to apply to (A) any payment made by or on behalf of the
Borrower pursuant to any Discounted Voluntary Prepayment under
Section 2.08(a)(iii) or to any other payment made by or on behalf of the
Borrower pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (B) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant.

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against any
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made

 

49

--------------------------------------------------------------------------------


 

such payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing.

 

(e)                                  Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 p.m. Local Time on the date of such Borrowing) that such Lender
will not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.04) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(f)                                   A notice of the Administrative Agent to
any Lender or the Borrower with respect to any amount owing under this
Section 2.11 shall be conclusive, absent manifest error.

 

Section 2.12.                         Incremental Commitments.  (a)  The
Borrower may, by written notice to the Administrative Agent from time to time,
request Incremental Term Loan Commitments in an amount not to exceed the
Incremental Amount from one or more Incremental Term Lenders (which may include
any existing Lender; provided that no such existing Lender shall be obligated to
provide any such Incremental Term Loans unless it so agrees) willing to provide
such Incremental Term Loans in their own discretion.  Such notice shall set
forth (i) the amount of the Incremental Term Loan Commitments being requested
(which shall be in minimum amount of $50,000,000 or, if less, the remaining
Incremental Amount, and in integral multiples of $10,000,000 in excess thereof),
(ii) the date on which such Incremental Term Loan Commitments are requested to
become effective (the “Increased Amount Date”) and (iii) whether such
Incremental Term Loan Commitments are to be Term B Loan Commitments or
commitments to make term loans with pricing and/or amortization terms different
from the Term B Loans (“Other Term Loans”).

 

(b)                                 The Borrower and each Incremental Term
Lender shall execute and deliver to the Administrative Agent an Incremental
Assumption Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Incremental Term Loan Commitment of
such Incremental Term Lender.  Each Incremental Assumption Agreement shall
specify the terms of the

 

50

--------------------------------------------------------------------------------


 

applicable Incremental Term Loans; provided that (i) the Other Term Loans shall
rank pari passu in right of payment and of security with (including being
guaranteed by the same Guarantors and being secured on a pari passu basis by the
same Collateral as) the Term B Loans and, except as to pricing, amortization and
final maturity date, shall have (x) the same terms as the Term B Loans, as
applicable, or (y) such other terms as shall be reasonably satisfactory to the
Borrower and the Administrative Agent; provided that the interest rates and
amortization schedule shall (subject to the following criteria) be determined by
the Borrower and the Incremental Term Lenders providing such Incremental Term
Loans and, if the initial yield (as determined by the Administrative Agent as
set forth below) on the Other Term Loans exceeds by more than 50 basis points
(the amount of such excess above 50 basis points being herein referred to as the
“Yield Differential”) the interest rate margins then in effect for outstanding
Term Loans (which shall be calculated to be the sum of (A) the Applicable Margin
then in effect for Eurodollar Rate Loans increased by the amount that any
“Eurodollar floor” applicable to such Eurodollar Rate Loans on such date would
exceed the Eurodollar Base Rate that would be in effect for a three-month
Interest Period commencing on such date plus (B) all upfront or similar fees or
original issue discount paid by the Borrower generally to the Lenders who
provided the outstanding Term Loans in the primary syndication thereof based on
an assumed four-year life to maturity), then the Applicable Margin then in
effect for outstanding Term Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Term Loans under the
Incremental Term Loan Commitment, (ii) the final maturity date of any Other Term
Loans shall be no earlier than the Term B Facility Maturity Date and (iii) the
Weighted Average Life to Maturity of any Other Term Loans shall be no shorter
than the remaining Weighted Average Life to Maturity of the Term B Loans.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Assumption Agreement, this Agreement shall be amended to the extent
(but only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitments evidenced thereby as provided for in
Section 10.01.  Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto, it being understood that
such Incremental Assumption Agreement may, without the consent of the other
Lenders, effect such amendments to this Agreement or any other Loan Document as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section 2.12. This Section 2.12 shall supersede
any provision of Section 2.11 or Section 10.01 to the contrary.

 

For purposes of clause (i) above, the initial yield on any Incremental Term Loan
Commitment shall be determined by the Administrative Agent to be equal to the
sum of (x) the interest rate margin above the Eurodollar Rate for loans under
the Incremental Term Loan Commitment that bear interest based on the Eurodollar
Rate (which shall be increased by the amount that any “Eurodollar floor”
applicable to such Incremental Term Loans on the date such Incremental Term
Loans are made would exceed the Eurodollar Rate that would be in effect for a
three month Interest Period commencing on such date) and (y) if the Incremental
Term Loan Commitment is originally advanced at a discount or the Lenders making
the same receive a fee directly or indirectly from Holdings or the Borrower for
doing so (the amount of such discount or fee, expressed as a percentage of the
Incremental Term Loan Commitment, being referred to herein as “OID”), the amount
of such OID divided by four).

 

(c)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment shall become effective under this Section 2.12
unless (i) on the date of such effectiveness, the conditions set forth in
Section 5.01(b) shall be satisfied or waived and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by an
Authorized Officer of the Borrower, (ii) the Administrative Agent shall have
received, to the extent required by the Administrative Agent, customary legal
opinions, board resolutions and other customary closing certificates and
documentation as required by the relevant Incremental Assumption Agreement and
consistent with those delivered on the Borrowing Date under Section 5.02 and
such additional customary documents and filings (including amendments to the
Security Documents) as the Administrative Agent may reasonably require to assure
that the

 

51

--------------------------------------------------------------------------------


 

Incremental Term Loans are secured by the Collateral ratably with (or, to the
extent agreed by the applicable Incremental Term Lenders in the applicable
Incremental Assumption Agreement, junior to) the existing Term B Loans, (iii) no
Default or Event of Default shall have occurred and be Continuing or would
result therefrom, (iv) the Senior Secured Leverage Ratio (as established
pursuant to a certificate of an Authorized Officer of the Borrower showing the
Senior Secured Leverage Ratio determined in accordance with Section 7.07 as of
the last day of the Fiscal Quarter most recently ended immediately prior to and
after giving effect to the incurrence of Incremental Term Loans) is equal to or
less than 3.00 to 1.00 and (v) there shall have been paid to the Administrative
Agent, for the account of the Administrative Agent and the Lenders (including
any Person becoming a Lender as part of such Incremental Assumption Agreement on
the related Increased Amount Date), as applicable, all fees and expenses
(including reasonable out-of-pocket fees, charges and disbursements of counsel)
that are due and payable on or before the Increased Amount Date.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans) in the form of additional Term B Loans, when originally made, are
included in each Borrowing of outstanding Term B Loans on a pro rata basis. 
Section 3.05 shall not apply to any conversion of Eurodollar Rate Loans to Base
Rate Loans reasonably required by the Administrative Agent to effect the
foregoing. On each Increased Amount Date, each Lender which is providing an
Incremental Term Loan Commitment (i) shall become a “Lender” for all purposes of
this Agreement and the other Loan Documents, (ii) shall have, as applicable, an
Incremental Term Loan Commitment which shall become “Commitments” hereunder and
(iii) shall make an Incremental Term Loan to the Borrower in a principal amount
equal to such Incremental Term Loan Commitment, and such Incremental Term Loan
shall be a “Term Loan” for all purposes of this Agreement and the other Loan
Documents.

 

Section 2.13.                         Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees, indemnity payments or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 10.09 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a Deposit Account and released pro-rata in order to
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment

 

52

--------------------------------------------------------------------------------


 

of a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 5.01
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro-rata in accordance with the Commitments hereunder.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in their sole discretion in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro-rata basis by the Lenders in
accordance with their percentages (carried out to the ninth decimal place) of
the applicable Facility, whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

Section 2.14.                         Refinancing Debt.

 

(a)                                 The Borrower may, subject to consent from
the Administrative Agent (which consent shall not be unreasonably withheld or
delayed), from time to time, add one or more new term loan facilities or one or
more additional series of senior or junior secured or unsecured notes
(“Refinancing Debt”) pursuant to procedures reasonably specified by the
Administrative Agent and reasonably acceptable to the Borrower, to refinance all
or any portion of the Term Loans then outstanding under this Agreement (which
for purposes of this Section 2.14 will be deemed to include any then outstanding
Other Term Loans) pursuant to a Refinancing Amendment; provided that such
Refinancing Debt:  (A) will rank pari passu or junior in right of payment and in
respect of lien priority with the other Loans hereunder; (B) will have such
pricing, prepayment and optional redemption terms as may be agreed by the
Borrower and the applicable Lenders thereof; (C) will have other terms and
conditions (other than pricing, prepayment and optional redemption terms and
terms and conditions applicable only after the latest then applicable Term
Facility Maturity Date) substantially identical to or, taken as a whole, no more
favorable to the Lenders providing such Refinancing Debt than those applicable
to the Term Loans being refinanced (provided that a certificate of an Authorized
Officer of the Borrower delivered to the Administrative Agent in good faith at
least five Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Borrower has determined in good faith that such terms and conditions satisfy
the requirement set out in this clause (C), shall be conclusive evidence that
such terms and conditions satisfy such requirement unless the Administrative
Agent provides notice to the Borrower of its objection during such five Business
Day period); (D) will have a maturity date that is not prior to the Term
Facility Maturity Date of, and will have a Weighted Average Life to Maturity
that is not shorter than, the Term Loans being refinanced; (E) any mandatory
prepayment of any Refinancing Debt

 

53

--------------------------------------------------------------------------------


 

that comprises junior lien (to the Term Loans) or unsecured notes or loans may
not be made; (F) any mandatory prepayment of any Refinancing Debt that is
secured on a pari passu first lien basis (with the Term Loans) may only be made
pro rata with the Term Loans (unless the Refinancing Lenders agree to a lesser
portion of, or a lower priority with respect to, such mandatory prepayment); and
(G) the proceeds of such Refinancing Debt shall be applied, substantially
concurrently with the incurrence thereof, to the prepayment of outstanding Term
Loans pursuant to Section 2.08 on a dollar-for-dollar basis; provided, further,
that the terms and conditions applicable to such Refinancing Debt may provide
for any additional or different financial or other covenants or other provisions
that are agreed between the Borrower and the Refinancing Lenders thereof and
applicable only during periods after (1) the latest Term Facility Maturity Date
in respect of the Facilities that is in effect on the date such Refinancing Debt
is issued, incurred or obtained or (2) all Facilities other than such
Refinancing Debt shall have been paid in full.

 

(b)                                 The Borrower shall make any request for
Refinancing Debt pursuant to a written notice to the Administrative Agent
specifying in reasonable detail the proposed terms thereof.  Subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld or delayed), the Borrower may invite Lenders and/or additional Eligible
Assignees to become lenders in respect of such Refinancing Debt (lenders
providing Refinancing Debt, “Refinancing Lenders”) pursuant to, if applicable, a
joinder agreement in form and substance satisfactory to the Administrative
Agent.

 

(c)                                  Notwithstanding the foregoing, no
Refinancing Amendment shall become effective (the “Refinancing Borrowing Date”)
under this Section 2.14 unless (i) on the date of such effectiveness, the
conditions set forth in Section 5.01(b) shall be satisfied or waived and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by an Authorized Officer of the Borrower, (ii) the
Administrative Agent shall have received, to the extent required by the
Administrative Agent, customary legal opinions, board resolutions and other
customary closing certificates and documentation as required by the relevant
joinder agreement (if applicable) and consistent with those delivered on the
Borrowing Date under Section 5.02 and, if such Refinancing Debt is secured, such
additional customary documents and filings (including amendments to the Security
Documents) as the Administrative Agent may reasonably require to assure that the
Refinancing Debt is secured by the Collateral ratably with (or, to the extent
agreed by the applicable Refinancing Lenders in the applicable joinder
agreement, junior to) the existing Term Loans, (iii) no Default or Event of
Default shall have occurred and be Continuing or would result therefrom, and
(iv) there shall have been paid to the Administrative Agent, for the account of
the Administrative Agent and the Refinancing Lenders, as applicable, all fees
and expenses (including reasonable out-of-pocket fees, charges and disbursements
of counsel) that are due and payable on or before the Refinancing Borrowing
Date.

 

(d)                                 Each class of Refinancing Debt incurred
under this Section 2.14 shall be in an aggregate principal amount that is
(x) not less than $50,000,000 and (y) an integral multiple of $10,000,000 in
excess thereof.

 

(e)                                  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Amendment.  Each
of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Refinancing Debt incurred pursuant thereto (including the addition of such
Refinancing Debt as separate “Facilities” hereunder and treated in a manner
consistent with the Facilities being refinanced, including, without limitation,
for purposes of prepayments and voting).  Any Refinancing Amendment may, without
the consent of any Person other than the Borrower, the Administrative Agent and
the Lenders providing such Refinancing Debt, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the

 

54

--------------------------------------------------------------------------------


 

provisions of this Section. This Section 2.14 shall supersede any provision of
Section 2.11 or Section 10.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

Section 3.01.                         Taxes.

 

(a)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Laws. 
If any applicable Laws (as determined in the good faith discretion of the
Administrative Agent or a Loan Party) require the deduction or withholding of
any Tax from any such payment by the Administrative Agent or a Loan Party, then
the Administrative Agent or such Loan Party shall be entitled to make such
deduction or withholding, upon the basis of the information and documentation to
be delivered pursuant to subsection (e) below and applicable Laws.

 

(ii)                                  If any Loan Party or the Administrative
Agent shall be required by the Internal Revenue Code to withhold or deduct any
Taxes, including both United States federal backup withholding and withholding
Taxes, from any payment, then (A) the Administrative Agent shall withhold or
make such deductions as are determined by the Administrative Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Administrative Agent shall timely pay the full
amount withheld or deducted to the relevant Governmental Authority in accordance
with the Internal Revenue Code and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(iii)                               If any Loan Party or the Administrative
Agent shall be required by any applicable Laws other than the Internal Revenue
Code to withhold or deduct any Taxes from any payment, then (A) such Loan Party
or the Administrative Agent, as required by such Laws, shall withhold or make
such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) such Loan Party or the Administrative Agent, to the extent required by such
Laws, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with such Laws and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

 

(b)                                 Payment of Other Taxes by the Borrower. 
Without limiting the provisions of subsection (a) above, the Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

 

55

--------------------------------------------------------------------------------


 

(c)                                  Tax Indemnifications.

 

(i)                                     Without limiting the provisions of
Section 3.01(a) or Section 3.01(b) above: Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify each Recipient, and shall make
payment in respect thereof within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

 

(ii)                                  Without limiting the provisions of
Section 3.01(a), Section 3.01(b) or Section 3.01(c)(i), each Lender shall, and
does hereby, severally indemnify, and shall make payment in respect thereof
within 10 days after demand therefor, (x) the Administrative Agent against any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

 

(d)                                 Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by any Loan Party or the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                                  Status of Lenders; Tax Documentation.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation

 

56

--------------------------------------------------------------------------------


 

reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification
documents from

 

57

--------------------------------------------------------------------------------


 

each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.

 

(iv)                              Each Lender shall promptly (A) notify the
Borrower and the Administrative Agent of any change in circumstances which would
modify or render invalid any claimed exemption or reduction, and (B) take such
steps as shall not be materially disadvantageous to it, in the reasonable
judgment of such Lender, and as may be reasonably necessary (including the
re-designation of its Lending Office) to avoid any requirement of applicable
Laws of any jurisdiction that the Borrower or the Administrative Agent make any
withholding or deduction for Taxes from amounts payable to such Lender.

 

(f)                                   Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 3.01 with respect to the Taxes giving rise

 

58

--------------------------------------------------------------------------------


 

to such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that such
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to such Loan Party (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this subsection, in no event will
the applicable Recipient be required to pay any amount to such Loan Party
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

 

Section 3.02.                         Illegality.  If any Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurodollar Base Rate, or to determine or charge interest rates based upon the
Eurodollar Base Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, (i) any obligation
of such Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans shall be suspended, and (ii) if such notice
asserts the illegality of such Lender making or maintaining Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Base Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Base Rate component of
the Base Rate, in each case until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist.  Upon receipt of such notice, (x) the Borrower shall, upon demand
from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Base Rate component of the Base Rate), either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Eurodollar Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurodollar Rate Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Base Rate, the Administrative Agent
shall during the period of such suspension compute the Base Rate applicable to
such Lender without reference to the Eurodollar Base Rate component thereof
until the Administrative Agent is advised in writing by such Lender that it is
no longer illegal for such Lender to determine or charge interest rates based
upon the Eurodollar Base Rate.  Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

 

Section 3.03.                         Inability to Determine Rates.  If the
Required Lenders determine that for any reason in connection with any request
for a Eurodollar Rate Loan or a conversion to or continuation thereof that
(i) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (ii) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or in connection with an existing or
proposed Base Rate Loan or (iii) the Eurodollar Base Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be

 

59

--------------------------------------------------------------------------------


 

suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Base Rate component of the Base Rate,
the utilization of the Eurodollar Base Rate component in determining the Base
Rate shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

Section 3.04.                         Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, deposits with or for the account of, or
credit extended or participated in by, any Lender (or its Lending Office)
(except any reserve requirement which is reflected in the determination of the
Adjusted Eurodollar Rate hereunder);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (ii) through (iv) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender (or its Lending Office)
or the London interbank market any other condition, cost or expense affecting
this Agreement or Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its Lending Office) of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurodollar Base Rate (or of maintaining its obligation to make any such Loan),
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or any other amount), then, upon
request of such Lender, the Borrower will pay to such Lender, as the case may
be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines in good faith that any Change in Law affecting such Lender or any
Lending Office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of this Section 3.04 and delivered to the Borrower
shall be conclusive absent manifest error.  The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

60

--------------------------------------------------------------------------------


 

(d)                                 Delays in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section 3.04
for any increased costs incurred or reductions suffered more than 180 days prior
to the date that such Lender, as the case may be, notifies the Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof).

 

Section 3.05.                         Compensation for Losses.  Upon demand of
any Lender (with a copy to the Administrative Agent) from time to time, the
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

 

(i)                                     any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(ii)                                  any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(iii)                               any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.14;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Adjusted Eurodollar Rate for such Loan by a matching deposit or other borrowing
in the London interbank eurodollar market for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

Section 3.06.                         Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.04, or requires the Borrower
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
the Borrower such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay, upon
request, all reasonable and documented costs and expenses incurred by any Lender
in connection with any such designation or assignment.

 

61

--------------------------------------------------------------------------------


 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Borrower may replace such Lender
in accordance with Section 10.14.

 

Section 3.07.                         Survival.  Each party’s obligations under
this Article III shall survive termination of the Commitments of all the
Lenders, repayment of all other Obligations hereunder and resignation of the
Administrative Agent.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Agreement and to make each
Loan to be made thereby, each Loan Party represents and warrants to each Lender
that, each of the following statements is true and correct:

 

Section 4.01.                         Organization and Qualification.  Each of
the Loan Parties is (a) duly organized or formed, validly existing and, to the
extent applicable, in good standing under the laws of its jurisdiction of
organization as identified on Schedule 4.01 and (b) is qualified to do business
and in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except, in the case
of this clause (b), in jurisdictions where the failure to be so qualified or in
good standing has not had, and would not be reasonably expected to have, a
Material Adverse Effect.

 

Section 4.02.                         Due Authorization.  The execution,
delivery and performance of the Loan Documents have been duly authorized by all
necessary action on the part of each Loan Party that is a party thereto, and on
the part of the respective shareholders, members or other equity security
holders of each Loan Party, and each Loan Party has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

 

Section 4.03.                         Equity Interests and Ownership; Status.

 

(a)                                 Schedule 4.03 correctly sets forth the
ownership interest of Holdings and the Restricted Subsidiaries in their
respective Subsidiaries.  Except as set forth on Schedule 4.03, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which any Loan Party (other than Holdings) is a party requiring,
and there is no membership interest or other Equity Interests of any Loan Party
(other than Holdings) outstanding which upon conversion, exchange or exercise
would require, the issuance by any Loan Party of any additional membership
interests or other Equity Interests of any Loan Party (other than Holdings) or
other Securities convertible into or exchangeable or exercisable for or
evidencing the right to subscribe for or purchase, a membership interest or
other Equity Interests of any Loan Party (other than Holdings), and no
securities or obligations evidencing any such rights are authorized, issued or
outstanding.

 

(b)                                 All the legal requirements of the Luxembourg
law of 31 May 1999, as amended, regarding the domiciliation companies have been
complied with by the Borrower.  The “centre of main interests” (as that term is
used in the Insolvency Regulation) of the Borrower is in the Grand Duchy of
Luxembourg, and the Borrower does not have any “establishment” (as that term is
used in the Insolvency Regulation) outside the Grand Duchy of Luxembourg.

 

62

--------------------------------------------------------------------------------


 

Section 4.04.                         No Conflict.  The execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are parties
and the consummation of the transactions contemplated by the Loan Documents do
not and shall not (a) violate (i) any provision of any law, statute, ordinance,
rule, regulation, or code applicable to any Loan Party, (ii) any of the
Organizational Documents of any Loan Party or (iii) any order, judgment,
injunction or decree of any court or other agency of government binding on any
Loan Party; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
any Loan Party except to the extent such conflict, breach or default would not
reasonably be expected to have a Material Adverse Effect; (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of any Loan Party (other than any Liens created under any of the Loan
Documents in favor of the Collateral Agent on behalf of the Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of any Loan Party, except
for such approvals or consents which have been obtained and except for any such
approvals or consents the failure of which to obtain shall not have a Material
Adverse Effect.

 

Section 4.05.                         Governmental Consents.  The execution,
delivery and performance by the Loan Parties of the Loan Documents to which they
are parties and the consummation of the transactions contemplated by the Loan
Documents do not and shall not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority (other than any filings or reports required under the securities laws)
except as otherwise set forth in the Loan Documents and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
the Collateral Agent for filing and/or recordation.  Holdings and each
Restricted Subsidiary has all consents, permits, approvals and licenses of each
Governmental Authority necessary in connection with the operation and
performance of its Core Business Activities, except in each case as would not
reasonably be expected to result in a Material Adverse Effect.

 

Section 4.06.                         Binding Obligation.  Each Loan Document
has been duly executed and delivered by each Loan Party that is a party to such
Loan Document and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability relating to or limiting
creditors’ rights or by equitable principles relating to enforceability.

 

Section 4.07.                         Financial Statements.  The Historical
Financial Statements delivered to the Administrative Agent and the Lead
Arrangers fairly present in all material respects on a Consolidated basis the
assets, liabilities and financial position of Holdings (and its Subsidiaries on
a Consolidated basis) as at such dates, and the results of the operations and
changes of financial position for the periods then ended (other than customary
year-end adjustments for unaudited financial statements). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP. Such financial statements show all Material
Indebtedness and other material liabilities, direct or contingent, of Holdings
(and its Subsidiaries on a Consolidated basis) as of the date thereof, including
material liabilities for taxes and material commitments, in each case, to the
extent required to be disclosed under GAAP.

 

Section 4.08.                         No Material Adverse Change.  Since
December 31, 2011, there has been no event or circumstance, either individually
or in the aggregate, that has had or would reasonably be expected to have a
Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

Section 4.09.                         Tax Returns and Payments.

 

(a)                                 Each of Holdings and each Restricted
Subsidiary has duly and timely filed or caused to be duly and timely filed all
material Tax returns required by applicable Law to be filed, and has timely paid
all material amount of Taxes, assessments and governmental charges or levies
upon it or its property, income, profits and assets which are due and payable
(including in its capacity as a withholding agent), whether or not shown on a
Tax return, except for (i) those that are being diligently contested in good
faith by appropriate proceedings and for which Holdings or the relevant
Restricted Subsidiary shall have set aside on its books adequate reserves in
accordance with GAAP or (ii) where the failure would not reasonably be expected
to result in a Material Adverse Effect.  No Authorized Officer has knowledge of
any proposed Tax assessment against Holdings or any Restricted Subsidiary that
would, if made, have a Material Adverse Effect.

 

(b)                                 Interest payments on the Loans will be
treated entirely as “income from sources without the United States” (within the
meaning of section 862 of the Internal Revenue Code) for U.S. federal income tax
purposes.

 

Section 4.10.                         Environmental Matters.  None of the Loan
Parties nor any of their respective Complexes or operations is subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Release that, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.  None of the Loan Parties has received any
request for information under Section 104 of CERCLA (42 U.S.C. § 9604) or any
comparable state law.  To the knowledge of any Authorized Officer of any Loan
Party, there are no conditions, occurrences, or Releases which would reasonably
be expected to form the basis of an Environmental Claim against such Loan Party
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.  None of the Loan Parties nor, to the knowledge of any
Authorized Officer of any Loan Party, any predecessor of any Loan Party has
filed any notice under any Environmental Law indicating past or present
treatment at any Complex of hazardous waste, as defined under 40 C.F.R. Parts
260-270 or any state equivalent.  To the knowledge of any Authorized Officer of
any Loan Party, compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
To the knowledge of any Authorized Officer of any Loan Party, no event or
condition has occurred or is occurring with respect to any Loan Party relating
to any Environmental Law or any Release of Hazardous Materials which
individually or in the aggregate has had, or would reasonably be expected to
have, a Material Adverse Effect.  No Lien imposed pursuant to any Environmental
Law has attached to any Collateral and, to the knowledge of each Loan Party, no
conditions exist that would reasonably be expected to result in the imposition
of such a Lien on any Collateral.

 

Section 4.11.                         Governmental Regulation.  None of Holdings
nor any Restricted Subsidiary is subject to regulation under the Federal Power
Act or the Investment Company Act of 1940 or under any other federal or state
statute or regulation which may limit its ability to incur Indebtedness or which
may otherwise render all or any portion of the Obligations unenforceable. None
of the Loan Parties is a “registered investment company” or a company
“controlled” by a “registered investment company” or a “principal underwriter”
of a “registered investment company” as such terms are defined in the Investment
Company Act of 1940.

 

Section 4.12.                         Employee Matters.  None of the Loan
Parties is engaged in any unfair labor practice that would reasonably be
expected to have a Material Adverse Effect. There is (a) no unfair labor
practice complaint pending against Holdings or any Restricted Subsidiary, or to
the knowledge of any Authorized Officer of Holdings or any Restricted
Subsidiary, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against Holdings or any
Restricted Subsidiary or to the

 

64

--------------------------------------------------------------------------------


 

knowledge of any Authorized Officer of Holdings or any Restricted Subsidiary,
threatened against any of them, (b) no strike or work stoppage in existence or
threatened involving Holdings or any Restricted Subsidiary and (c) to the
knowledge of any Authorized Officer of Holdings or any Restricted Subsidiary, no
union representation question existing with respect to the employees of Holdings
or any Restricted Subsidiary and, to the knowledge of any Authorized Officer of
Holdings or any Restricted Subsidiary, no union organization activity that is
taking place, except (with respect to any matter specified in clause (a), (b) or
(c) above, either individually or in the aggregate) such as is not reasonably
likely to have a Material Adverse Effect.

 

Section 4.13.                         ERISA.

 

(a)                                 Except as could not reasonably be expected
to result in a Material Adverse Effect, each Employee Benefit Plan (including,
to the knowledge of Holdings or any Restricted Subsidiary, any Multiemployer
Plan) is in material compliance with all applicable provisions of ERISA and the
regulations and published interpretations thereunder except for any required
amendments for which the remedial amendment period as defined in
Section 401(b) or other applicable provision of the Internal Revenue Code has
not yet expired and except where a failure to so comply would not reasonably be
expected to have a Material Adverse Effect;

 

(b)                                 Except as would not reasonably be expected
to result in a Material Adverse Effect, no Pension Plan has been terminated, nor
is any Pension Plan in “at-risk” status pursuant to Section 303 of ERISA, nor
has any funding waiver from the Internal Revenue Service been received or
requested with respect to any Pension Plan sponsored by Holdings, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or
4063(a) of ERISA with respect to any Pension Plan sponsored by Holdings; and

 

(c)                                  Except where the failure of any of the
following representations to be correct in all material respects would not
reasonably be expected to have a Material Adverse Effect, neither Holdings nor
any ERISA Affiliate has: (A) engaged in a nonexempt prohibited transaction
described in Section 406 of the ERISA or Section 4975 of the Internal Revenue
Code, (B) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid, (C) failed to make a required contribution or payment to a Multiemployer
Plan, or (D) failed to make a required payment under Section 412 of the Internal
Revenue Code.

 

Section 4.14.                         Margin Stock.  None of the Loan Parties
owns any Margin Stock.  No proceeds of the Term Loans will be used directly or
indirectly, to purchase or carry Margin Stock or to extend credit to others for
the purpose of purchasing or carrying Margin Stock or to refund Indebtedness
originally incurred for such purpose in a manner that would violate Regulation
T, Regulation U or Regulation X.

 

Section 4.15.                         Solvency.  The Borrower is, and the Loan
Parties taken as a whole are, and, upon the incurrence of any Obligation by any
Loan Party on any date on which this representation and warranty is made, shall
be, Solvent.

 

Section 4.16.                         Disclosure.  The representations and
warranties of the Loan Parties contained in any Loan Document and in the other
documents, certificates or written statements furnished to any Agent or Lender
by or on behalf of Holdings or any Restricted Subsidiary and for use in
connection with the transactions contemplated hereby, taken as a whole, do not
contain any untrue statement of a material fact or omit to state a material fact
(known to any Authorized Officer of any Loan Party, in the case of any document
not furnished by any of them) necessary in order to make the

 

65

--------------------------------------------------------------------------------


 

statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information prepared by Holdings or any other Loan Party and provided
to the Lenders are based upon good faith estimates and assumptions believed by
Holdings or such Loan Party to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results. There are no facts
known to any Authorized Officer of any Loan Party (other than matters of a
general economic nature) that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect and that have not
been disclosed herein or in such other documents, certificates and statements
furnished to Lenders for use in connection with the transactions contemplated
hereby.

 

Section 4.17.                         Patriot Act; Anti-Corruption.  To the
extent applicable, each Loan Party is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the Patriot Act.  No part of the
proceeds of the Loans shall be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.  No Loan Party is in violation of any of the country or list
based economic and trade sanctions administered and enforced by OFAC.  No Loan
Party (a) is a Sanctioned Person or a Sanctioned Entity, (b) has a more than 10%
of its assets located in Sanctioned Entities, or (c) derives more than 10% of
its revenues from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities.  No proceeds of any Loan will be used to fund any
operations in, finance any investments or activities in, or make any payments
to, a Sanctioned Person or a Sanctioned Entity.

 

Section 4.18.                         Security Documents.  The Security
Agreement is effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein and proceeds and products thereof. In the
case of the Pledged Equity (as defined in the Security Agreement), when
certificates representing such Pledged Equity are delivered to the Collateral
Agent, and in the case of the other Collateral described in the Security
Agreement, when financing statements and other filings to be specified on the
relevant schedule(s) to the Security Agreement in appropriate form are filed in
the offices to be specified on such schedule(s), the Security Agreement shall
constitute a fully perfected First Priority Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Equity, Liens permitted by Section 7.02). With respect to the UCC
financing statements set forth under the heading “Other Filings” on Schedule
7.02, no Indebtedness or any other obligations of Holdings or any Restricted
Subsidiary are secured by such UCC financing statements.

 

Section 4.19.                         Adverse Proceedings; Compliance with Law. 
There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect.  None of the Loan
Parties (a) is in violation of any applicable laws that, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect or
(b) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or any federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, that, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

Section 4.20.                         Properties.  Each of Holdings and the
Restricted Subsidiaries has (i) good, sufficient and legal title to (in the case
of fee interests in real property), (ii) valid leasehold interests

 

66

--------------------------------------------------------------------------------


 

in (in the case of leasehold interests in real or personal property),
(iii) valid licensed rights in (in the case of licensed interests in
intellectual property) and (iv) good title to (in the case of all other personal
property), all of their respective properties and assets reflected in their
respective financial statements referred to in Section 4.07, in each case except
for assets disposed of since the date of such financial statements in the
ordinary course of business. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens (other than Permitted Liens).

 

ARTICLE V
CONDITIONS OF LENDING

 

The obligations of the Lenders to make Loans are subject to the satisfaction or
waiver (in accordance with Section 10.01 hereof) of the following conditions:

 

Section 5.01.                         All Borrowings.  On the date of each
Borrowing:

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03.

 

(b)                                 The representations and warranties set forth
in the Loan Documents shall be true and correct in all material respects (unless
such representation or warranty is qualified by materiality or Material Adverse
Effect, in which case it shall be true and correct) as of such date, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects (unless such representation or warranty is
qualified by materiality or Material Adverse Effect, in which case it shall be
true and correct) as of such earlier date).

 

(c)                                  At the time of and immediately after such
Borrowing, no Event of Default or Default shall have occurred and be Continuing
or would result therefrom.

 

(d)                                 Each such Borrowing shall be deemed to
constitute a representation and warranty by the Borrower and the other Loan
Parties on the date of such Borrowing, as to the matters specified in paragraphs
(b) and (c) of this Section 5.01.

 

Section 5.02.                         First Borrowing.  The obligations of the
Lenders to make Loans on the Borrowing Date are subject to the satisfaction or
waiver (in accordance with Section 10.01 hereof) of the following conditions;
provided, however, that to the extent the Administrative Agent has provided
written notice to the Borrower on or before the Borrowing Date that any of the
conditions set forth below have not been satisfied or waived on such date, such
condition shall be deemed to have been satisfied for all purposes hereunder and
shall automatically be converted into a covenant to accomplish the satisfaction
of the applicable matters described therein within the time period required by
Section 6.13:

 

(a)                                 Effective Date; Notes.  On the Borrowing
Date (i) the Effective Date shall have occurred as provided in Section 10.11,
and (ii) there shall have been delivered to the Administrative Agent, for the
account of each of the Lenders that has requested the same, the appropriate
Notes executed by the Borrower, in the amount, maturity and as otherwise
provided herein.

 

(b)                                 Officer’s Certificate.  On the Borrowing
Date, the Administrative Agent shall have received a certificate, dated the
Borrowing Date and signed on behalf of the Borrower by an Authorized Officer,
certifying on behalf of the Borrower that all of the conditions in Sections
5.01(b) and (c) and 5.02(e) and (f) have been (or with the funding of the Loans
on the Borrowing Date will be concurrently) satisfied on such date.

 

67

--------------------------------------------------------------------------------


 

(c)                                  Opinions of Counsel.  On the Borrowing
Date, the Administrative Agent shall have received (i) from Hunton & Williams
LLP, special counsel to the Loan Parties, (ii) from Kevin J. Wilcox, general
counsel to Holdings and (iii) from Nauta Dutilh, special local counsel to
Holdings and the Borrower, an opinion in form and substance reasonably
satisfactory to the Administrative Agent addressed to the Administrative Agent
and the Lenders and dated the Borrowing Date and covering such matters as the
Administrative Agent shall reasonably require.

 

(d)                                 Organizational Documents; Proceedings; etc. 
(i) On the Borrowing Date, the Administrative Agent shall have received a
certificate from each Loan Party, dated the Borrowing Date, signed by the
chairman of the board, the chief executive officer, the chief financial officer,
the president, any vice president, secretary or manager of such Loan Party,
together with copies of the Governing Documents, as applicable, of such Loan
Party and the resolutions of such Loan Party referred to in such certificate,
and each of the foregoing shall be in form and substance reasonably acceptable
to the Administrative Agent.

 

(ii)                                  On the Borrowing Date, all corporate or
limited liability company or similar proceedings and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Loan Documents shall be reasonably satisfactory in
form and substance to the Administrative Agent, and the Administrative Agent
shall have received all information and copies of all documents and papers,
including records of corporate or limited liability company or similar
proceedings, governmental approvals, good standing certificates and bring down
telegrams or facsimiles, if any, which the Administrative Agent reasonably may
have requested in connection therewith, such documents and papers where
appropriate to be certified by proper corporate or limited liability company or
similar authority or Governmental Authorities.

 

(e)                                  Approvals.  On or prior to the Borrowing
Date, all necessary governmental (domestic and foreign) and material third party
approvals and/or consents in connection with the Transaction and the granting of
Liens under the Loan Documents shall have been obtained and remain in effect,
and all applicable waiting periods with respect thereto shall have expired
without any action being taken by any competent authority which restrains,
prevents or imposes materially adverse conditions upon the consummation of the
Transaction.  On the Borrowing Date, there shall not exist any judgment, order,
injunction or other restraint issued or filed or a hearing seeking injunctive
relief or other restraint pending or threatened against Holdings or any
Restricted Subsidiary which has had, or could reasonably be expected to have, a
Material Adverse Effect.

 

(f)                                   Litigation.  On the Borrowing Date, there
shall be no actions, suits or proceedings pending or threatened against Holdings
or any Restricted Subsidiary which has had, or could reasonably be expected to
have, a Material Adverse Effect

 

(g)                                  Guaranty.  On the Borrowing Date, each
Guarantor shall have duly authorized, executed and delivered the Guaranty in the
form of Exhibit I (as amended, modified and/or supplemented from time to time,
the “Guaranty”), and the Guaranty shall be in full force and effect.

 

(h)                                 Fees, etc.  Subject to Section 10.04(a), on
the Borrowing Date, the Borrower shall have paid to the Administrative Agent
(and its relevant affiliates), the Collateral Agent, the Lead Arrangers, the
Co-Syndication Agents or the Lenders all costs, fees and expenses (including
reasonable legal fees and expenses) and other compensation contemplated hereby
payable to the Administrative Agent, the Collateral Agent, the Lead Arrangers,
the Co-Syndication Agents or the Lenders to the extent then due (including
pursuant to the Engagement Letter, the Administrative Agent Fee Letter and
pursuant to Section 2.09(b)).

 

68

--------------------------------------------------------------------------------


 

(i)                                     Security Agreement.  On the Borrowing
Date, each Loan Party shall have duly authorized, executed and delivered (a) the
Security Agreement in the form of Exhibit L (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”) covering all of
such Loan Party’s Security Agreement Collateral (b) and each other Security
Documents, together with:

 

(i)                                     proper financing statements (Form UCC-1
or the equivalent) for filing under the UCC or other appropriate filing offices
of each jurisdiction as may be necessary or, in the reasonable opinion of the
Collateral Agent, desirable to perfect the security interests purported to be
created by the foregoing Security Documents; and

 

(ii)                                  certified copies of requests for
information or copies (Form UCC-11 or the equivalent) or reports as of a recent
date, listing all effective financing statements that name each Loan Party as
debtor and that are filed in the jurisdictions referred to in clause (i) above,
together with copies of such other financing statements that name each Loan
Party as debtor and such other Lien searches as may be reasonably required by
the Collateral Agent (none of which shall cover any of the Collateral except
(x) to the extent evidencing Permitted Liens or (y) those in respect of which
the Collateral Agent shall have received termination statements (Form UCC-3 or
the equivalent) or such other termination statements as shall be required by
local law fully executed for filing).

 

(j)                                    Financial Statements.  On the Borrowing
Date, the Administrative Agent shall have received true and correct copies of
the financial statements referred to in Section 6.01.

 

(k)                                 Insurance.  On the Borrowing Date, the
Administrative Agent shall have received evidence that all material property and
liability insurance required to be maintained pursuant to Section 6.04 has been
obtained and is in effect and that the Collateral Agent has been named as an
additional insured and/or as loss payee, as applicable, as its interest may
appear, under each insurance policy with respect to such insurance; and

 

(l)                                     Solvency Certificate.  On the Borrowing
Date, the Administrative Agent shall have received from the chief financial
officer of the Borrower a certificate attesting to and demonstrating that each
of the Borrower, individually, and the Loan Parties, taken as a whole, was
Solvent and would be Solvent immediately before and after giving effect to the
Transaction, substantially in the form of Exhibit M.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 5.02, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Borrowing Date
specifying its objection thereto.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that, until payment in full of all
Obligations (other than (x) obligations under Hedge Agreements not yet due and
payable and (y) contingent indemnification obligations not yet due and payable),
each Loan Party shall, and shall cause each Restricted Subsidiary to:

 

Section 6.01.                         Financial Statements and Other Reports. 
In the case of the Borrower, deliver to the Administrative Agent (which shall
furnish to each Lender):

 

69

--------------------------------------------------------------------------------


 

(a)                                 Quarterly Financial Statements.  As soon as
available, and in any event no later than five (5) days after the date on which
Holdings is required, under the Exchange Act, to file its Quarterly Report on
Form 10-Q with the SEC, commencing with the Fiscal Quarter in which the
Borrowing Date occurs, the Consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such Fiscal Quarter and the related Consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter (together with,
if applicable, reconciliation statements eliminating the financial information
pertaining to Unrestricted Subsidiaries), setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Model for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto (it being
understood and agreed that the delivery by Holdings of its Quarterly Report on
Form 10-Q with the SEC within the time period described in this clause
(a) (together with, if applicable, reconciliation statements eliminating the
financial information pertaining to Unrestricted Subsidiaries) shall satisfy the
requirements of this clause (a));

 

(b)                                 Annual Financial Statements.  As soon as
available, and in any event no later than five (5) days after the date on which
Holdings is required, under the Exchange Act, to file its Annual Report on
Form 10-K with the SEC, commencing with the Fiscal Year in which the Borrowing
Date occurs, (i) the Consolidated balance sheets of Holdings and its
Consolidated Subsidiaries as at the end of such Fiscal Year and the related
Consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Consolidated Subsidiaries for such Fiscal Year (together with,
if applicable, reconciliation statements eliminating the financial information
pertaining to Unrestricted Subsidiaries), setting forth in each case in
comparative form the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Model for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such Consolidated financial statements a report thereon of an
independent certified public accountants of recognized national standing
selected by Holdings, which opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (it being understood and agreed that the delivery by
Holdings of its Annual Report on Form 10-K with the SEC within the time period
described in this clause (b) (together with, if applicable, reconciliation
statements eliminating the financial information pertaining to Unrestricted
Subsidiaries) accompanied by a report of independent accountants satisfying the
requirements of clause (b)(ii) shall satisfy the requirements of this clause
(b));

 

(c)                                  Projections.  As soon as possible, and in
any event no later than fourteen (14) days following the delivery of the annual
financial statements delivered pursuant to Section 6.01(b), a detailed
consolidated budget for the following Fiscal Year shown on a quarterly basis
(including a projected consolidated balance sheet of Holdings and the Restricted
Subsidiaries as of the end of the following Fiscal Year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto and projected covenant compliance levels) (collectively, the
“Projections”), which Projections shall in each case be accompanied by a
certificate of an Authorized Officer of the Borrower stating that such
Projections are based on reasonable estimates, information and assumptions at
the time prepared;

 

(d)                                 Compliance Certificate.  Together with each
delivery of financial statements pursuant to Sections 6.01(a) and 6.01(b), a
duly executed and completed Compliance Certificate;

 

(e)                                  Notice of Default.  Promptly upon any
Authorized Officer of any Loan Party obtaining knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that

 

70

--------------------------------------------------------------------------------


 

notice has been given to any Loan Party with respect thereto; (ii) of any
condition or event that constitutes a “Default” or “Event of Default” under any
Material Indebtedness or that notice has been given to any party thereunder with
respect thereto; (iii) that any Person has given any notice to any Loan Party or
any Restricted Subsidiary or taken any other action with respect to any event or
condition set forth in Section 8.01; or (iv) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, a certificate of an Authorized Officer of the Borrower
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given and action taken by any such Person and
the nature of such claimed Event of Default, Default, default, event or
condition, and what action the Borrower has taken, is taking and proposes to
take with respect thereto;

 

(f)                                   Notice of Litigation.  Promptly upon any
Authorized Officer of any Loan Party obtaining knowledge of (i) any Adverse
Proceeding not previously disclosed in writing by the Borrower to the Lenders or
(ii) any development in any Adverse Proceeding that, in the case of either
clause (i) or (ii), if adversely determined could be reasonably expected to have
a Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, or the exercise of rights or performance of
obligations under any Loan Document, a written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lenders and their counsel to evaluate such matters;

 

(g)                                  ERISA.  Promptly upon any Authorized
Officer of any Loan Party obtaining knowledge of the occurrence of or
forthcoming occurrence of any ERISA Event which could reasonably be expected to
result in a Material Adverse Effect, a written notice specifying the nature
thereof, and copies of such documentation related thereto as may be reasonably
available to Holdings or any Restricted Subsidiary to enable the Lenders and
their counsel to evaluate such matter;

 

(h)                                 Electronic Delivery.  Documents required to
be delivered pursuant to Sections 6.01(a), (b) or (n)(i) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on an internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial or third-party website);
provided that the Borrower shall notify the Administrative Agent and each Lender
(by telecopier or electronic mail) of the posting of any such documents;

 

(i)                                     Information Regarding Collateral.  The
Borrower shall furnish to the Collateral Agent ten (10) days prior written
notice of any change (A) in any Loan Party’s corporate (or equivalent) name,
(B) in any Loan Party’s identity or corporate (or equivalent) structure, (C) in
any Loan Party’s jurisdiction of organization or (D) in any Loan Party’s state
organizational identification number (or equivalent), in each case, together
with supporting documentation as reasonably requested by the Administrative
Agent; provided, that solely with respect to a transaction permitted under
Section 7.08(a), no such notice shall be required.  The Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Security Documents;

 

(j)                                    Management Letters.  Promptly after the
receipt thereof by Holdings or any Restricted Subsidiary, a copy of any
“management letter” received by any such Person from its certified public
accountants and the management’s response thereto;

 

(k)                                 Certification of Public Information.  The
Loan Parties and each Lender acknowledge that certain of the Lenders may be
“public-side” Lenders (Lenders that do not wish to

 

71

--------------------------------------------------------------------------------


 

receive material non-public information with respect to the Loan Parties or
their securities) and, if documents or notices required to be delivered pursuant
to this Section 6.01 or otherwise are being distributed through
IntraLinks/IntraAgency, SyndTrak or another relevant website or other
information platform (the “Platform”), any document or notice that the Borrower
has indicated contains Non-Public Information shall not be posted on that
portion of the Platform designated for such public-side Lenders. The Borrower
agrees to clearly designate all Information provided to the Administrative Agent
by or on behalf of the Loan Parties which is suitable to make available to
Public Lenders. If the Borrower has not indicated whether a document or notice
delivered pursuant to this Section 6.01 contains Non-Public Information, the
Administrative Agent reserves the right to post such document or notice solely
on that portion of the Platform designated for Lenders who wish to receive
material Non-Public Information with respect to the Loan Parties and their
respective securities;

 

(l)                                     Contractual Obligations.  Promptly upon
any Authorized Officer of any Loan Party obtaining knowledge of any condition or
event that constitutes a default or an event of default under any Contractual
Obligation arising from agreements relating to Material Indebtedness, or that
notice has been given to any Loan Party with respect thereto, a certificate of
an Authorized Officer of the Borrower specifying the nature and period of
existence of such condition or event and the nature of such claimed default or
event of default, and what action the Borrower has taken, is taking and proposes
to take with respect thereto, provided that no such certificate shall be
required with respect to any such default or event of default to the extent that
such default or event of default would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect;

 

(m)                             Credit Ratings.  Prompt written notice of any
change in the corporate rating of Holdings by S&P, in the corporate family
rating of Holdings by Moody’s or in the ratings of the Term Loans by either S&P
or Moody’s, or any notice from either such agency indicating its intent to
effect such a change or to place Holdings on a “CreditWatch” or “WatchList” or
any similar list, in each case with negative implications, or its cessation of,
or its intent to cease, rating Holdings; and

 

(n)                                 Other Information.  (i) Promptly upon their
becoming available, copies of (A) all financial statements, reports, notices and
proxy statements sent or made available generally by the Loan Parties to their
respective security holders acting in such capacity, (B) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any Loan Party with any securities exchange or with the SEC or any
governmental or private regulatory authority and (C) all press releases and
other statements made available generally by any Loan Party to the public
concerning material developments in the business of any Loan Party and (ii) such
other information and data with respect to the operations, business affairs and
financial condition of Holdings and the Restricted Subsidiaries as from time to
time may be reasonably requested by the Administrative Agent or the Required
Lenders.

 

Section 6.02.                         Existence.  Except as otherwise permitted
under Section 7.08, at all times preserve and keep in full force and effect its
existence and all rights and franchises, licenses and permits material to its
business; provided that no Loan Party (other than Holdings and the Borrower with
respect to existence) or any of the Restricted Subsidiaries shall be required to
preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person and that the loss thereof would not be materially adverse to such
Person or to Lenders.

 

Section 6.03.                         Payment of Taxes and Claims.  Pay and
discharge as the same shall be due and payable all of its obligations and
liabilities, including (i) all liabilities for Taxes, assessments and
governmental charges or levies upon it or any of its properties or assets or in
respect of any of its income, businesses or franchises before any penalty or
fine accrues thereon, and (ii) all claims (including claims for labor, services,
materials and supplies) for sums that have become due and payable and that by
law

 

72

--------------------------------------------------------------------------------


 

have or may become a Lien upon any of its properties or assets, prior to the
time when any penalty or fine shall be incurred with respect thereto; provided
that no such Tax, assessment, governmental charge, levy or claim need be paid if
it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (a) adequate reserve or other
appropriate provision, as shall be required in conformity with GAAP, shall have
been made therefor, (b) in the case of a Tax, assessment, governmental charge,
levy or a claim which has or may become a Lien against any of the Collateral,
such contest proceedings conclusively operate to stay the sale of any portion of
the Collateral to satisfy such Tax, assessment, governmental charge, levy or
claim and (c) the failure to pay such Tax, assessment, governmental charge, levy
or claim could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.04.                         Insurance.  In the case of the Borrower,
maintain or cause to be maintained, with financially sound and reputable
insurers, such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Loan Parties as may customarily be carried or maintained under
similar circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self-insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as are customary for such Persons.  The Borrower shall use its commercially
reasonable efforts to ensure that all such insurance (i) provides no
cancellation, material reduction in amount or material change in coverage
thereof shall be effective until at least 30 day after receipt by the Collateral
Agent of written notice thereof and (ii) names the Collateral Agent as
additional insured on behalf of the Secured Parties (in the case of liability
insurance) or loss payee (in the case of property insurance), as applicable.

 

Section 6.05.                         Books and Records; Inspections.  Maintain
proper books of record and accounts in which full, true and correct entries in
conformity in all material respects with GAAP shall be made of all dealings and
transactions in relation to its business and activities. Each Loan Party shall,
and shall cause each of its Restricted Subsidiaries to, permit any authorized
representatives designated by any Lender to visit and inspect any of the
properties of any Loan Party and any of its Subsidiaries, to inspect, copy and
take extracts from its and their financial and accounting records and to discuss
its and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested. No more than one such inspection shall be made in any Fiscal Year at
the Borrower’s expense; provided that if an Event of Default exists, there shall
be no limit on the number of such inspections that may occur, and such
inspections, copying and auditing shall be at the Borrower’s sole cost and
expense.

 

Section 6.06.                         Earnings Calls.  Holdings shall conduct a
quarterly “earnings call” in the ordinary course of business.

 

Section 6.07.                         Compliance with Laws.  Comply, and cause
all other Persons, if any, on or occupying any Complexes to comply, with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority, noncompliance with which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.08.                         Environmental.  Promptly take any and all
commercially reasonable actions to (i) cure any violation of applicable
Environmental Laws by such Loan Party or the Restricted Subsidiaries that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (ii) respond to any Environmental Claim against such Loan Party
or any Restricted Subsidiary where failure to do so would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect and
(iii) discharge any obligations that are imposed or accepted in the final

 

73

--------------------------------------------------------------------------------


 

resolutions of an Environmental Claim where failure to do so would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 6.09.                         Subsidiaries.  Subject to the provisions
of the Security Documents and clause (e) below:

 

(a)                                 In the event that any Person becomes a
wholly-owned Material Subsidiary of Holdings after the date hereof that is not
prohibited or restricted by the applicable law (including any requirement to
obtain the consent of any governmental authority that has not be obtained) from
guaranteeing the Obligations, (i) promptly cause such wholly-owned Material
Subsidiary to become a Subsidiary Guarantor hereunder and a Grantor under and as
defined in the Security Agreement by executing and delivering to the
Administrative Agent and the Collateral Agent a Counterpart Agreement, and
(ii) take all such actions and execute and deliver, or cause to be executed and
delivered, all such documents, instruments, agreements, and certificates as are
similar to those described in Section 5.02(c), (d) and (j).

 

(b)                                 If, at any time, the Consolidated total
assets of all Unrestricted Subsidiaries represents more than 5% of Consolidated
Total Assets, as determined at the end of the most recent fiscal quarter of
Holdings based on the financial statements of Holdings delivered pursuant to
Sections 6.01(a) and (b), the Borrower shall promptly (i) designate in writing
to the Administrative Agent one or more of such Unrestricted Subsidiaries as
“Restricted Subsidiaries” and (ii) execute and deliver, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 5.02(c) and (d) and (j) with respect to such newly-designated Restricted
Subsidiary.

 

(c)                                  With respect to each new Restricted
Subsidiary of Holdings, the Borrower shall promptly send to the Collateral Agent
written notice setting forth with respect to such Person (i) the date on which
such Person became a Subsidiary of Holdings and (ii) all of the data required to
be set forth in Schedules 4.01 and 4.03 with respect to all Subsidiaries of
Holdings; and such written notice shall be deemed to supplement Schedules 4.01
and 4.03 for all purposes hereof and, if applicable, take all such actions and
execute and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 5.02(c), (d) and (j).

 

(d)                                 In the event any Loan Party acquires any a
fee interest in any Real Property having a fair market value in excess of
$10,000,000, such Loan Party shall, within 90 days after the acquisition thereof
(or such longer period as the Administrative Agent may reasonably agree) cause
such Real Property to become a Mortgaged Property and shall deliver to the
Collateral Agent the following:  (i) fully executed and notarized Mortgages, in
proper form for recording in all appropriate places in all applicable
jurisdictions, encumbering such Mortgaged Property; (ii) an opinion of counsel
(which counsel shall be reasonably satisfactory to Administrative Agent) in the
state in which such Mortgaged Property is located with respect to the
enforceability of the form(s) of Mortgages to be recorded in such state and such
other matters as Administrative Agent may reasonably request, in each case in
form and substance reasonably satisfactory to Administrative Agent;
(iii) (A) ALTA mortgagee title insurance policies or unconditional commitments
therefor issued by one or more title companies reasonably satisfactory to
Administrative Agent with respect to each such Mortgaged Property insuring the
Mortgages as valid and subsisting Liens on the Mortgaged Property described
therein, free and clear of all Liens except Permitted Liens (each, a “Title
Policy”), in amounts not less than the fair market value of each Mortgaged
Property and with such endorsements as the Administrative Agent may request,
together with a title report issued by a title company with respect thereto,
dated not more than sixty days prior to the date on which a Mortgage is
delivered with respect to such Mortgaged Property and copies of all recorded
documents listed as exceptions to title or otherwise referred to therein, each
in form and substance reasonably satisfactory to Administrative Agent and
(B) evidence satisfactory to Administrative Agent that such

 

74

--------------------------------------------------------------------------------


 

Loan Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for the applicable Mortgaged Property in
the appropriate real estate records; (iv) (A) a completed standard “life of
loan” flood hazard determination form, (B) if the property is located in an area
designated by the Federal Emergency Management Agency (or any successor agency)
as having special flood or mud slide hazards, a notification to the Borrower
(“Borrower Notice”) and (if applicable) notification to the Borrower that flood
insurance coverage under the NFIP is not available because the applicable
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice (e.g., countersigned Borrower Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if
Borrower Notice is required to be given and flood insurance is available in the
community in which the property is located, a copy of one of the following: the
flood insurance policy, the Borrower’s application for a flood insurance policy
plus proof of premium payment, a declaration page confirming that flood
insurance has been issued, or such other evidence of flood insurance
satisfactory to Administrative Agent; (v) ALTA surveys of all Mortgaged
Properties, certified to Administrative Agent; and (vi) appraisals and other
documents, instruments and certificates, in each case in form and substance
satisfactory to Administrative Agent that the Administrative Agent shall
reasonably request.

 

(e)                                  Notwithstanding anything to the contrary in
clauses (a) through (d) of this Section 6.09, no Loan Party shall be required to
take any action pursuant to this Section 6.09 with respect to (i) any Permitted
Spin-Off Vehicle prior to the date that is 45 days (or such longer period, not
to exceed an additional 45 days, as may be reasonably agreed by the
Administrative Agent) after the creation thereof or (ii) the Original Spun-Off
Entities prior to the date that is 90 days (or such longer period, not to exceed
an additional 90 days, as may be reasonably agreed by the Administrative Agent)
after the initial Borrowing Date.

 

Section 6.10.                         Further Assurances.  At any time or from
time to time upon the request of the Administrative Agent, at the expense of the
Borrower, promptly execute, acknowledge and deliver such further documents and
do such other acts and things as the Administrative Agent or the Collateral
Agent may reasonably request in order to effect fully the purposes of the Loan
Documents or of more fully perfecting or renewing the rights of the
Administrative Agent or the Lenders with respect to the Collateral (or with
respect to any additions thereto or replacements or proceeds thereof or with
respect to any other property or assets hereafter acquired by Holdings or any
Restricted Subsidiary which is required to become part of the Collateral).  In
furtherance and not in limitation of the foregoing, each Loan Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Subsidiary Guarantors and are secured by the Collateral and all of the
outstanding Equity Interests of Subsidiaries of the Loan Parties (subject to
limitations contained herein and in the Security Agreement). Upon the exercise
by the Administrative Agent, the Collateral Agent or any Lender of any power,
right, privilege or remedy pursuant to this Agreement or the other Loan
Documents which required any consent, approval, recording qualification or
authorization of any Governmental Authority, the Borrower will execute and
deliver, or will cause the execution and delivery of, all applications,
certifications, instruments and other documents and papers that the
Administrative Agent, the Collateral Agent or any such Lender may be required to
obtain from Holdings or any Restricted Subsidiary for such governmental consent,
approval, recording, qualification or authorization.

 

Section 6.11.                         Maintenance of Ratings.  In the case of
Holdings, at all times use commercially reasonable efforts (it being understood
and agreed that “commercially reasonable efforts” shall in any event include the
payment by the Borrower of reasonable and customary rating agency fees and
cooperation with reasonable information and data requests by Moody’s and S&P in
connection with

 

75

--------------------------------------------------------------------------------


 

their ratings process) to maintain (including, without limitation, obtaining at
least once each calendar year an annual refreshing of ratings from Moody’s and
ratings from S&P) public ratings issued by Moody’s and S&P with respect to its
corporate ratings and with respect to the Loans.

 

Section 6.12.                         Use of Proceeds.  Use the proceeds of the
Term B Loans funded on the Borrowing Date: (a) to capitalize the Spinoff in an
amount not to exceed $105,000,000 (the “Spinoff Capitalization”) and (b) to pay
fees, commissions and expenses, including any upfront fees, in connection with
the Facility.  The proceeds of the Loans may also be used for general corporate
purposes not in contravention of any Law or of any Loan Document, provided that
such general corporate purposes shall include, without limitation, (i) potential
co-investments and acquisitions with Ocwen, HLSS or any Spun-Off Entity
(including, without limitation, Principal Customer Acquisitions and any
acquisition of Residential Capital, LLC or the Homeward Residential business)
and (ii) fees, expenses and commissions in connection with the any Permitted
Spin-Off or Principal Customer Acquisition and such other transactions.

 

Section 6.13.                         Post Closing Covenants.  To the extent any
of the conditions set forth in Section 5.02 have not been satisfied or waived on
the Borrowing Date, the Borrower shall cause such conditions to be satisfied
within the time periods set forth on Schedule 6.13 with respect to such
conditions (subject to extension in the reasonable discretion of the
Administrative Agent as set forth in such Schedule).

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each Loan Party, for itself and its Restricted Subsidiaries, covenants and
agrees that, until payment in full of all Obligations (other than
(x) obligations under Hedge Agreements not yet due and payable and
(y) contingent indemnification obligations not yet due and payable), Holdings
shall not, nor shall it cause or permit any Restricted Subsidiary to:

 

Section 7.01.                         Indebtedness.  Directly or indirectly,
create, incur, assume or guarantee, or otherwise become or remain directly or
indirectly liable with respect to any Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness of any Restricted Subsidiary
owed to Holdings, the Borrower or to any other Restricted Subsidiary, or of the
Borrower to Holdings or any Restricted Subsidiary or of Holdings to the Borrower
or any other Restricted Subsidiary; provided that (i) except with respect to any
Indebtedness among Restricted Subsidiaries that are not Loan Parties, all such
Indebtedness shall be unsecured and subordinated in right of payment to the
payment in full of the Obligations pursuant to the terms of the Intercompany
Note or an intercompany subordination agreement reasonably acceptable to the
Administrative Agent and (ii) any such Indebtedness that is owed by a non-Loan
Party to a Loan Party is permitted as an Investment under Section 7.06(d);

 

(c)                                  Indebtedness which may be deemed to exist
pursuant to any guaranties, performance, surety, statutory, appeal or similar
obligations incurred in the ordinary course of business;

 

(d)                                 Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with Deposit Accounts;

 

(e)                                  guaranties by the Borrower or a Subsidiary
Guarantor of (i) Indebtedness otherwise permitted to be incurred pursuant to
this Section 7.01 or (ii) obligations of any other Loan Party

 

76

--------------------------------------------------------------------------------


 

not constituting Indebtedness; provided that if the Indebtedness that is being
guarantied is unsecured and/or subordinated to the Obligations, the guaranty
shall also be unsecured and/or subordinated to the Obligations;

 

(f)                                   Indebtedness described in Schedule 7.01
and any Permitted Refinancing thereof;

 

(g)                                  Indebtedness of a Person or Indebtedness
attaching to assets of a Person that, in either case, becomes a Restricted
Subsidiary or Indebtedness attaching to assets that are acquired by the Borrower
or any of the Restricted Subsidiaries, in each case after the initial Borrowing
Date as the result of a Permitted Acquisition, and any Permitted Refinancing
thereof; provided that (i) such Indebtedness existed at the time such Person
became a Restricted Subsidiary or at the time such assets were acquired and, in
each case, was not created in anticipation thereof, (ii) such Indebtedness is
not guaranteed in any respect by the Borrower or any of the Restricted
Subsidiaries (other than by any such person that so becomes a Restricted
Subsidiary) and (iii) the aggregate principal amount of such Indebtedness
outstanding at any one time does not exceed $25,000,000;

 

(h)                                 Indebtedness of the type described in clause
(xi) of the definition of “Indebtedness” incurred in the ordinary course of
business and consistent with prudent business practice to hedge or mitigate
risks to which the Borrower or any of the Restricted Subsidiaries is exposed in
the conduct of its business or the management of its liabilities or to hedge
against fluctuations in interest rates or currency; provided that in each case
such Indebtedness shall not have been entered into for speculative purposes;

 

(i)                                     other Indebtedness of the Borrower and
the Restricted Subsidiaries in an aggregate amount not to exceed at any time
$20,000,000;

 

(j)                                    to the extent not constituting
Obligations, Refinancing Debt;

 

(k)                                 Indebtedness arising from customary
agreements providing for indemnification, adjustment of purchase price
(including earn-outs) or similar obligations, in each case incurred or assumed
in connection with the dispositions or purchase of assets permitted hereunder,
provided that such Indebtedness (other than for indemnification) shall be
included in the total consideration for purposes of all determinations relating
to such disposition or purchase hereunder;

 

(l)                                     Indebtedness of Borrower or the
Restricted Subsidiaries with respect to Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed at any time $30,000,000;
provided that any such Indebtedness (i) shall be secured only by the asset
acquired in connection with the incurrence of such Indebtedness, and (ii) shall
constitute not less than 75% of the aggregate consideration paid with respect to
such asset;

 

(m)                             Junior Indebtedness of the Borrower or the
Restricted Subsidiaries; provided that (i) no Default or Event of Default shall
exist before or after giving effect to the incurrence of such Indebtedness and
(ii) the Total Leverage Ratio shall be equal to or less than 3.50:1.00
immediately prior to and after giving effect to the incurrence of such
Indebtedness and any Permitted Acquisitions consummated with the proceeds of
such Indebtedness (calculated in accordance with Section 7.07) as of the last
day of the Fiscal Quarter most recently ended for which financial statements are
available;

 

(n)                                 Indebtedness representing deferred
compensation to employees of Holdings and its Subsidiaries incurred in the
ordinary course of business;

 

77

--------------------------------------------------------------------------------


 

(o)                                 Indebtedness to current or former officers,
directors, managers, consultants and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of Holdings permitted by Section 7.04; and

 

(p)                                 Indebtedness owing to any insurance company
arising from the financing of insurance premiums in the ordinary course of
business.

 

Section 7.02.                         Liens.  Directly or indirectly, create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Holdings or any Restricted Subsidiary, whether now owned
or hereafter acquired or licensed, or any income, profits or royalties
therefrom, or file or permit the filing of, or permit to remain in effect, any
financing statement or other similar notice of any Lien with respect to any such
property, asset, income, profits or royalties under the UCC of any State or
under any similar recording or notice statute, except:

 

(a)                                 Liens in favor of the Collateral Agent for
the benefit of Secured Parties granted pursuant to any Loan Document;

 

(b)                                 Liens for Taxes, assessments or governmental
charges that are not overdue for a period of more than sixty (60) days or that
are being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted;

 

(c)                                  statutory or common law Liens of landlords,
banks and securities intermediaries (and rights of set-off), of carriers,
warehousemen, mechanics, repairmen, workmen and materialmen (including any
mechanics, repairmen, workmen and materialmen Lien on property managed by the
Borrower and its Restricted Subsidiaries as part of their real estate and
property management business), and other Liens imposed by law (other than any
such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code), in
each case incurred in the ordinary course of business for amounts not overdue by
more than sixty (60) days or, in the case of any such amounts overdue for a
period in excess of sixty (60) days, such Liens are unfiled and no other action
has been taken to enforce such Lien or such Lien, or the amount, is being
contested in good faith by appropriate proceedings, so long as such reserves or
other appropriate provisions, if any, as shall be required by GAAP shall have
been made for any such contested amounts;

 

(d)                                 Liens incurred in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof;

 

(e)                                  easements, rights-of-way, restrictions,
encroachments, and other minor defects or irregularities in title, in each case
which do not and shall not interfere in any material respect with the ordinary
conduct of the business of the Borrower or any of the Restricted Subsidiaries
and that, in the aggregate, do not materially detract from the value of the
property subject thereto;

 

(f)                                   leases (including operating leases),
licenses, subleases and sublicenses granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
the Borrower and its Restricted Subsidiaries, taken as a whole, or (ii) secure
any Indebtedness;

 

78

--------------------------------------------------------------------------------


 

(g)                                  purported Liens evidenced by the filing of
precautionary UCC financing statements (i) relating solely to operating leases
of personal property entered into in the ordinary course of business or (ii) to
evidence the sale of assets in the ordinary course of business;

 

(h)                                 any zoning or similar law or right reserved
to or vested in any governmental office or agency to control or regulate the use
of any real property;

 

(i)                                     Liens described in Schedule 7.02;

 

(j)                                    Liens securing Indebtedness permitted by
Section 7.01(g); provided that any such Lien shall encumber only those assets
which secured such Indebtedness at the time such assets were acquired by the
Borrower or the Restricted Subsidiaries;

 

(k)                                 other Liens on assets other than the
Collateral securing Indebtedness in an aggregate amount not to exceed
$25,000,000 at any time outstanding;

 

(l)                                     Refinancing Debt Liens;

 

(m)                             Liens securing Indebtedness permitted pursuant
to Section 7.01(l); provided that any such Lien shall encumber only the asset
acquired with the proceeds of such Indebtedness;

 

(n)                                 pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(o)                                 assignments of past due receivables solely
for the purpose of collection;

 

(p)                                 judgment Liens so long as the related
judgment does not constitute an Event of Default;

 

(q)                                 Liens (i) in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business and
(ii) on specific items of inventory or other goods and proceeds thereof of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such person to facilitate
the purchase, shipment or storage of such inventory or such other goods in the
ordinary course of business;

 

(r)                                    Liens (i) of a collection bank arising
under Sections 4-208 and 4-210 of the Uniform Commercial Code on the items in
the course of collection and (ii) attaching to commodity trading accounts or
other commodities brokerage accounts incurred in the ordinary course of business
and not for speculative purposes;

 

(s)                                   Liens (i) on cash advances in favor of the
seller of any property to be acquired in a transaction permitted pursuant to
Section 7.06 or (ii) consisting of an agreement to dispose of any property in a
transaction permitted pursuant to Section 7.08, in each case, solely to the
extent such acquisition or disposition, as the case may be, would have been
permitted on the date of the creation of such Lien;

 

(t)                                    Liens arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;

 

79

--------------------------------------------------------------------------------


 

(u)                                 Liens on insurance policies and the proceeds
thereof securing the financing of the premiums with respect thereto so long as
such Liens do not encumber any property other than cash paid to any such
insurance company in respect of such insurance; and

 

(v)                                 other Liens securing Indebtedness or other
obligations in an aggregate amount not to exceed at any time $20,000,000.

 

(each of (a) - (v), a “Permitted Lien”).  Notwithstanding anything in this
Section 7.02 to the contrary, the parties agree that none of the restrictions on
Liens otherwise imposed by the provisions of this Section 7.02 shall apply to
Equity Interests in the Original Spun-Off Entities or in any Permitted
Spin-Off Vehicle to the extent such Equity Interests may constitute Margin Stock
at any time prior to the consummation of the Spinoff or related Permitted
Spin-Off, as applicable.

 

Section 7.03.                         No Further Negative Pledges.  Except with
respect to (a) this Agreement and the other Loan Documents, (b) specific
property encumbered to secure payment of particular Indebtedness that is
permitted to be incurred and secured under this Agreement or to be sold pursuant
to an executed agreement with respect to a sale of assets permitted hereunder,
(c) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be), (d) restrictions by reason of customary provisions restricting
assignments, subservicing, subcontracting or other transfers contained in
servicing agreements (provided that such restrictions are limited to the
individual servicing agreement and related agreements or the property and/or
assets subject to such agreements, as the case may be) and (e) restrictions by
reason of customary provisions restricting liens, assignments, subservicing,
subcontracting or other transfers contained in agreements with the Federal
Housing Administration, Veterans Administration, Ginnie Mae, Fannie Mae, Freddie
Mac or other similar governmental agencies relating to the origination, sale,
securitization and servicing of mortgage loans (provided that such restrictions
are limited to the individual agreement and related agreements and/or the
property or assets subject to such agreements, as the case may be), no Loan
Party nor any Restricted Subsidiary shall enter into any agreement prohibiting
the creation or assumption of any Lien upon any of its properties or assets,
whether now owned or hereafter acquired, to secure the Obligations.

 

Section 7.04.                         Restricted Junior Payments.  Directly or
indirectly through any manner or means, declare, order, pay, make or set apart,
or agree to declare, order, pay, make or set apart, any sum for any Restricted
Junior Payment except that (a) any Restricted Subsidiary may declare and pay
dividends or make other distributions ratably to the Borrower or any Restricted
Subsidiary and to each other holder of equity therein, (b) the Borrower may make
payments in an aggregate amount not to exceed $25,000,000 in any Fiscal Year to
Holdings to permit Holdings to purchase common stock or common stock options of
Holdings from present or former officers or employees of Holdings or any
Restricted Subsidiary upon the death, disability or termination of employment of
such officer or employee, (c) the Borrower and Holdings may make Restricted
Junior Payments; provided that in the case of this clause (c), both immediately
prior to and after giving effect thereto (i) no Event of Default shall exist or
result therefrom, (ii) the Total Leverage Ratio shall be equal to or less than
3.50 to 1.00, calculated in accordance with Section 7.07 immediately prior to
and after giving effect to such Restricted Junior Payment as of the last day of
the Fiscal Quarter most recently ended and (iii) the aggregate amount of
Restricted Junior Payments made pursuant to this Section 7.04(c) shall not
exceed the Available Amount that is Not Otherwise Applied, (d) to the extent
constituting Restricted Junior Payments, the Borrower and the Restricted
Subsidiaries may enter into and consummate transactions expressly permitted by
any provision of Sections 7.02, 7.08, 7.11(b) or 7.11(c), (e) the Borrower may
make payments to Holdings the proceeds of which shall be used to pay franchise
taxes and other fees, taxes and

 

80

--------------------------------------------------------------------------------


 

expenses, including, without limitation, administrative and overhead costs,
required to maintain the corporate or legal existence of Holdings, including,
without limitation, D&O insurance premiums and SEC regulatory costs and
expenses, and (f) the Borrower and Holdings may make other Restricted Junior
Payments in an aggregate amount for all such Restricted Junior Payments made
under this clause (f) not to exceed the greater of (x) $15,000,000 and (y) 11.0%
of Consolidated Adjusted EBITDA for the four Fiscal Quarter period ending as of
the last day of the most recently ended Fiscal Quarter.

 

Section 7.05.                         Restrictions on Subsidiary Distributions. 
Except as provided herein, create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of any Restricted Subsidiary to (a) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Equity Interests owned by
the Borrower or any other Restricted Subsidiary, (b) repay or prepay any
Indebtedness owed by such Restricted Subsidiary to Holdings or any other
Restricted Subsidiary, (c) make loans or advances to the Borrower or any other
Restricted Subsidiary or (d) transfer, lease or license any of its property to
Holdings or any other Restricted Subsidiary other than restrictions (i) in
agreements evidencing Indebtedness permitted by Section 7.01(f) or (l) that
impose restrictions on the property so acquired, (ii) in agreements evidencing
Junior Indebtedness or Refinancing Debt, in each case permitted to be incurred
by Section 7.01, (iii) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (iv) by reason of customary net worth provisions contained in leases
and other agreements that do not evidence Indebtedness entered into by the
Borrower or a Restricted Subsidiary in the ordinary course of business, (v) that
are or were created by virtue of any transfer of, agreement to transfer or
option or right with respect to any property not otherwise prohibited under this
Agreement or (vi) described on Schedule 7.05.

 

Section 7.06.                         Investments.  Directly or indirectly, make
or own any Investment in any Person, including any Joint Venture, except:

 

(a)                                 Investments in Cash and Cash Equivalents;

 

(b)                                 equity Investments owned as of the initial
Borrowing Date in any Subsidiary and Investments made after the Borrowing Date
in the Borrower and any Subsidiary Guarantor;

 

(c)                                  Investments (i) in any Securities received
in satisfaction or partial satisfaction thereof from financially troubled
account debtors and (ii) deposits, prepayments and other credits to suppliers
made in the ordinary course of business of the Borrower and the Restricted
Subsidiaries;

 

(d)                                 intercompany loans to the extent permitted
under Section 7.01(b) and other Investments in Subsidiaries which are not
Subsidiary Guarantors; provided that such Investments (including through
intercompany loans) in Subsidiaries other than Subsidiary Guarantors shall not
exceed at any time $25,000,000 in the aggregate;

 

(e)                                  loans and advances to officers, directors
and employees of Holdings and its Subsidiaries made in the ordinary course of
business in an aggregate principal amount not to exceed $2,000,000 at any time
outstanding;

 

(f)                                   Permitted Acquisitions;

 

(g)                                  Investments described in Schedule 7.06;

 

(h)                                 Hedge Agreements which constitute
Investments;

 

81

--------------------------------------------------------------------------------


 

(i)                                     other Investments by the Borrower and
the Restricted Subsidiaries (including Investments made in connection with the
Permitted Spin-Offs) in an aggregate amount not to exceed the sum of
(i) $25,000,000 at any one time outstanding plus (ii) if (A) no Event of Default
shall exist or result therefrom and (B) the Total Leverage Ratio, calculated in
accordance with Section 7.07 immediately prior to and after giving effect to
such Investment as of the last day of the Fiscal Quarter most recently ended, is
equal to or less than 3.50 to 1.00, the Available Amount that is Not Otherwise
Applied;

 

(j)                                    other Investments by the Borrower and the
Restricted Subsidiaries (including Investments made in connection with the
Permitted Spin-Offs) in an aggregate amount not to exceed the greater of
(x) $25,000,000 and (y) 18.0% of Consolidated Adjusted EBITDA for the four
Fiscal Quarter period ending as of the last day of the most recently ended
Fiscal Quarter;

 

(k)                                 Investments by the Borrower or any
Restricted Subsidiary in a Person, if as a result of such Investment (i) such
Person becomes a Subsidiary Guarantor that is engaged in Core Business
Activities and any business or activities incidental and ancillary thereto or
(ii) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Subsidiary Guarantor;

 

(l)                                     Investments by the Borrower or any
Restricted Subsidiary in one or more Persons related to the Homeward Residential
business in exchange for existing investments of Altisource Portfolio Solutions
S.A. in Correspondent One S.A.; provided that the consideration received for any
such Investment shall be in an amount approved by the board of directors (or
similar governing body) of the Borrower;

 

(m)                             loans and advances to Ocwen to finance any
acquisition by Ocwen of Residential Capital, LLC or the Homeward Residential
business, so long as (i) any such loan or advance will be repaid or will convert
to an equity Investment in the target of any such acquisition no later than the
first anniversary of the date of this Agreement and (ii) immediately prior to
and after giving effect to any such acquisition, the Total Leverage Ratio,
determined in accordance with Section 7.07 as of the last day of the Fiscal
Quarter most recently ended, does not exceed 3.50:1.00;

 

(n)                                 Investments in connection with the Spinoff
Capitalization; and

 

(o)                                 non-cash consideration received, to the
extent permitted by the Loan Documents in connection with the sale of property
permitted by this Agreement.

 

Section 7.07.                         Certain Calculations.

 

(a)                                 In connection with any calculation of
compliance with any financial term during any period, the calculation thereof
shall be after giving effect on a pro forma basis to (w) the incurrence of any
Indebtedness after the first day of such period, as if such Indebtedness had
been incurred (and the proceeds thereof applied) on the first day of such period
and remained outstanding through the date of determination, (x) the permanent
repayment of any Indebtedness after the first day of such period, as if such
Indebtedness had been retired or repaid on the first day of such period and
remained retired through the date of determination, (y) the making of any other
Restricted Junior Payment after the first day of such period, as if such
Restricted Junior Payment had been made on the first day of such period, and
(z) any Permitted Acquisition, Ocwen Acquisition, Permitted Spin-Off or Asset
Sale then being consummated as well as any other Permitted Acquisition, Ocwen
Acquisition, Permitted Spin-Off or Asset Sale if consummated after the first day
of such period, and on or prior to the date of the respective the Permitted
Acquisition, Ocwen Acquisition, Permitted Spin-Off or Asset Sale, as the case
may be, then

 

82

--------------------------------------------------------------------------------


 

being effected, with the following rules (described in clauses (b) and
(c) below) to apply in connection therewith.

 

(b)                                 With respect to any period during which a
Permitted Acquisition, Permitted Spin-Off or Asset Sale has occurred (each, a
“Subject Transaction”), Consolidated Adjusted EBITDA shall be calculated with
respect to such period on a pro forma basis using either (i) in the case of an
Asset Sale or a Permitted Spin-Off, the historical audited financial statements
(or, if such audited financial statements do not exist, such other information
as shall be consistent with the Historical Financial Statements) of any business
so sold or disposed or to be sold or disposed or (ii) in the case of Permitted
Acquisitions, (x) with respect to each calculation made at any time prior to the
time when one full Fiscal Quarter shall have elapsed after such Permitted
Acquisition, the EBITDA (calculated in a manner consistent with the definition
of “Consolidated Adjusted EBITDA”) of such Acquired Entity as set forth in the
projections for any business so acquired or to be acquired (provided that such
projections are based on good faith estimates and assumptions made by the
management of the Borrower) and (y) with respect to each calculation made at any
time after the time when one full Fiscal Quarter shall have elapsed after such
Permitted Acquisition but prior to the time when five full Fiscal Quarters shall
have elapsed after such Permitted Acquisition, the Annualized Acquired EBITDA of
such Acquired Entity, and the Consolidated financial statements of Holdings and
its Subsidiaries shall be reformulated as if (A) such Subject Transaction, and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of such period (and assuming
that such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant transaction at the weighted average of
the interest rates applicable to outstanding Loans incurred during such period)
and (B) in the case of Permitted Acquisitions, such projected EBITDA (calculated
in a manner consistent with the definition of “Consolidated Adjusted EBITDA”) or
the Annualized Acquired EBITDA of such Acquired Entity, as the case may be, had
been earned at the beginning of the four Fiscal Quarter period ending on the
last day of the applicable Fiscal Quarter; provided, however, that such
Annualized Acquired EBITDA shall be reduced by (1) for the first full Fiscal
Quarter in which such Acquired Entity is included in the calculation of
Consolidated Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for such
Acquired Entity for such Fiscal Quarter, (2) for the second full Fiscal Quarter
in which such Acquired Entity is included in the calculation of Consolidated
Adjusted EBITDA, the actual Consolidated Adjusted EBITDA for such Acquired
Entity for the preceding two Fiscal Quarters ending on the last day of the
applicable Fiscal Quarter, (3) for the third full Fiscal Quarter in which such
Acquired Entity is included in the calculation of Consolidated Adjusted EBITDA,
the actual Consolidated Adjusted EBITDA for such Acquired Entity for the
preceding three Fiscal Quarters ending on the last day of the applicable Fiscal
Quarter and (4) for the fourth full Fiscal Quarter in which such Acquired Entity
is included in the calculation of Consolidated Adjusted EBITDA, the actual
Consolidated Adjusted EBITDA for such Acquired Entity for the preceding four
Fiscal Quarters ending on the last day of the applicable Fiscal Quarter.

 

(c)                                  With respect to any period in which an
Ocwen Acquisition Fulcrum Date occurs with respect to any Ocwen Acquisition, the
Consolidated financial statements of Holdings and its Subsidiaries shall be
reformulated as if the applicable Ocwen Acquisition Fulcrum Date had occurred,
and the related Ocwen Acquisition EBITDA had been earned, at the beginning of
the four Fiscal Quarter period ending on the last day of the applicable Fiscal
Quarter and Consolidated Adjusted EBITDA shall be calculated with respect to
such period on a pro forma basis using (x) with respect to each Fiscal Quarter
prior to and including the applicable Ocwen Acquisition Fulcrum Quarter and the
Fiscal Quarter immediately following the applicable Ocwen Acquisition Fulcrum
Quarter, the Ocwen Acquisition EBITDA for each such Fiscal Quarter minus, for
the applicable Ocwen Acquisition Fulcrum Quarter and the Fiscal Quarter
immediately following the applicable Ocwen Acquisition Fulcrum Quarter, the
actual EBITDA (calculated in a manner consistent with the definition of
“Consolidated Adjusted EBITDA”) directly attributable to Ocwen Acquisition
Services during such Ocwen Acquisition Fulcrum Quarter and

 

83

--------------------------------------------------------------------------------


 

the Fiscal Quarter immediately following the applicable Ocwen Acquisition
Fulcrum Quarter and (y) with respect to each Fiscal Quarter after the Fiscal
Quarter immediately after the applicable Ocwen Acquisition Fulcrum Quarter, the
actual EBITDA (calculated in a manner consistent with the definition of
“Consolidated Adjusted EBITDA”) attributable to Ocwen Acquisition Services.

 

Section 7.08.                         Fundamental Changes; Disposition of
Assets; Acquisitions.  Enter into any transaction of merger or consolidation, or
liquidate, wind-up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease or license, exchange, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any part of
its business, assets or property of any kind whatsoever, whether real, personal
or mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased or licensed, or acquire by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials, equipment and other
assets and Consolidated Capital Expenditures in the ordinary course of business)
the business, property or fixed assets of, or stock or other evidence of
beneficial ownership of, any Person or any division or line of business or other
business unit of any Person, except:

 

(a)                                 any Restricted Subsidiary may be merged with
or into the Borrower or any other Restricted Subsidiary, or be liquidated, wound
up or dissolved, or all or any part of its business, assets or property may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to the Borrower or any Restricted Subsidiary;
provided that in the case of any such transaction, (i) the Borrower shall be the
continuing or surviving Person in any such transaction involving the Borrower
and (ii) subject to the preceding clause (i), a Subsidiary Guarantor shall be
the continuing or surviving Person in any such transaction involving a
Subsidiary Guarantor;

 

(b)                                 any Restricted Subsidiary may dispose of any
or all of its assets (upon voluntary liquidation or otherwise) to the Borrower
or any Subsidiary Guarantor;

 

(c)                                  sales or other dispositions of assets that
do not constitute Asset Sales;

 

(d)                                 Asset Sales, the proceeds of which (valued
at the principal amount thereof in the case of non-Cash proceeds consisting of
notes or other debt Securities and valued at fair market value in the case of
other non-Cash proceeds) when aggregated with the proceeds of all other Asset
Sales under this clause (d) made within the same Fiscal Year, are less than
$25,000,000; provided that (1) the consideration received for such assets shall
be in an amount at least equal to the fair market value thereof (determined in
good faith by the chief executive officer and chief financial officer of the
Borrower), (2) no less than 75% thereof shall be paid in Cash, and (3) the Net
Cash Proceeds thereof shall be applied as required by Section 2.08(b);

 

(e)                                  disposals of obsolete, worn out or surplus
property in the ordinary course of business;

 

(f)                                   Permitted Acquisitions;

 

(g)                                  Investments made in accordance with
Section 7.06.

 

(h)                                 dispositions of Cash Equivalents in the
ordinary course of business;

 

(i)                                     Permitted Spin-Offs and dividends and
distributions in connection therewith; and

 

84

--------------------------------------------------------------------------------


 

(j)                                    the Spinoff and dividends, distributions
and sales in connection therewith (including, without limitation, (y) sales and
transfers of Equity Interests in the Spun-Off Entities and one or more
investment vehicles created in connection therewith and (z) dividends or
distributions to Holdings to permit Holdings to effect the Spinoff
Capitalization).

 

Upon the request of the Borrower (which identifies with reasonable specificity
the releases sought and Collateral disposed of), the Administrative Agent or
Collateral Agent, as applicable, shall reasonably promptly execute and deliver
to the Borrower any and all documents or instruments reasonably necessary to
release any Lien encumbering any items of Collateral that are subject to a
conveyance, sale, lease, exchange, transfer or other disposition pursuant to
this Section 7.08 or otherwise permitted pursuant to this Agreement.

 

Section 7.09.                         Disposal of Subsidiary Interests.  Except
for (i) any sale of all of its interests in the Equity Interests of any of its
Material Subsidiaries in compliance with the provisions of Section 7.08,
(ii) issuances described in clause (viii) of the definition of “Asset Sale” and
(iii) Permitted Liens, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its Material
Subsidiaries, except to qualified directors and managers if required by
applicable law; or (b) permit any Restricted Subsidiary directly or indirectly
to sell, assign, pledge or otherwise encumber or dispose of any Equity Interests
of any of its Material Subsidiaries, except to another Loan Party (subject to
the restrictions on such disposition otherwise imposed hereunder) or to
qualified directors and managers if required by applicable law.

 

Section 7.10.                         Sales and Lease-Backs.  Directly or
indirectly, become or remain liable as lessee or as a guarantor or other surety
with respect to any lease of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, which any Loan Party (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower or any Restricted Subsidiary), (b) intends to use for substantially the
same purpose as any other property which has been or is to be sold or
transferred by such Loan Party to any Person (other than the Borrower or any
Restricted Subsidiary) in connection with such lease or (c) is to be sold or
transferred by such Loan Party to such Person or to any other Person to whom
funds have been or are to be advanced by such Person on the security of such
property or rental obligations of such Loan Party, other than transactions where
any related sale of assets is permitted under Section 7.08, any related
Indebtedness is permitted to be incurred under Section 7.01 and any Lien in
connection therewith is permitted to be granted under Section 7.02.

 

Section 7.11.                         Transactions with Shareholders and
Affiliates.  Directly or indirectly, enter into or permit to exist any
transaction (including the purchase, sale, lease or exchange of any property,
the rendering of any service or the payment of any management, advisory or
similar fees) with any Affiliate of Holdings on terms that are less favorable to
Holdings or that Restricted Subsidiary, as the case may be, than those that
might be obtained in a comparable arm’s length transaction at the time from a
Person who is not an Affiliate; provided that the foregoing restriction shall
not apply to (a) any transaction not otherwise prohibited by this Article VII
between or among Holdings and any one or more Restricted Subsidiaries or between
or among Restricted Subsidiaries; (b) reasonable and customary fees paid to
members of the board of directors (or similar governing body) of Holdings and
the Restricted Subsidiaries; (c) compensation arrangements for officers and
other employees of Holdings and the Restricted Subsidiaries entered into in the
ordinary course of business; (d) services agreements, statements of work,
service level agreements and acquisition transactions with Ocwen, HLSS, any
Spun-Off Entity and other Persons, including each of their Affiliates and
Subsidiaries, in each case, entered into in the ordinary course of business of
the Borrower and the Restricted Subsidiaries; and (e) transactions described in
Schedule 7.11.

 

85

--------------------------------------------------------------------------------


 

Section 7.12.                         Conduct of Business.  Engage in any line
of business substantially different from the Core Business Activities and any
business reasonably related, complementary or ancillary thereto.

 

Section 7.13.                         Modifications of Junior Indebtedness. 
Amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Junior
Indebtedness in such a manner that would cause the terms of such Junior
Indebtedness to fail to satisfy the requirements of clauses (i) through (vi) of
the definition of “Junior Indebtedness.”

 

Section 7.14.                         Material Amendments or Waivers of
Organizational Documents.  Agree to any material amendment, restatement,
supplement or other modification to, or waiver of, any of the Organizational
Documents of the Borrower or any Guarantor after the Effective Date that would
materially and adversely impact the Lenders without in each case obtaining the
prior written consent of the Required Lenders to such amendment, restatement,
supplement or other modification or waiver.

 

Section 7.15.                         Fiscal Year.  Change its Fiscal Year-end
from December 31 or change its method of determining Fiscal Quarters.

 

Section 7.16.                         Certain Activities.

 

(a)                                 In the case of Holdings, (i) hold any
material assets other than (A) the Equity Interests of the Borrower, the
Original Spun-Off Entities and any other Subsidiaries and (B) intercompany
receivables, (ii) have any material liabilities other than (A) liabilities under
the Loan Documents, (B) tax liabilities in the ordinary course of business,
(C) intercompany liabilities permitted under Section 7.01(a) and (D) other
liabilities for directors’ fees, SEC regulatory compliance and maintenance of
existence and liabilities covered by insurance or (iii) engage in any business
or activity other than (A) owning the common stock of the Borrower and the
Original Spun-Off Entities and activities incidental or related thereto or to
the maintenance of the corporate existence of Holdings or compliance with
applicable Law, (B) participating in tax, accounting and other administrative
activities as the parent of the consolidated group of companies, including the
Loan Parties, (C) participating in activities incidental to compliance with the
provisions of the Securities Act and the Exchange Act and the rules of national
securities exchanges, in each case, as applicable to companies with listed
equity or debt securities, as well as activities incidental to investor
relations, shareholder meetings and reports to shareholders or debt holders,
(D) acting as a Guarantor under the Guaranty and pledging its assets to the
Collateral Agent, for the benefit of the Lenders, pursuant to the Collateral
Documents to which it is a party, (E) acting as a guarantor in respect of
Indebtedness permitted to be incurred under Section 7.01, (F) issuing and
purchasing its own common stock and (G) activities in connection with the
Spinoff; and

 

(b)                                 Permit any Person other than Holdings to
hold any Equity Interests of the Borrower.

 

ARTICLE VIII
EVENTS OF DEFAULT

 

Section 8.01.                         Events of Default.  If any one or more of
the following conditions or events occur:

 

(a)                                 Failure to Make Payments When Due.  Failure
by the Borrower to pay (i) when due any installment of principal of any Loan,
whether at stated maturity, by acceleration, by notice of

 

86

--------------------------------------------------------------------------------


 

voluntary prepayment, by mandatory prepayment or otherwise; or (ii) any interest
on any Loan or any fee or any other amount due hereunder within five (5) days
after the date due; or

 

(b)                                 Breach of Representations, Etc.  Any
representation, warranty, certification or other statement made or deemed made
by any Loan Party in any Loan Document or in any statement or certificate at any
time given by any Loan Party or any Restricted Subsidiary in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect as of the date made or deemed made; or

 

(c)                                  Breach of Certain Covenants.  Failure of
any Loan Party to perform or comply with any term or condition contained in
Section 6.01(e), Section 6.02 (as to existence of the Loan Parties only),
Section 6.12 or Article VII hereof or Section 6 of the Security Agreement; or

 

(d)                                 Other Defaults Under Loan Documents.  Any
Loan Party shall default in the performance of or compliance with
(A) Section 6.01(a), 6.01(b), 6.01(c) or 6.01(d), and such default shall not
have been remedied or waived within five (5) Business Days after the due date,
or (B) any term contained herein or any of the other Loan Documents, other than
any such term referred to in any other Section of this Section 8.01, and such
default shall not have been remedied or waived within thirty (30) days after the
earlier of (i) an officer of such Loan Party becoming aware of such default or
(ii) receipt by the Borrower of notice from the Administrative Agent or any
Lender of such default; or

 

(e)                                  Default in Other Agreements.  (i) Failure
of any Loan Party or any of their respective Restricted Subsidiaries to pay when
due any principal of or interest on or any other amount, including any payment
in settlement, payable in respect of one or more items of Indebtedness (other
than Indebtedness referred to in Section 8.01(a)) in an individual principal
amount (or Net Mark-to-Market Exposure) of $40,000,000 or more or with an
aggregate principal amount (or Net Mark-to-Market Exposure) of $40,000,000 or
more, in each case beyond the grace period, if any, provided therefor; or
(ii) breach or default by any Loan Party with respect to any other material term
of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts (or Net Mark-to-Market Exposure) referred to in clause
(i) above or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace period,
if any, provided therefor, if the effect of such breach or default is to cause,
or to permit the holder or holders of that Indebtedness (or a trustee on behalf
of such holder or holders), to cause, that Indebtedness to become or be declared
due and payable (or redeemable) prior to its stated maturity or the stated
maturity of any underlying obligation, as the case may be; or

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.  (i) A court of competent jurisdiction shall enter a decree or
order for relief in respect of the Borrower, Holdings or any of its Significant
Subsidiaries in an involuntary case under the Bankruptcy Code or under any other
applicable U.S. federal, state or foreign bankruptcy, insolvency or similar law
now or hereafter in effect, which decree or order is not stayed; or any other
similar relief shall be granted under any applicable U.S. federal, state or
foreign law; or (ii) an involuntary case shall be commenced against the
Borrower, Holdings or any of its Significant Subsidiaries under the Bankruptcy
Code or under any other applicable U.S. federal, state or foreign bankruptcy,
insolvency or similar law now or hereafter in effect; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, conservator, custodian or other officer
having similar powers over the Borrower, Holdings or any of its Significant
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee, conservator or other custodian of the Borrower, Holdings or
any of its Significant Subsidiaries for all or substantially all of its
property; or a warrant of attachment, execution or similar process shall have
been issued against all or substantially all of the property of the Borrower,
Holdings or any of its Significant Subsidiaries, and any

 

87

--------------------------------------------------------------------------------


 

such event described in this clause (ii) shall continue for sixty (60) days
without having been dismissed, bonded or discharged; or

 

(g)                                  Voluntary Bankruptcy; Appointment of
Receiver, Etc.  (i) The Borrower, Holdings or any of its Significant
Subsidiaries shall have an order for relief entered with respect to it or shall
commence a voluntary case under the Bankruptcy Code or under any other
applicable U.S. federal, state or foreign bankruptcy, insolvency or similar law
now or hereafter in effect, or shall consent to the entry of an order for relief
in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee, conservator or other custodian for all
or a substantial part of its property; or the Borrower, Holdings or any of its
Significant Subsidiaries shall make any assignment for the benefit of creditors
or (ii) the Borrower, Holdings or any of its Significant Subsidiaries shall be
unable, or shall fail generally, or shall admit in writing its inability, to pay
its debts as such debts become due; or the board of directors (or similar
governing body) of the Borrower, Holdings or any of its Significant Subsidiaries
(or any committee thereof) shall adopt any resolution or otherwise authorize any
action to approve any of the actions referred to herein or in Section 8.01(f);
or

 

(h)                                 Judgments and Attachments.  Any money
judgment, writ or warrant of attachment or similar process involving (i) in any
individual case an amount in excess of $40,000,000 or (ii) in the aggregate at
any time an amount in excess of $40,000,000 (in either case to the extent not
adequately covered by insurance as to which a solvent and unaffiliated insurance
company has acknowledged coverage) shall be entered or filed against the
Borrower, Holdings or any of its Material Subsidiaries or any of their
respective assets and shall remain undischarged, unvacated, unbonded or unstayed
for a period of sixty (60) days; or

 

(i)                                     Employee Benefit Plans.  There shall
occur one or more ERISA Events which individually or in the aggregate results in
or would reasonably be expected to result in a Material Adverse Effect on the
Borrower during the term hereof; or

 

(j)                                    Change of Control.  A Change of Control
occurs; or

 

(k)                                 Guaranties, Security Documents and other
Loan Documents.  At any time after the execution and delivery thereof, (i) the
Guaranty for any reason, other than the satisfaction in full of all Obligations,
shall cease to be in full force and effect (other than in accordance with its
terms) or shall be declared to be null and void or any Guarantor shall repudiate
its obligations thereunder, (ii) this Agreement or any Security Document ceases
to be in full force and effect (other than by reason of a release of Collateral
in accordance with the terms hereof or thereof or the satisfaction in full of
the Obligations in accordance with the terms hereof) or shall be declared null
and void, or the Collateral Agent shall not have or shall cease to have a valid
and perfected Lien in any Collateral purported to be covered by the Security
Documents with the priority required by the relevant Security Document, in each
case for any reason other than the failure of the Collateral Agent or any
Secured Party to take any action within its control or (iii) any Loan Party
shall contest the validity or enforceability of any Loan Document in writing or
deny in writing that it has any further liability under any Loan Document to
which it is a party or shall contest the validity or perfection of any Lien in
any Collateral purported to be covered by the Security Documents;

 

THEN, (1) upon the occurrence of any Event of Default described in
Section 8.01(f) or 8.01(g), automatically, and (2) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) the Required
Lenders, upon notice to the Borrower by the Administrative Agent, (A) each of
the following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each Loan Party:

 

88

--------------------------------------------------------------------------------


 

(I) the unpaid principal amount of and accrued interest on the Loans, and
(II) all other Obligations; and (B) the Administrative Agent may cause the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to Security Documents.

 

Section 8.02.                         Application of Funds.  After the exercise
of remedies provided for in Section 8.01 (or after the Loans have automatically
become immediately due and as set forth in Section 8.01), any amounts received
on account of the Obligations shall, subject to the provisions of Section 2.13,
be applied by the Administrative Agent in the following order:

 

(i)                                     FIRST, to payment of that portion of the
Obligations constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

 

(ii)                                  SECOND, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal and interest) payable to the Lenders or any Hedge Bank (including
amounts payable under Article III fees, charges and disbursements of counsel to
the respective Lenders (including fees and time charges for attorneys who may be
employees of any Lender)) arising under the Loan Documents or any Hedge
Agreement, ratably among them in proportion to the respective amounts described
in this clause Second payable to them;

 

(iii)                               THIRD, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans and other Term
Credit Obligations, unpaid principal of the Loans and amounts then owing under
Hedge Agreements ratably among the Lenders and the Hedge Banks in proportion to
the respective amounts described in this clause Third payable to them; and

 

(iv)                              LAST, the balance, if any, after all of the
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law.

 

Notwithstanding the foregoing, Obligations arising under Hedge Agreements shall
be excluded from the application described above if the Administrative Agent has
not received written notice thereof, together with such supporting documentation
as the Administrative Agent may request, from the applicable Hedge Bank.  Each
Hedge Bank not a party to this Agreement that has given the notice contemplated
by the preceding sentence shall, by such notice, be deemed to have acknowledged
and accepted the appointment of the Administrative Agent pursuant to the terms
of Article IX hereof for itself and its Affiliates as if a “Lender” party
hereto.

 

ARTICLE IX
THE AGENCY PROVISIONS

 

Section 9.01.                         Appointment and Authority.

 

(a)                                 Administrative Agent.  Each of the Lenders
(in its capacities as a Lender and on behalf of itself and its Affiliates as a
potential Hedge Bank) hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article IX are solely for the
benefit of the Administrative Agent and the Lenders, and the Borrower shall not
have rights as a third party

 

89

--------------------------------------------------------------------------------


 

beneficiary of any of such provisions.  It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

(b)                                 Collateral Agent.  The Administrative Agent
shall also act as the “collateral agent” under the Loan Documents, and each of
the Lenders (including in its capacity as a Lender and on behalf of itself and
its Affiliates as a potential Hedge Bank) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Security Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative
Agent), shall be entitled to the benefits of all provisions of this Article IX
and Article X (including Section 10.04(c), as though such co-agents, sub-agents
and attorneys-in-fact were the “collateral agent” under the Loan Documents) as
if set forth in full herein with respect thereto.

 

Section 9.02.                         Rights as a Lender.  The Person serving as
the Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 9.03.                         Exculpatory Provisions.  The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
Continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any

 

90

--------------------------------------------------------------------------------


 

information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.01) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by a final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, (v) the value or the
sufficiency of any Collateral or (vi) the satisfaction of any condition set
forth in Article V or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 9.04.                         Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

Section 9.05.                         Delegation of Duties.  The Administrative
Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through their respective Related Parties.  The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

91

--------------------------------------------------------------------------------


 

Section 9.06.                         Resignation of Administrative Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent (so long as no Event of Default has occurred and is Continuing) of
the Borrower, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States; provided that the Borrower shall be deemed to have consented to the
appointment of any such successor unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof.  If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (iv) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than any rights
to indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 9.06).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article IX and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 9.07.                         Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or

 

92

--------------------------------------------------------------------------------


 

based upon this Agreement, any other Loan Document or any related agreement or
any document furnished hereunder or thereunder.

 

Section 9.08.                         No Other Duties, Etc.  Anything herein to
the contrary notwithstanding, none of the Lead Arrangers or the Co-Syndication
Agents (listed on the cover page hereof) (a) shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender or
(b) shall be deemed to be acting as an advisor, agent or fiduciary of any Lender
or any other Person.

 

Section 9.09.                         Administrative Agent May File Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Loan shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Term Credit Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.09 and
10.04) allowed in such judicial proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

Section 9.10.                         Collateral and Guaranty Matters.  Without
limiting the provisions of Section 9.09 each of the Lenders (including in its
capacity as a Lender and on behalf of itself and its Affiliates as a potential
Hedge Bank) irrevocably authorizes the Administrative Agent, at its option and
in its discretion, to:

 

(i)                                     release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (A) upon
termination of the Commitments of all the Lenders and payment in full of all
Obligations (other than (x) contingent indemnification obligations and
(y) obligations and liabilities under Hedge Agreements as to which arrangements
satisfactory to the applicable Hedge Bank shall have been made), (B) with
respect to any property that is sold or otherwise disposed of or to be sold or
otherwise disposed of as part of or in connection with any

 

93

--------------------------------------------------------------------------------


 

sale or other disposition permitted hereunder or under any other Loan Document
or (C) if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

(ii)                                  release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents; and

 

(iii)                               subordinate any Lien on any property granted
to or held by the Administrative Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 7.02(j) or (m).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Security Agreement and the other Loan
Documents or to subordinate its interest in such item, or to release such
Subsidiary Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies under the
Loan Documents may be exercised solely by the Agents on behalf of the Secured
Parties in accordance with the terms thereof.  In the event of a foreclosure by
the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition (including any sale or disposition conducted under a
plan of reorganization), any Secured Party may be the purchaser of any or all of
such Collateral at any such sale or other disposition, and the Collateral Agent,
as agent for and representative of the Secured Parties (but not any Lender or
Hedge Bank in its or their respective individual capacities) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any Collateral payable by the Collateral Agent on behalf of the Secured Parties
at such sale or other disposition.  Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guaranty provided under the Loan Documents, to have agreed to the
foregoing provisions.  The provisions of this paragraph are for the sole benefit
of the Secured Parties and shall not afford any right to, or constitute a
defense available to, any Loan Party.

 

Section 9.11.                         Hedge Agreements.  Except as otherwise
expressly set forth herein or in any Guaranty or any Security Document, no Hedge
Bank that obtains the benefits of Section 8.01, the Guaranty or any Collateral
by virtue of the provisions hereof or of the Guaranty or any Security Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this

 

94

--------------------------------------------------------------------------------


 

Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Hedge Bank.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.01.                  Amendments, Etc.  Except as otherwise set forth
in this Agreement, no amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders (or by the Administrative Agent with the consent or
ratification of the Required Lenders or such other number or percentage of
Lenders as may be specified herein) and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that (x) the Administrative
Agent and the Borrower may, with the consent of the other, amend, modify or
supplement this Agreement and any other Loan Document to cure any ambiguity,
omission, typographical error, mistake, defect or inconsistency if such
amendment, modification or supplement does not adversely affect the rights of
any Agent or any Lender, to comply with local law or the advice of local counsel
or to cause one or more Loan Documents to be consistent with other Loan
Documents and (y) no such amendment, waiver or consent shall:

 

(i)                                     waive any condition set forth in
Section 5.02 without the written consent of each Lender;

 

(ii)                                  without limiting the generality of clause
(i) above, waive any condition set forth in Section 5.01 as to any Borrowing
under the relevant Facility without the written consent of each Lender under
such Facility directly affected thereby;

 

(iii)                               extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 2.01) without
the written consent of such Lender;

 

(iv)                              postpone any date fixed by this Agreement or
any other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(v)                                 reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (ii) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that (i) only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate and
(ii) nothing contained in this clause (v) shall affect the Borrower’s ability to
make Discounted Voluntary Prepayments in accordance with Section 2.08(a)(iii);

 

(vi)                              change (A) Section 2.11(c) in a manner that
would alter the pro-rata sharing of payments required thereby without the
written consent of each Lender or (B) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of
Section 2.08(b)(vi),

 

95

--------------------------------------------------------------------------------


 

in any manner that materially and adversely affects the Lenders under a Facility
without the written consent of each Lender; provided that nothing contained in
this clause (vi) shall affect the Borrower’s ability to make Discounted
Voluntary Prepayments in accordance with Section 2.08(a)(iii);

 

(vii)                           change any provision of this Section 10.01 or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender;

 

(viii)                        release all or substantially all of the Collateral
in any transaction or series of related transactions, without the written
consent of each Lender;

 

(ix)                              release all or substantially all of the value
of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

and provided, further, that: (i) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) no amendment, waiver or consent
which would require the consent of a Lender but for the fact that it is a
Defaulting Lender shall be enforced against it without its consent; and
(iii) the Administrative Agent Fee Letter and the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (provided, for the avoidance of doubt, that such consent
of the Required Lenders shall not be required for amendments effected through
Incremental Assumption Agreements pursuant to Section 2.12 and Refinancing
Amendments pursuant to Section 2.14) (i) to add one or more additional term loan
facilities to this Agreement, in each case subject to the limitations in
Section 2.12 and 2.14 and to permit the extensions of credit and all related
obligations and liabilities arising in connection therewith from time to time
outstanding to share ratably (or on a basis subordinated to the existing
facilities hereunder) in the benefits of this Agreement and the other Loan
Documents with the obligations and liabilities from time to time outstanding in
respect of the existing facilities hereunder, and (ii) in connection with the
foregoing, to permit, as deemed appropriate by the Administrative Agent and
approved by the Required Lenders, the Lenders providing such additional credit
facilities to participate in any required vote or action required to be approved
by the Required Lenders or by any other number, percentage or class of Lenders
hereunder.

 

Notwithstanding any provision herein to the contrary, the Borrower may, by
written notice to the Administrative Agent from time to time, make one or more
offers (each, a “Loan Modification Offer”) to all the Lenders under one or more
of the Facilities (each Facility subject to such a Loan Modification Offer, an
“Affected Facility”) to make one or more Permitted Amendments (as

 

96

--------------------------------------------------------------------------------


 

defined below) pursuant to procedures reasonably specified by the Administrative
Agent and reasonably acceptable to the Borrower.  Such notice shall set forth
(i) the terms and conditions of the requested Permitted Amendment and (ii) the
date on which such Permitted Amendment is requested to become effective (which
shall not be less than 10 Business Days nor more than 30 Business Days after the
date of such notice, or such shorter periods as are acceptable to the
Administrative Agent).  Permitted Amendments shall become effective only with
respect to the Loans of the Lenders under the Affected Facility that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”) and,
in the case of any Accepting Lender, only with respect to such Lender’s Loans
under such Affected Facility as to which such Lender’s acceptance has been
made.  The Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent an agreement in form and substance satisfactory to the
Administrative Agent giving effect to the Permitted Amendment (a “Loan
Modification Agreement”) and such other documentation as the Administrative
Agent shall reasonably specify to evidence the acceptance of the Permitted
Amendments and the terms and conditions thereof.  The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Loan Modification
Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Lenders under the Affected
Facility.  Notwithstanding the foregoing, no Permitted Amendment shall become
effective under this paragraph unless the Administrative Agent shall have
received all corporate documents, officers’ certificates or legal opinions
consistent with those delivered on the Borrowing Date under Section 5.02
reasonably requested by the Administrative Agent.  As used in this paragraph,
“Permitted Amendments” shall be limited to (i) an extension of the final
maturity date of the applicable Loans of the Accepting Lenders (provided that
such extension may not result in having more than two additional final maturity
dates in any year, or more than three additional final maturity dates at any
time, under this Agreement without the consent of the Administrative Agent),
(ii) a reduction, elimination or extension of the scheduled amortization of the
applicable Loans of the Accepting Lenders, (iii) a change in rate of interest
(including a change to the Applicable Margin and any provision establishing a
minimum rate), premium, or other amount with respect to the applicable Loans of
the Accepting Lenders and/or a change in the payment of fees to the Accepting
Lenders and/or a change in the payment of fees to the Accepting Lenders (such
change and/or payments to be in the form of cash, Equity Interests or other
property to the extent not prohibited by this Agreement) and (iv) any other
amendment to a Loan Document required to give effect to the Permitted Amendments
described in clauses (i) through (iii) of this sentence.

 

If any Lender (a “Non-Consenting Lender”) does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender (or each affected Lender) and that has been
approved by the Required Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 10.14; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant thereto).

 

Section 10.02.                  Notices; Effectiveness; Electronic
Communication.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

97

--------------------------------------------------------------------------------


 

(i)                                     if to the Borrower, Holdings or any
other Loan Party or the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                                  if to any other Lender, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material Non-Public
Information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER
MATERIALS OR THE PLATFORM.  In no event shall the Administrative Agent or any of
its Related Parties (collectively, “Agent Parties”) have any liability to
Holdings, the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet.

 

98

--------------------------------------------------------------------------------


 

(d)                                 Change of Address, Etc.  Each of Holdings,
the Borrower and the Administrative Agent may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower and the Administrative Agent.  In addition, each Lender agrees to
notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, facsimile number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material Non-Public
Information with respect to the Borrower or its securities for purposes of
United States federal or state securities laws.

 

(e)                                  Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic or electronic Borrowing Request)
purportedly given by or on behalf of the Borrower or any other Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

Section 10.03.                  No Waiver; Cumulative Remedies; Enforcement.  No
failure by any Lender or by the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.01 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (i) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (ii) any Lender from exercising
setoff rights in accordance with Section 10.09 or (iii) any Lender from filing
proofs of claim or appearing and filing pleadings on its own behalf during the
pendency of a proceeding relative to any Loan Party under any Debtor Relief Law;
and provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.01 and (y) in addition to the matters set forth in
clauses (ii) and (iii) of the preceding proviso, any Lender may, with the
consent of the

 

99

--------------------------------------------------------------------------------


 

Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

Section 10.04.                  Expenses; Indemnity; Damage Waiver.

 

(a)                                 Costs and Expenses.  The Borrower agrees to
pay (i) all reasonable and documented out-of-pocket expenses (including Other
Taxes) incurred by the Administrative Agent and the Lead Arrangers (including
the reasonable and documented fees, charges and disbursements of Fried, Frank,
Harris, Shriver & Jacobson LLP, as U.S. counsel for the Administrative Agent and
the Lead Arrangers, and, if reasonably necessary, the reasonable fees, charges
and disbursements of one local counsel in each relevant jurisdiction material to
the Lenders taken as a whole as determined by the Administrative Agent in
consultation with the Borrower (which may be a single local counsel acting in
multiple such material jurisdictions) unless the representation of all such
parties by any such counsel would not be appropriate due to the existence of a
conflict of interest), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents
(including expenses incurred in connection with due diligence and initial
ongoing Collateral examination) or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided that without its consent, the
Borrower shall not be required to reimburse the fees of Fried, Frank, Harris,
Shriver & Jacobson LLP in excess of $300,000 as U.S. counsel for the
Administrative Agent and the Lead Arrangers in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents, (ii) all reasonable and documented out-of-pocket expenses (including
Other Taxes) incurred by the Administrative Agent or any Lender (including the
reasonable and documented fees, charges and disbursements of one counsel for the
Administrative Agent and the Lenders taken as a whole, and if reasonably
necessary, one local counsel in each relevant jurisdiction material to the
Lenders taken as a whole as determined by the Administrative Agent in
consultation with the Borrower (which may be a single local counsel acting in
multiple such material jurisdictions) unless the representation of all such
parties by any such counsel would not be appropriate due to the existence of a
conflict of interest), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section 10.04, or (B) in connection with the
Loans made hereunder, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 Indemnification.  The Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), the Agents, the
Lead Arrangers, the Co-Syndication Agents, each Lender and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the reasonable and
documented counsel fees, charges and disbursements) of not more than one counsel
for all Indemnitees taken as a whole, plus, if reasonably necessary, a single
local counsel for all Indemnitees in each relevant jurisdiction that is material
to the interests of such Indemnitees taken as a whole as determined by such
Indemnitees in consultation with the Borrower (which may be a single local
counsel acting in multiple such material jurisdictions) (except the allocated
costs of in-house counsel) unless, in the reasonable opinion of any such
Indemnitee seeking indemnity, such joint representation would be inappropriate
due to the existence of conflict of interest, in which case such Indemnitee or
Indemnitees, as the case may be, shall inform the Borrower of such conflict and
the Borrower shall reimburse the legal fees and expenses of no more than such
number of additional outside counsel for the Indemnitees as is necessary to
avoid any conflict of interest, incurred by any Indemnitee or asserted against
any Indemnitee by a Person (including the Borrower or any other Loan Party)
other than such Indemnitee and its Related Parties arising out of, in connection
with, by reason of, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or

 

100

--------------------------------------------------------------------------------


 

instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby or,
in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing and preparation of a defense in connection therewith,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith, willful misconduct or material breach of any Loan
Document by such Indemnitee or (z) arise from any disputes solely among
Indemnitees that do not involve an act or omission by any of the Loan Parties
and which are not claims against any of the Agents, the Lead Arranger or
Co-Syndication Agents in their respective capacities as agents, arrangers or
syndication agents hereunder or under any other Loan Document.  No Indemnitee
seeking indemnification under this Section 10.04(b) will, without the consent of
the Borrower (which consent shall not be unreasonably withheld, delayed or
conditioned), settle, compromise, consent to the entry of any judgment in or
otherwise seek to terminate any claim investigation, litigation or proceeding
referred to herein; provided however that if any of the foregoing actions is
taken with the consent of the Borrower or if there is a final and non-appealable
judgment by a court of competent jurisdiction for the plaintiff in any such
claim, investigation, litigation or proceeding, the Borrower agrees to indemnify
and hold harmless each Indemnitee from and against any and all losses, claims,
damages, liabilities and expenses by reason of such action or judgment in
accordance with and subject to the limitations of the provisions of this
paragraph.  Notwithstanding the immediately preceding sentence, if at any time
an Indemnitee shall have requested indemnification for any settlement or other
action referred to in the immediately preceding sentence, the Borrower shall be
liable for such settlement or other action effected without the Borrower’s
consent if (a) such settlement or other action is entered into more than 30 days
after receipt by the Borrower of such request for such indemnification and
(b) the Borrower shall not have provided such indemnification in accordance with
such request prior to the date of such settlement or other action.  Without
limiting the provisions of Section 3.01(c), this Section 10.04(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that Holdings and the Borrower for any reason fail indefeasibly to pay any
amount required under subsection (a) or (b) of this Section 10.04 to be paid by
it or them to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s pro-rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s outstanding Term Loans and unused Commitments at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ percentage (carried out to the ninth decimal place) of the Facility
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) in its
capacity as such, or against any Related Party of any of the foregoing acting
for the Administrative Agent (or any such sub-agent) in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.02(a).

 

(d)                                 Waiver of Consequential Damages.  To the
fullest extent permitted by applicable Law, the Borrower shall not assert, and
hereby waives, and acknowledges that no other Person shall have,

 

101

--------------------------------------------------------------------------------


 

any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby other
than for direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments.  All amounts due under this
Section 10.04 shall be payable not later than ten Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section 10.04 and the indemnity provisions of Section 10.02(e) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments of all the Lenders and the repayment,
satisfaction or discharge of all the other Term Credit Obligations.

 

Section 10.05.                  Payments Set Aside.  To the extent that any
payment by or on behalf of the Borrower or any other Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (i) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (ii) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by the Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (ii) of the preceding
sentence shall survive the payment in full of the Term Credit Obligations and
the termination of this Agreement.

 

Section 10.06.                  Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of
Section 10.06(b), (ii) by way of participation in accordance with the provisions
of Section 10.06(d), or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 10.06(e).  Nothing in this
Agreement, expressed or implied, is intended to confer, shall be construed to
confer, or shall confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 10.06 and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

102

--------------------------------------------------------------------------------


 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more Eligible Assignees all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans at the time owing to it); provided that (in each
case with respect to any Facility) any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and/or
the Loans at the time owing to it (in each case with respect to any Facility) or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section 10.06 in the aggregate
or in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section 10.06, the aggregate amount of the Commitment (which
for this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Acceptance, as of the Trade Date, shall not be less than $1,000,000, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is Continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities and any facilities provided pursuant to
the second paragraph of Section 10.01 on a non-pro-rata basis.

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section 10.06 and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is Continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof; and provided further that the Borrower’s consent shall not be required
during the primary syndication of the Facilities.

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Commitment if such assignment is to a
Person that is not a Lender with a Commitment under the applicable Facility, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or
(ii) any Term Loan to a Person that is not a Lender under the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.

 

103

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Acceptance.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance, together with a processing and recordation fee in the
amount of $3,500; provided, however, that (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made (A) to any Loan Party, (B) to an Affiliate of a Loan
Party, (C) to any Defaulting Lender or any of its Subsidiaries, (D) to any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons, (E) to any natural person or (F) absent the consent of the
Borrower (which consent may be withheld in the sole discretion of the Borrower),
to a Person (an “Ineligible Assignee”) disclosed on a list of competitors of any
Loan Party and their direct or indirect Subsidiaries and parent companies posted
on the Platform prior to the Borrowing Date, as updated from time to time (but
no more often than quarterly) by the Borrower by posting a new such list of
Ineligible Assignees on the Platform.

 

(vi)                              Certain Additional Payments.  In connection
with any assignment of rights and obligations of any Defaulting Lender
hereunder, no such assignment shall be effective unless and until, in addition
to the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Administrative Agent in an aggregate
amount sufficient, upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro-rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon).  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(vii)                           Luxembourg Civil Code.  In case of an
assignment, transfer or novation by a Lender of all or any part of its rights
and obligations under any of the Loan Documents, such Lender and assignee Lender
shall agree that, for the purposes of Article 1278 of the Luxembourg Civil Code
(to the extent applicable), the security interest created under the Security
Documents securing the rights assigned, transferred or novated thereby, will be
preserved for the benefit of the assignee Lender.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such

 

104

--------------------------------------------------------------------------------


 

assignment); provided that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section 10.06.

 

(c)                                  Register.  (i) The Administrative Agent,
acting solely for this purpose as an agent of the Borrower (and such agency
being solely for Tax purposes), shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Acceptance delivered to it (or the
equivalent thereof in electronic form)  and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.  In addition, at any time that a request for consent for a
material or other substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.

 

(ii)                                  Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), all applicable tax forms, the processing and
recordation fee referred to in paragraph (b)(iv) of this Section 10.06 (unless
waived in accordance with such paragraph) and any written consent to such
assignment required by paragraph (b)(iii) of this Section 10.06, the
Administrative Agent shall promptly accept such Assignment and Acceptance and
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph (c)(ii).

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent and the Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 10.04(c) without
regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any of
the other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in subclauses (iii), (iv),
(v), (viii) and (ix) of clause (y) of the first proviso to Section 10.01 that
affects such Participant and requires the consent of each Lender directly
affected thereby.  The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 3.01, 3.04

 

105

--------------------------------------------------------------------------------


 

and 3.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to subsection (b) of this Section 10.06 (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the Lender who sells the participation); provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.14 as if it were an assignee under paragraph (b) of this Section 10.06 and
(B) shall not be entitled to receive any greater payment under Sections 3.01,
3.04 or 3.05, with respect to any participation, than the Lender from whom it
acquired the applicable participation would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 3.06 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.11 as though it were a Lender. 
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

Section 10.07.                  Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed:  (i) to its Affiliates and Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (ii) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as NAIC);
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process; (iv) to any other party hereto; (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 10.07, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights and obligations under this
Agreement or any Person invited to be a Lender pursuant to Section 2.12 or
(B) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder,
(vii) on a confidential basis to (A)  any rating agency in connection with
rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder or (B) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (viii)

 

106

--------------------------------------------------------------------------------


 

with the consent of the Borrower or (ix) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 10.07 or (B) becomes available to the Administrative Agent, any Lender
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower.  For purposes of this Section 10.07, “Information”
means all information received from the Borrower or any Subsidiary relating to
the Borrower or any Subsidiary or any of their respective businesses, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary, provided that, in the case of information received from the Borrower
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Notwithstanding the foregoing, any Agent and any Lender may place advertisements
in financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, after the closing of
the transactions contemplated by this Agreement in the form of a “tombstone” or
otherwise describing the names of the Loan Parties, or any of them, and the
amount, type and Borrowing Date of such transactions, all at their sole expense.

 

Each of the Administrative Agent and the Lenders acknowledges that (i) the
Information may include material Non-Public Information concerning Holdings, the
Borrower or one or more Subsidiaries, as the case may be, (ii) it has developed
compliance procedures regarding the use of material Non-Public Information and
(iii) it will handle such material Non-Public Information in accordance with
applicable Laws, including federal and state securities Laws.

 

Section 10.08.                  Platform; Borrower Materials.  Each of Holdings
and the Borrower hereby acknowledges that (i) the Administrative Agent and/or
the Lead Arrangers and the Co-Syndication Agents may, but shall not be obligated
to, make available to the Lenders materials and/or information provided by or on
behalf of Holdings and the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (ii) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material Non-Public Information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities.  Each of Holdings and the Borrower hereby agrees that it
will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that:
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, the Co-Syndication Agents and the Lenders to treat
such Borrower Materials as not containing any material Non-Public Information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 10.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and (z) the
Administrative Agent, the Lead Arrangers and the Co-Syndication Agents shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”  The Borrower agrees to take all actions necessary to permit
the Borrower Materials referred to in Section 6.01 to be made available through
a portion of the Platform designated “Public Side Information.”

 

107

--------------------------------------------------------------------------------


 

Section 10.09.                  Right of Setoff.  If an Event of Default shall
have occurred and be Continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch,  office or Affiliate of such Lender, different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.13 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section 10.09 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

Section 10.10.                  Interest Rate Limitation.  Notwithstanding
anything to the contrary contained in any Loan Document, the interest paid or
agreed to be paid under the Loan Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (i) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (ii) exclude
voluntary prepayments and the effects thereof and (iii) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Term Credit Obligations hereunder.

 

Section 10.11.                  Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement,
the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 5.02, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or other electronic imaging means (e.g. “pdf” or “tif”) shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

Section 10.12.                  Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and

 

108

--------------------------------------------------------------------------------


 

thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by any Agent or any Lender or on their behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default at the time of any Borrowing, and shall continue in
full force and effect as long as any Loan or any other Term Credit Obligation
shall remain unpaid or unsatisfied.

 

Section 10.13.                  Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (i) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby and (ii) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 10.13, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

Section 10.14.                  Replacement of Lenders.  If the Borrower is
entitled to replace a Lender pursuant to the provisions of Section 3.06, or if
any Lender is a Defaulting Lender or a Non-Consenting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(i)                                     the Borrower or such assignee shall have
paid to the Administrative Agent the assignment fee specified in
Section 10.06(b);

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Sections 2.08(a)(ii) and
3.05) from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any assignment resulting from
a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
applicable Laws; and

 

(v)                                 in the case of an assignment resulting from
a Lender becoming a Non-Consenting Lender, the applicable assignee shall have
consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver or consent, as applicable, by such Lender
or otherwise, the circumstances

 

109

--------------------------------------------------------------------------------


 

entitling the Borrower to require such assignment and delegation cease to
apply.  Each Lender agrees that, if the Borrower elects to replace such Lender
in accordance with this Section 10.14, it shall promptly execute and deliver to
the Administrative Agent an Assignment and Acceptance to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if Notes have
been issued in respect of such Lender’s Loans) subject to such Assignment and
Acceptance; provided that the failure of any such Lender to execute an
Assignment and Acceptance shall not render such sale and purchase (and the
corresponding assignment) invalid and such assignment shall be recorded in the
Register.

 

Section 10.15.                  Governing Law; Jurisdiction Etc.

 

(a)                                 Governing Law.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF
THAT WOULD REQUIRE THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

(b)                                 Submission to Jurisdiction.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  Waiver of Venue.  THE BORROWER AND EACH
OTHER LOAN PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION 10.15.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

110

--------------------------------------------------------------------------------


 

APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                                 Service of Process.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)                                  The guarantee of such Loan Party under the
Loan Documents is (in part) an international transaction in which payment of
Dollars in New York, New York, is of the essence, and Dollars shall be the
currency of account in all events.  The payment obligation of such Loan Party
shall not be discharged by an amount paid in another currency or in another
place, whether pursuant to a judgment or otherwise, to the extent that the
amount so paid on prompt conversion to Dollars and transfer to New York, New
York, under normal banking procedures does not yield the amount of Dollars in
New York, New York due hereunder.  In the event that any payment by such Loan
Party, whether pursuant to a judgment or otherwise, upon conversion and transfer
does not result in payment of such amount of Dollars in New York, New York, the
Administrative Agent, the Collateral Agent, the Lenders and each Indemnitee have
a separate cause of action against such Loan Parties for the additional amount
necessary to yield the amount due and owing to the Administrative Agent, the
Collateral Agent, the Lenders and each Indemnitee.

 

Section 10.16.                  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.16.

 

Section 10.17.                  No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Lead
Arrangers, the Co-Syndication Agents and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Lead Arrangers, the Co-Syndication Agents and the
Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, the Lead Arrangers, the
Co-Syndication Agents and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, the Lead Arrangers, the Co-Syndication Agents nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth

 

111

--------------------------------------------------------------------------------


 

herein and in the other Loan Documents, irrespective of whether the
Administrative Agent, the Lead Arrangers, the Co-Syndication Agents or any
Lender has advised or is advising the Borrower on other matters; and (iii) the
Administrative Agent, the Lead Arrangers, the Co-Syndication Agents and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, the Lead Arrangers, the
Co-Syndication Agents nor any Lender has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
the Administrative Agent, the Lead Arrangers, the Co-Syndication Agents or any
Lender with respect to any breach or alleged breach of agency or fiduciary duty
in connection with any aspect of any transaction contemplated hereby.

 

Section 10.18.                  Electronic Execution of Assignments and Certain
Other Documents.  The words “execute,” “execution,” “signed,” “signature,” and
words of like import in any Assignment and Acceptance or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

Section 10.19.                  USA Patriot Act Notice.  Each Lender that is
subject to the Patriot Act (as hereinafter defined) and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into Law October 26, 2001) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Patriot
Act.  The Borrower shall, promptly following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” an anti-money laundering
rules and regulations, including the Patriot Act.

 

Section 10.20.                  Headings.  Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

[Signature Pages Follow]

 

112

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective Authorized Officers as of the day and year first
written above.

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

/s/ Kevin J. Wilcox

 

 

Name: Kevin J. Wilcox

 

 

Title: Manager

 

 

 

 

 

 

 

ALTISOURCE PORTFOLIO SOLUTIONS S.A.

 

 

 

 

 

 

 

By:

/s/ William B. Shepro

 

 

Name: William B. Shepro

 

 

Title: Chief Executive Officer

 

[Signature Page to Altisource Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Collateral Agent

 

and as a Lender

 

 

 

 

 

By:

/s/ Samuel Baruch

 

 

Name: Samuel Baruch

 

 

Title: Director

 

[Signature Page to Altisource Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Assignment and Acceptance

 

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

--------------------------------------------------------------------------------

(1)                                 For bracketed language here and elsewhere in
this form relating to the Assignor(s), if the assignment is from a single
Assignor, choose the first bracketed language.  If the assignment is from
multiple Assignors, choose the second bracketed language.

 

(2)                                 For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language.  If the assignment is to multiple
Assignees, choose the second bracketed language.

 

(3)                                 Select as appropriate.

 

(4)                                 Include bracketed language if there are
either multiple Assignors or multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

Assignor [is] [is not] a Defaulting Lender.

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                     
Borrower:                                     Altisource Solutions S.à r.l.

 

4.                                      Administrative Agent:  Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                      Credit Agreement:  Credit Agreement,
dated as of November 27, 2012 among Altisource Solutions S.à r.l., as Borrower,
Altisource Portfolio Solutions S.A., as a Guarantor, the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent.

 

6.                                      Assigned Interest[s]:

 

Assignor[s](5)

 

Assignee[s](6)

 

Facility
Assigned(7)

 

Aggregate
Amount of
Commitment
/Loans for all
Lenders(8)

 

Amount of
Commitment
/Loans
Assigned

 

Percentage
Assigned of
Commitment
/Loans(9)

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

7.                                      [Trade
Date:                                                                ](10)

 

Effective Date:                       , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

(5)                                 List each Assignor, as appropriate.

 

(6)                                 List each Assignee, as appropriate.

 

(7)                                 Fill in the appropriate terminology for the
types of facilities under the Credit Agreement that are being assigned under
this Assignment (e.g. “ Term B Facility”).

 

(8)                                 Amounts in this column and in the column
immediately to the right to be adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.

 

(9)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

(10)                          To be completed if the Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

A-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to and](11) Accepted:

 

 

 

Bank of America, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](12)

 

 

 

Altisource Solutions S.à r.l.

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)                          To be added only if the consent of the
Administrative Agent is required by the terms of the Credit Agreement.

 

(12)                          To be added only if the consent of the Borrower
and/or other parties is required by the terms of the Credit Agreement.

 

A-3

--------------------------------------------------------------------------------


 

ANNEX TO ASSIGNMENT AND ACCEPTANCE

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  [The][Each] Assignor (a) represents
and warrants that (i) it is the legal and beneficial owner of [the][the
relevant] Assigned Interest, (ii) [the][such] Assigned Interest is free and
clear of any lien, encumbrance or other adverse claim, (iii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment and Acceptance and to consummate the transactions contemplated hereby
and (iv) it is [not] a Defaulting Lender; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                               Assignee.  [The][Each] Assignee (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) and (v) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01(a) or (b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the][each]
Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the][the relevant] Assignor for amounts which have accrued to but
excluding

 

A-4

--------------------------------------------------------------------------------


 

the Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Acceptance shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Acceptance by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance. 
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State New York.

 

A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

BORROWING REQUEST

 

[Date]

 

Bank of America, N.A.

as Administrative Agent

for the Secured Parties, I.S.A.O.A., A.T.I.M.A.

Attn:  MAC Legal Collateral Administration

Mail Code TX1-492-14-06

901 Main Street

Dallas, TX 75202

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of November 27, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited
liability company (société anonyme) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 291, route
d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Trade and Companies register under number B 72391 (“Holdings”),
ALTISOURCE SOLUTIONS S.À R.L., private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg, having a share capital of USD 21,463,001
and registered with the Luxembourg Trade and Companies register under number B
147268 (the “Borrower”), the Lenders party thereto from time to time and BANK OF
AMERICA, N.A. (“BofA”), as Administrative Agent and Collateral Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement. This notice
constitutes a Borrowing Request and the Borrower hereby requests Borrowings
under the Credit Agreement, and in connection therewith the Borrower specifies
the following information with respect to such Borrowings requested hereby:

 

(A)                          Facility (Term B Loans or Other Term
Loans):                                           

 

(B)                          Aggregate Amount of Borrowing (integral multiple of
the Borrowing Multiple and not less than the Borrowing
Minimum):                                           

 

(C)                          Date of Borrowing (which shall be a Business
Day):                                           

 

(D)                          Type of Borrowing (Base Rate or Eurodollar
Rate):                                           

 

(E)                           Interest Period (if a Eurodollar Rate
Borrowing):                                           

 

(F)                            Location and number of Borrower’s account to
which proceeds of Borrowing are to be disbursed:                   

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (b) and (c) of Section 5.01 of the Credit Agreement are satisfied.

 

B-2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

[Signature Page to Borrowing Request]

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:                            , 20   

 

Bank of America, N.A.

as Administrative Agent

for the Secured Parties, I.S.A.O.A., A.T.I.M.A.

Attn:  MAC Legal Collateral Administration

Mail Code TX1-492-14-06

901 Main Street

Dallas, TX 75202

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 27, 2012 (as
amended, modified or supplemented from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among ALTISOURCE
PORTFOLIO SOLUTIONS S.A., a public limited liability company (société anonyme)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand
Duchy of Luxembourg and registered with the Luxembourg Trade and Companies
register under number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS S.À R.L.,
private limited liability company (société à responsabilité limitée) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of
Luxembourg, having a share capital of USD 21,463,001 and registered with the
Luxembourg Trade and Companies register under number B 147268 (the “Borrower”),
the Lenders party thereto from time to time and BANK OF AMERICA, N.A. (“BofA”),
as Administrative Agent and Collateral Agent.

 

The undersigned Authorized Officer of the Borrower hereby certifies, solely in
his or her capacity as an Authorized Officer of the Borrower and not in his or
her individual capacity, as of the date hereof that he/she is the [·] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.                                      Attached hereto as Schedule 1 are the
year-end audited Consolidated financial statements required by
Section 6.01(b) of the Credit Agreement for the Fiscal Year of Holdings and its
Consolidated Subsidiaries ended as of the above date [(together with
reconciliation statements eliminating the financial information pertaining to
Unrestricted Subsidiaries)](1), setting forth in comparative form the
corresponding figures for the previous Fiscal Year and the corresponding figures
from the Financial Model for the Fiscal Year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto, and together with the
report and opinion of its independent certified public accountants required by
Section 6.01(b) of the Credit Agreement.

 

[Use following paragraph 1 for interim financial statements]

 

--------------------------------------------------------------------------------

(1)  Insert if applicable

 

C-1

--------------------------------------------------------------------------------


 

Attached hereto as Schedule 1 are the unaudited Consolidated financial
statements required by Section 6.01(a) of the Credit Agreement for the Fiscal
Quarter of Holdings and its Subsidiaries ended as of the above date [(together
with reconciliation statements eliminating the financial information pertaining
to Unrestricted Subsidiaries)](2), setting forth in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Model for the current Fiscal
Year in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto.  Such financial statements fairly
present, in all material respects, the consolidated financial condition, results
of operations and cash flows of Holdings and its Subsidiaries on a Consolidated
basis in accordance with GAAP as at such date and for such period, subject to
changes resulting from audit and normal year-end audit adjustments.

 

2.                                      The undersigned has reviewed and is
generally familiar with the terms of the Credit Agreement and has made, or has
caused to be made under his/her supervision, a review of the transactions and
financial condition of Holdings and its Subsidiaries during the accounting
period covered by the attached financial statements.

 

3.                                      A review of the activities of Holdings
and its Subsidiaries during such fiscal period has been made under the
supervision of the undersigned and

 

[select one:]

 

[to the best knowledge of the undersigned, no Default or Event of Default has
occurred and is continuing.]

 

—or—

 

[the following is a list of each Default or Event of Default that has occurred
and is continuing and its nature and status:]

 

4.                                      The information and calculations of the
Total Leverage Ratio[, the] [and the] Senior Secured Leverage Ratio [and
Consolidated Excess Cash Flow](3) set forth on Schedule 2 attached hereto are
true and accurate in all material respects.

 

--------------------------------------------------------------------------------

(2)  Insert if applicable

 

(3)  Include with year-end audited Consolidated financial statements required by
Section 6.01(b) of the Credit Agreement.

 

C-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first set forth above.

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                        (“Statement
Date”)

 

SCHEDULE 1
to the Compliance Certificate

 

C-4

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                                

 

SCHEDULE 2
to the Compliance Certificate
($ in 000s)

 

Consolidated Adjusted EBITDA for four consecutive fiscal quarters ending on, or
most recently preceding, the Statement Date (“Measurement Period”):(4)

 

 

 

 

 

 

 

A.

Consolidated Net Income (“Consolidated Adjusted EBITDA” — clause (i)):

 

$

 

 

 

 

 

 

 

B.

Permitted add backs (without duplication and in each case only to the extent
deducted in determining Consolidated Net Income):

 

 

 

 

 

 

 

 

 

1.

Consolidated Interest Expense (“Consolidated Adjusted EBITDA” — clause (i)(a)):

 

$

 

 

 

 

 

 

 

 

 

2.

Provisions for taxes based on income (“Consolidated Adjusted EBITDA” — clause
(i)(b)):

 

$

 

 

 

 

 

 

 

 

 

3.

Total depreciation expense (“Consolidated Adjusted EBITDA” — clause (i)(c))

 

$

 

 

 

 

 

 

 

 

 

4.

Total amortization expense (“Consolidated Adjusted EBITDA” — clause (i)(d)):

 

$

 

 

 

 

 

 

 

 

 

5.

Other non-cash charges reducing Consolidated Net Income (including, without
limitation, any non-cash losses recorded on the repurchase or extinguishment of
debt) (“Consolidated Adjusted EBITDA” — clause (i)(e)):

 

$

 

 

 

 

 

 

 

 

 

6.

Any extraordinary non-cash charges or losses determined in accordance with GAAP
(“Consolidated Adjusted EBITDA” — clause (i)(f)):

 

$

 

 

 

 

 

 

 

 

 

7.

Any aggregate net loss on or of Permitted Spin-Offs or on the sale, lease,
transfer or other disposition of property outside the ordinary course of
business or the discontinuance of any operations or business line (“Consolidated
Adjusted EBITDA” — clause (i)(g)):

 

$

 

 

 

--------------------------------------------------------------------------------

(4)           Consolidated Adjusted EBITDA is computed for the four quarters
comprising the applicable Measurement Period treated as if they were a single
accounting period and calculated after giving effect to the adjustments set
forth in Section 7.07 of the Credit Agreement .

 

C-5

--------------------------------------------------------------------------------


 

 

8.

Any restructuring charges relating to head count reduction and the closure of
facilities attributable to Permitted Acquisitions incurred during the 12 months
preceding the last day of the Measurement Period; provided that (1) such charges
are factually supportable and have been realized, (2) either (A) the addition of
such charges shall not be inconsistent with Regulation G and Article 11 of
Regulation S-X promulgated under the Securities Act and the Exchange Act and as
interpreted by the staff of the SEC or (B) if such charges do not meet the
requirements of the preceding clause (A), then the addition of such charges,
when aggregated with the add-back pursuant to Line B.9 below, shall not exceed
7.5% of Consolidated Adjusted EBITDA (without giving effect to any adjustments
pursuant to this Line B.8 and Line B.9 below) in the Measurement Period and
(3) the Borrower shall provide the Administrative Agent with a reasonably
detailed list of such charges together with this Compliance Certificate being
delivered for the Measurement Period (“Consolidated Adjusted EBITDA” — clause
(i)(h)):

 

$

 

 

 

 

 

 

 

 

 

9.

Any synergies, operating expense reductions or other cost savings attributable
to Permitted Acquisitions; provided that (1) such cost savings are factually
supportable and are reasonably expected to be realized within 12 months
following such Permitted Acquisition, (2) either (A) the addition of such
synergies, operating expense reductions or other cost savings shall not be
inconsistent with Regulation G and Article 11 of Regulation S-X promulgated
under the Securities Act and the Exchange Act and as interpreted by the staff of
the SEC or (B) if such synergies, operating expense reductions or such other
cost savings do not meet the requirements of the preceding clause (A), then the
addition of such synergies, operating expense reductions or other cost savings,
when aggregated with the addition of charges pursuant to Line B.8 above, shall
not exceed 7.5% of Consolidated Adjusted EBITDA (without giving effect to any
adjustments pursuant to this Line B.9 and Line B.8 above) in the Measurement
Period and (3) the Borrower shall provide the Administrative Agent with a
reasonably detailed list of such synergies, operating expense reductions or such
other cost savings together with this Compliance Certificate being delivered for
the Measurement Period (“Consolidated Adjusted EBITDA” — clause (i)(i)):

 

$

 

 

 

 

 

 

 

 

 

10.

Costs, fees and expenses incurred in connection with the Spinoff, the
Transactions, Permitted Acquisitions and Permitted Spin-Offs, (“Consolidated
Adjusted EBITDA” — clause (i)(j)):

 

$

 

 

 

 

 

 

 

 

 

11.

Non-cash expenses resulting from the grant or periodic remeasurements of stock
options or other equity-related incentives (including, any non-cash expenses
related to any stock option or other equity-related incentives resulting from
the acceleration of vesting in the event of a change of control) to any
director, officer, employee, former employee or consultant of any Loan Party
(“Consolidated Adjusted EBITDA” — clause (i)(k)):

 

$

 

 

 

C-6

--------------------------------------------------------------------------------


 

 

12.

Impairment or write-off of goodwill and other intangible assets (“Consolidated
Adjusted EBITDA” — clause (i)(l)):

 

$

 

 

 

 

 

 

 

 

 

13.

Total Permitted add backs (sum of Lines B.1 through B.12):

 

$

 

 

 

 

 

 

 

 

C.

Deductions (without duplication and in each case only to the extent increasing
Consolidated Net Income):

 

 

 

 

 

 

 

 

 

1.

Any other non-cash gains for the Measurement Period (“Consolidated Adjusted
EBITDA” — clause (ii)(a)):

 

$

 

 

 

 

 

 

 

 

 

2.

Any extraordinary non-cash gains determined in accordance with GAAP
(“Consolidated Adjusted EBITDA” — clause (ii)(b)):

 

$

 

 

 

 

 

 

 

 

 

3.

Any non-cash gain recorded on the repurchase or extinguishment of debt
(“Consolidated Adjusted EBITDA” — clause (ii)(c)):

 

$

 

 

 

 

 

 

 

 

 

4.

Total Deductions (sum of Lines C.1 through C.3):

 

$

 

 

 

 

 

 

 

D.

Consolidated Adjusted EBITDA (Line A plus Line B.13 minus Line C.4):

 

$

 

 

 

C-7

--------------------------------------------------------------------------------


 

Total Leverage Ratio:(5)

 

 

 

 

 

 

 

 

A.

Consolidated Total Debt (“Total Leverage Ratio” — clause (i)):

 

 

 

 

 

 

 

 

 

1.

Aggregate stated balance sheet amount of all Indebtedness of Holdings and the
Restricted Subsidiaries (or, if higher, the par value or stated face amount of
all such Indebtedness) determined on a Consolidated basis in accordance with
GAAP; provided that such amount shall not include Indebtedness in respect of any
letter of credit, except to the extent of unreimbursed obligations in respect of
drawn letters of credit (provided that any unreimbursed amount under commercial
letters of credit shall be included in this calculation only upon the passage of
three (3) Business Days after such amount is drawn (it being understood that any
borrowing, whether automatic or otherwise, to fund such reimbursement shall be
counted)):

 

$

 

 

 

 

 

 

 

 

 

2.

Cash and Cash Equivalents not subject to any Lien other than any Lien in favor
of the Collateral Agent securing Obligations

 

$

 

 

 

 

 

 

 

 

 

3.

Consolidated Total Debt (Line A.1 minus Line A.2):

 

$

 

 

 

 

 

 

 

 

B.

Consolidated Adjusted EBITDA (Line D of “Consolidated Adjusted EBITDA” above):

 

$

 

 

 

 

 

 

 

C.

Total Leverage Ratio (Line A.3 divided by Line B):

 

$

 

 

 

--------------------------------------------------------------------------------

(5)  Include for: (i) Permitted Acquisitions (clause (iv) of the definition of
“Permitted Acquisition” in the Credit Agreement); (ii) Permitted Spin-Offs
(definition of “Permitted Spin-Off” in the Credit Agreement); (iii) designation
of one or more Unrestricted Subsidiaries (clause (i)(z) of the penultimate
proviso of the definition of “Unrestricted Subsidiary” in the Credit Agreement);
(iv) incurrence of Junior Indebtedness (Section 7.01(m) of the Credit
Agreement); (v) making of Restricted Junior Payments (Section 7.04(ii) of the
Credit Agreement); (vi) making Investments using the Available Amount
(Section 7.06(i) of the Credit Agreement); and (vii) loans and advances to Ocwen
to finance certain acquisitions by Ocwen (Section 7.06(m) of the Credit
Agreement)

 

C-8

--------------------------------------------------------------------------------


 

Senior Secured Leverage Ratio:(6)

 

 

 

 

 

 

 

 

A.

Consolidated Senior Secured Debt (“Senior Secured Leverage Ratio” — clause (i)):

 

 

 

 

 

 

 

 

 

1.

Consolidated Total Debt (Line A.3 of “Total Leverage Ratio” above) only to the
extent it is secured by a Lien on the assets of Holdings or any Restricted
Subsidiary

 

$

 

 

 

 

 

 

 

B.

Consolidated Adjusted EBITDA (Line D of “Consolidated Adjusted EBITDA” above):

 

 

 

 

 

 

 

 

C.

Senior Secured Leverage Ratio (Line A.1 divided by Line B):

 

$

 

 

 

--------------------------------------------------------------------------------

(6)  Include for: (i) determining ECF Percentage (Section 2.08(b)(iv) of the
Credit Agreement); and (ii) incurrence of Incremental Loans
(Section 2.12(c)(iv) of the Credit Agreement).

 

C-9

--------------------------------------------------------------------------------


 

Section 2.08(b)(iv) — Consolidated Excess Cash Flow for Measurement Period:(7)

 

 

 

 

 

 

 

 

A.

Consolidated Net Income (“Consolidated Excess Cash Flow” — clause (i)(a)):

 

$

 

 

 

 

 

 

 

B.

To the extent reducing Consolidated Net Income, non-cash charges, including for
depreciation and amortization (excluding any such non-cash charge to the extent
it represents an accrual or reserve for potential cash charge in any future
period or amortization of a prepaid cash charge that was paid in a prior period)
(“Consolidated Excess Cash Flow” — clause (i)(b)):

 

$

 

 

 

 

 

 

 

C.

Consolidated Working Capital Adjustment (“Consolidated Excess Cash Flow” —
clause (i)(c)):

 

 

 

 

 

 

 

 

 

1.

Consolidated Working Capital on first day of Measurement Period:

 

 

 

 

 

 

 

 

 

 

 

a.

Consolidated Working Capital Assets on the first day of Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

b.

Consolidated Working Capital Liabilities on the first day of Measurement Period:

 

$

 

 

 

 

 

 

 

 

 

 

 

c.

Consolidated Working Capital on the first day of Measurement Period (Line C.1.a
minus Line C.1.b):

 

$

 

 

 

 

 

 

 

 

 

2.

Consolidated Working Capital on last day of Measurement Period:

 

 

 

 

 

 

 

 

 

 

 

a.

Consolidated Working Capital Assets on the last day of Measurement Period:(8)

 

$

 

 

 

 

 

 

 

 

 

 

 

b.

Consolidated Working Capital Liabilities on the last day of Measurement
Period:(9)

 

$

 

 

 

 

 

 

 

 

 

 

 

c.

Consolidated Working Capital on the last day of Measurement Period (Line C.2.a
minus Line C.2.b):

 

$

 

 

 

 

 

 

 

 

 

3.

Addition for amount of decrease, if any, in Consolidated Working Capital
(amount, if positive, by which Line C.1.c exceeds Line C.2.c):

 

$

 

 

 

--------------------------------------------------------------------------------

(7)  Include with year-end audited Consolidated financial statements required by
Section 6.01(b) of the Credit Agreement.

 

(8)  Exclude (a) the effect of reclassification during the Measurement Period of
assets included in Consolidated Working Capital Assets and (b) the effect of any
Permitted Acquisition during the Measurement Period (except to the extent that
the amount (which may be a negative number) by which the Consolidated Working
Capital acquired in such Permitted Acquisition as at the time of such
acquisition exceeds (or is less than) Consolidated Working Capital with respect
to such Permitted Acquisition at the end of such period).

 

(9)  Exclude (a) the effect of reclassification during the Measurement Period of
liabilities included in Consolidated Working Capital Liabilities and (b) the
effect of any Permitted Acquisition during the Measurement Period (except to the
extent that the amount (which may be a negative number) by which the
Consolidated Working Capital acquired in such Permitted Acquisition as at the
time of such acquisition exceeds (or is less than) Consolidated Working Capital
with respect to such Permitted Acquisition at the end of such period).

 

C-10

--------------------------------------------------------------------------------


 

D.

Deductions from Consolidated Excess Cash Flow: the aggregate amount of
(“Consolidated Excess Cash Flow” — clause (ii)):

 

 

 

 

 

 

 

 

 

 

1.

Scheduled or other mandatory repayments, without duplication, of Indebtedness
for borrowed money (excluding repayments of any revolving credit facility that
are not included in Consolidated Working Capital Liabilities except to the
extent the commitments with respect thereto are permanently reduced in
connection with such repayments) and scheduled repayments of obligations under
Capital Leases (excluding any interest expense portion thereof)(“Consolidated
Excess Cash Flow” — clause (ii)((a))(1)):

 

$

 

 

 

 

 

 

 

 

 

2.

Consolidated Capital Expenditures (“Consolidated Excess Cash Flow” — clause
(ii)(a)(2)):

 

$

 

 

 

 

 

 

 

 

 

3.

Acquisition Consideration and all consideration paid in connection with
Permitted Acquisitions and other Investments permitted to be made under
Section 7.06 of the Credit Agreement (other than Permitted Acquisitions or other
Investments that are financed with the Available Amount, without duplication)
(“Consolidated Excess Cash Flow” — clause (ii)(a)(3)):

 

 

 

 

 

 

 

 

 

 

4.

Other non cash gains increasing Consolidated Net Income for the Measurement
Period (excluding any such non cash gain to the extent it represents the
reversal of an accrual or reserve for potential cash gain in any prior period)
(“Consolidated Excess Cash Flow” — clause (ii)(b)):

 

$

 

 

 

 

 

 

 

 

 

5.

Total Deductions (sum of Lines D.1, D.2, D.3 and D.4):

 

$

 

 

 

 

 

 

 

E.

Consolidated Excess Cash Flow ((sum of Lines A, B and C.3) minus Line D.5):

 

$

 

 

 

 

 

 

 

F.

ECF Percentage (50% if the Senior Secured Leverage Ratio is greater than 3.25 to
1.00 for the Fiscal Year; 25% if the Senior Secured Leverage Ratio is 3.25 to
1.00 or less but greater than 2.50 to 1.00 for the Fiscal Year; 0% if the Senior
Secured Leverage Ratio is equal to or less than 2.50 to 1.00 for the Fiscal
Year):

 

 

%

 

 

 

 

 

G.

Amount after application of ECF Percentage (product of Line E and F):

 

$

 

 

 

 

 

 

 

H.

Aggregate amount of voluntary prepayments made during the Measurement Period or
after the end of the Measurement Period and prior to the time of prepayment
(and, for the Fiscal Year ending on December 31, 2013, after the initial
Borrowing Date and prior to the beginning of such Fiscal Year)
(Section 2.08(b)(iv)(ii))

 

$

 

 

 

 

 

 

 

I.

Amount to be Prepaid (Line G minus Line H)

 

$

 

 

 

C-11

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Note

 

,          

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                                           or registered assigns (the “Lender”),
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of the Term Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
November 27, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Holdings, the Borrower, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. This Note is also entitled to the
benefits of the Guaranty and is secured by the Collateral.  Upon the occurrence
and continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note may become, or may be
declared to be, immediately due and payable all as provided in the Credit
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

This Note and the other Loan Documents and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Note or any other Loan Document (except, as to any
other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the state of New York without regard to the
conflicts of laws principles thereof that would require the application of laws
of another jurisdiction.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

D-1

--------------------------------------------------------------------------------


 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

D-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan

 

Amount of
Loan

 

End of Interest
Period
(If Applicable)

 

Amount of
Principal
or Interest Paid
this Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE

 

Date:                        , 20   

 

To:                             BANK OF AMERICA N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Discounted Prepayment Option Notice is delivered to you pursuant to
Section 2.08(a)(iii)(B) of that certain Credit Agreement, dated as of
November 27, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined), among ALTISOURCE PORTFOLIO
SOLUTIONS S.A., a public limited liability company (société anonyme) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg Trade and Companies register under
number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS S.À R.L., private limited
liability company (société à responsabilité limitée) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg, having a share
capital of USD 21,463,001 and registered with the Luxembourg Trade and Companies
register under number B 147268 (the “Borrower”), the Lenders party thereto from
time to time and BANK OF AMERICA, N.A. (“BofA”), as Administrative Agent and
Collateral Agent.

 

The Borrower hereby notifies you that, effective as of
[                            , 20    ], pursuant to Section 2.08(a)(iii)(B) of
the Agreement, the Borrower is seeking:

 

1.                                      to prepay Term Loans in an aggregate
principal amount of
[$                                                            
                       ](22) (the “Proposed Discounted Prepayment Amount”),
[and]

 

2.                                      [a percentage discount to the par value
of the principal amount of the Term Loans greater than or equal to
[            %] of par value but less than or equal to [                %] of
par value (the “Discount Range”)(23), and](24)

 

3.                                      to receive a Lender Participation Notice
on or before [                          , 20    ](25), as determined pursuant to
Section 2.8(a)(iii)(B) of the Agreement (the “Acceptance Date”).

 

The source of proceeds for such prepayment is
[                                      ].

 

The Borrower expressly agrees that this Discounted Prepayment Option Notice is
subject to the provisions of Section 2.08(a)(iii) of the Agreement.

 

--------------------------------------------------------------------------------

(22)  Insert amount that is minimum of $5.0 million and in an integral multiple
of $1.0 million in excess thereof.

 

(23)  Discount Range may be a single percentage.

 

(24)  Include at the election of the Borrower.

 

(25)  Insert date (a Business Day) that is at least five Business Days after
date of this Discounted Prepayment Option Notice.

 

E-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Lenders as follows:

 

1.              No Default or Event of Default has occurred and is Continuing or
would result from Borrower making the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment).

 

2.              The Borrower does not have any material Non-Public Information
with respect to itself or any of its Subsidiaries that either (A) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive such
information) or has not otherwise been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD, prior to
such time or (B) if not disclosed to the Lenders, could reasonably be expected
to have a material effect upon, or otherwise be material to, Holdings and the
Restricted Subsidiaries.

 

The Borrower respectfully requests that Administrative Agent promptly notify
each of the Lenders party to the Agreement of this Discounted Prepayment Option
Notice.

 

E-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

E-3

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF LENDER PARTICIPATION NOTICE

 

Date:                         , 20   

 

To:          Bank of America, N.A.

as Administrative Agent

for the Secured Parties, I.S.A.O.A., A.T.I.M.A.

Attn:  MAC Legal Collateral Administration

Mail Code TX1-492-14-06

901 Main Street

Dallas, TX

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Credit Agreement, dated as of November 27,
2012 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”, the terms defined therein being used
herein as therein defined), among ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public
limited liability company (société anonyme) organized and established under the
laws of the Grand Duchy of Luxembourg, having its registered office at 291,
route d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg and registered with
the Luxembourg Trade and Companies register under number B 72391 (“Holdings”),
ALTISOURCE SOLUTIONS S.À R.L., private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg, having a share capital of USD 21,463,001
and registered with the Luxembourg Trade and Companies register under number B
147268 (the “Borrower”), the Lenders party thereto from time to time and BANK OF
AMERICA, N.A. (“BofA”), as Administrative Agent and Collateral Agent, and
(b) that certain Discounted Prepayment Option Notice, dated
                        , 20    , from Borrower (the “Discounted Prepayment
Option Notice”). Capitalized terms used herein and not defined herein or in the
Agreement shall have the meaning ascribed to such terms in the Discounted
Prepayment Option Notice.

 

The undersigned Lender hereby gives you notice, pursuant to
Section 2.08(a)(iii)(c) of the Agreement, that it is willing to accept a
Discounted Voluntary Prepayment on Term Loans held by such Lender:

 

1.                                      in a maximum aggregate principal amount
of [$                                                                  ] (the
“Offered Loans”), and

 

2.                                      at a maximum discount to par value of
the principal amount of the Term Loans equal to [                %](26) of par
value (the “Acceptable Discount”).

 

The undersigned Lender expressly agrees that this offer is subject to the
provisions of Section 2.08(a)(iii) of the Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.08(a)(iii)(C) of
the Agreement being a percentage of par value less than or equal to the
Acceptable Discount, the undersigned Lender hereby expressly consents and agrees
to a prepayment of its Term Loans pursuant to Section 2.08(a)(iii) of the
Agreement in an aggregate principal amount equal to the Offered Loans, as such
principal amount may be reduced if the aggregate proceeds required to prepay
Qualifying Loans (disregarding any interest payable in connection with such
Qualifying Loans)

 

--------------------------------------------------------------------------------

(26)  Insert amount within Discount Range, if specified by the Borrower.

 

F-1

--------------------------------------------------------------------------------


 

would exceed the Proposed Discounted Prepayment Amount for the relevant
Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Term Loans will be allocated at par value, but the actual
payment made to such Lender will be reduced in accordance with the Applicable
Discount.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE

 

Date:                       , 20   

 

To:          BANK OF AMERICA N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.08(a)(iii)(E) of that certain Credit Agreement, dated as of
November 27, 2012 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the terms defined
therein being used herein as therein defined), among ALTISOURCE PORTFOLIO
SOLUTIONS S.A., a public limited liability company (société anonyme) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of
Luxembourg and registered with the Luxembourg Trade and Companies register under
number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS S.À R.L., private limited
liability company (société à responsabilité limitée) organized and established
under the laws of the Grand Duchy of Luxembourg, having its registered office at
291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg, having a share
capital of USD 21,463,001 and registered with the Luxembourg Trade and Companies
register under number B 147268 (the “Borrower”), the Lenders party thereto from
time to time and BANK OF AMERICA, N.A. (“BofA”), as Administrative Agent and
Collateral Agent.

 

Borrower hereby irrevocably notifies you that, pursuant to
Section 2.08(a)(iii) of the Agreement, Borrower will make a Discounted Voluntary
Prepayment to each Lender with Qualifying Loans, which shall be made:

 

1.                                      on or before [                      ,
20    ](27), as determined pursuant to Section 2.08(a)(iii)(E) of the Agreement,

 

2.                                      in the aggregate principal amount of
[$                                                      ], and

 

3.                                      at a percentage discount to the par
value of the principal amount of the Term Loans equal to [                  %]
of par value (the “Applicable Discount”).

 

Borrower expressly agrees that this Discounted Voluntary Prepayment Notice is
irrevocable and is subject to the provisions of Section 2.08(a)(iii) of the
Agreement.

 

Borrower hereby represents and warrants to the Administrative Agent on behalf of
the Administrative Agent and the Lenders as follows:

 

1.              No Default or Event of Default has occurred and is continuing or
would result from Borrower making the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment).

 

--------------------------------------------------------------------------------

(27)  Insert date (a Business Day) that is at least one Business Day after date
of this Notice and no later than five Business Days after the Acceptance Date
(or such later date as the Administrative Agent and Borrower shall reasonably
agree, given the time required to calculate the Applicable Discount and
determine the amount and holders of Qualifying Loans).

 

G-1

--------------------------------------------------------------------------------


 

2.              Borrower does not have any material Non-Public Information with
respect to itself or any of its Subsidiaries that either (A) has not been
disclosed to the Lenders (other than Lenders that do not wish to receive such
information) or has not otherwise been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD, prior to
such time or (B) if not disclosed to the Lenders, could reasonably be expected
to have a material effect upon, or otherwise be material to, Holdings and the
Restricted Subsidiaries.

 

3.              Each of the conditions to making the Discounted Voluntary
Prepayment set forth in Section 2.08(a)(iii) has been satisfied.

 

Borrower respectfully requests that Administrative Agent promptly notify each of
the relevant Lenders party to the Agreement who has Qualifying Loans of this
Discounted Voluntary Prepayment Notice.

 

[Signature Page Follows]

 

G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 27, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited
liability company (société anonyme) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 291, route
d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Trade and Companies register under number B 72391 (“Holdings”),
ALTISOURCE SOLUTIONS S.À R.L., private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg, having a share capital of USD 21,463,001
and registered with the Luxembourg Trade and Companies register under number B
147268 (the “Borrower”), the Lenders party thereto from time to time and BANK OF
AMERICA, N.A. (“BofA”), as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

H-1

--------------------------------------------------------------------------------


 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 27, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited
liability company (société anonyme) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 291, route
d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Trade and Companies register under number B 72391 (“Holdings”),
ALTISOURCE SOLUTIONS S.À R.L., private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg, having a share capital of USD 21,463,001
and registered with the Luxembourg Trade and Companies register under number B
147268 (the “Borrower”), the Lenders party thereto from time to time and BANK OF
AMERICA, N.A. (“BofA”), as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

H-2

--------------------------------------------------------------------------------


 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 27, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited
liability company (société anonyme) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 291, route
d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Trade and Companies register under number B 72391 (“Holdings”),
ALTISOURCE SOLUTIONS S.À R.L., private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg, having a share capital of USD 21,463,001
and registered with the Luxembourg Trade and Companies register under number B
147268 (the “Borrower”), the Lenders party thereto from time to time and BANK OF
AMERICA, N.A. (“BofA”), as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

H-3

--------------------------------------------------------------------------------


 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 27, 2012
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited
liability company (société anonyme) organized and established under the laws of
the Grand Duchy of Luxembourg, having its registered office at 291, route
d’Arlon, L-1150 Luxembourg, Grand Duchy of Luxembourg and registered with the
Luxembourg Trade and Companies register under number B 72391 (“Holdings”),
ALTISOURCE SOLUTIONS S.À R.L., private limited liability company (société à
responsabilité limitée) organized and established under the laws of the Grand
Duchy of Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg, having a share capital of USD 21,463,001
and registered with the Luxembourg Trade and Companies register under number B
147268 (the “Borrower”), the Lenders party thereto from time to time and BANK OF
AMERICA, N.A. (“BofA”), as Administrative Agent and Collateral Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:                      , 20[  ]

 

H-4

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF GUARANTY

 

See attached.

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

COUNTERPART AGREEMENT

 

This COUNTERPART AGREEMENT, dated as of [·] (this “Counterpart Agreement”), is
delivered pursuant to (i) that certain Credit Agreement, dated as of
November 27, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), by and among
ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited liability company (société
anonyme) organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg Trade
and Companies register under number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS
S.À R.L., private limited liability company (société à responsabilité limitée)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand
Duchy of Luxembourg, having a share capital of USD 21,463,001 and registered
with the Luxembourg Trade and Companies register under number B 147268 (the
“Borrower”), the Lenders party thereto from time to time and BANK OF AMERICA,
N.A. (“BofA”), as Administrative Agent and Collateral Agent, (ii) that certain
Pledge and Security Agreement, dated as of November 27, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Security
Agreement), by and among Holdings, the Borrower, each of the Grantors from time
to time party thereto and BofA, as Collateral Agent for the Secured Parties, and
(iii) that certain Guaranty, dated as of November 27, 2012 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
by and among Holdings, the Guarantors from time to time party thereto and BofA,
as Administrative Agent.

 

Section 1.  Pursuant to Section 6.09(a) of the Credit Agreement, the undersigned
hereby:

 

(a)           (i) agrees that this Counterpart Agreement may be attached to the
Credit Agreement and that by the execution and delivery hereof, the undersigned
becomes a Subsidiary Guarantor under and as defined in the Credit Agreement,
(ii) ratifies and agrees that the undersigned will be bound to and will comply
with all the terms and conditions of the Credit Agreement as if it were an
original signatory thereto and (iii) delivers to the Administrative Agent
supplements to all applicable schedules attached to the Credit Agreement;

 

(b)           (i) represents and warrants that each of the representations and
warranties set forth in the Credit Agreement and each other Loan Document and
applicable to the undersigned is true and correct in all material respects
(unless such representation or warranty is qualified by materiality or Material
Adverse Effect, in which case it shall be true and correct) as of the date
hereof, as applicable, with the same effect as though made on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects (unless such representation
or warranty is qualified by materiality or Material Adverse Effect, in which
case it shall be true and correct) as of such earlier date) and (ii) agrees that
for the purposes of subclause (i) above any phrase “as of the date hereof” or
any similar phrase in its representations and warranties set forth in the Credit
Agreement and each other Loan Document and applicable to the undersigned shall
mean “as of the date of this Counterpart Agreement”;

 

(c)           (i) agrees that this Counterpart Agreement may be attached to the
Security Agreement and that by the execution and delivery hereof, the
undersigned becomes a Grantor under and as defined in the Security Agreement,
(ii) ratifies and agrees that the undersigned will be bound to and will comply
with all the terms and conditions of the Security Agreement as if it were an
original signatory thereto, (iii) grants to the Collateral Agent, for the
benefit of the

 

J-1

--------------------------------------------------------------------------------


 

Secured Parties (as such term is defined in the Security Agreement), a security
interest in and continuing lien on all of its right, title and interest in the
Collateral (as such term is defined in the Security Agreement), (iv) agrees that
this Counterpart Agreement secures, and that the Collateral is collateral
security for, the prompt and complete payment or performance in full when due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including (x) the payment of amounts that would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. §362(a) (and any successor provision thereof) and
(y) interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of all Obligations with respect to
every Grantor subject to the terms and conditions of the Security Agreement and
(v) delivers to the Collateral Agent supplements to all applicable schedules
attached to the Security Agreement; and

 

(d)           (i) agrees that this Counterpart Agreement may be attached to the
Guaranty and that by the execution and delivery hereof, the undersigned becomes
a Guarantor under and as defined in the Guaranty, (ii) ratifies and agrees that
the undersigned will be bound to and will comply with all the terms and
conditions of the Guaranty as if it were an original signatory thereto and
(iii) unconditionally guarantees, jointly and severally with the other
Guarantors, as a primary obligor and not merely as a surety, the Guaranteed
Obligations (as such term is defined in the Guaranty) subject to the terms and
conditions of the Guaranty.

 

Section 2.  In furtherance of its obligations under the Credit Agreement, the
undersigned authorizes the filing of such financing or security statements (or
equivalent in any relevant jurisdiction) naming it as debtor, the Collateral
Agent as secured party and describing the Collateral, together with such other
documentation as the Collateral Agent may require to evidence, protect and
perfect the Liens created by the Security Documents to which the undersigned is
a party.

 

Section 3.  This Counterpart Agreement shall be deemed to be part of, and a
modification to, the Credit Agreement and shall be governed by all the terms and
provisions of the Credit Agreement, which terms are incorporated herein by
reference, are ratified and confirmed and shall continue in full force and
effect as valid and binding agreements of the undersigned enforceable against
the undersigned in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability relating to or limiting creditors’ rights or by equitable
principles relating to enforceability.  The undersigned hereby waives notice of
the Collateral Agent’s or any other Secured Party’s acceptance of this
Agreement.

 

Section 4.  The undersigned agrees that, at any time or from time to time upon
the request of the Administrative Agent, at the expense of the Borrower, subject
to the terms, conditions and limitations in the Credit Agreement and other Loan
Documents, it shall promptly execute, acknowledge and deliver such further
documents and do such other acts and things as the Administrative Agent or the
Collateral Agent may reasonably request in order to effect fully the purposes of
this Counterpart Agreement or any other Loan Document. Neither this Counterpart
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except by an instrument in writing signed by the party (including, if
applicable, any party required to evidence its consent to or acceptance of this
Counterpart Agreement) against whom enforcement of such change, waiver,
discharge or termination is sought. Any notice or other communication herein
required or permitted to be given shall be given in pursuant to Section 10.02 of
the Credit Agreement, and all for purposes thereof, the notice address of the
undersigned shall be the address as set forth on the signature page hereof or
such other address as the undersigned may from time to time notify the
Administrative Agent in writing.  If any provision of this Counterpart Agreement
is held to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Counterpart Agreement shall
not be affected or impaired thereby and (ii) the parties shall endeavor in

 

J-2

--------------------------------------------------------------------------------


 

good faith negotiations to replace the illegal, invalid or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the illegal, invalid or unenforceable provisions.

 

THIS COUNTERPART AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD REQUIRE
THE APPLICATION OF LAWS OF ANOTHER JURISDICTION.

 

[Remainder of page intentionally left blank.]

 

J-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Counterpart Agreement to be
duly executed and delivered by its duly authorized officer as of the date above
first written.

 

 

[NAME OF SUBSIDIARY]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

 

Attention:

Telecopier

 

with a copy to:

 

 

Attention:

Telecopier

 

J-4

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED

 

as of the date above first written:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

J-5

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF INTERCOMPANY NOTE

 

No.        

 

INTERCOMPANY NOTE

 

[Date]

 

For value received, each of the undersigned (together with their respective
successors and assigns, each a “Payor”, and collectively, the “Payors”), hereby
promise to pay on demand to the order of [PAYEE] (together with its successors
and assigns, the “Payee”), the unpaid principal amount of all loans and advances
made by the Payee to each Payor. Each Payor promises to pay interest on the
unpaid principal amount hereof from the date hereof until paid at such rate per
annum as shall be agreed upon from time to time by such Payor and the Payee. 
All such payments of principal and interest shall be made without offset,
counterclaim or deduction of any kind in lawful money of the United States of
America in immediately available funds at such location in the United States of
America as the Payee shall designate from time to time.  Capitalized terms used
but not defined herein shall have the meanings given to them in the Credit
Agreement identified below.

 

Upon the commencement by or against any Payor of any case or other proceeding
seeking liquidation, reorganization or other relief with respect to such Payor
or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, the unpaid principal amount hereof shall become immediately due
and payable without presentment, demand, protest or notice of any kind, all of
which are hereby waived by such Payor.

 

The Payee is hereby authorized (but not required) to record all loans and
advances made by it to each Payor (all of which shall be evidenced by this
Intercompany Note), and all repayments or prepayments thereof, in its books and
records, such books and records constituting prima facie evidence of the
accuracy of the information contained therein.

 

This Intercompany Note is one of the Intercompany Notes referred to in the
Credit Agreement dated as of November 27, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among ALTISOURCE PORTFOLIO SOLUTIONS S.A., a public limited liability company
(société anonyme) organized and established under the laws of the Grand Duchy of
Luxembourg, having its registered office at 291, route d’Arlon, L-1150
Luxembourg, Grand Duchy of Luxembourg and registered with the Luxembourg Trade
and Companies register under number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS
S.À R.L., private limited liability company (société à responsabilité limitée)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand
Duchy of Luxembourg, having a share capital of USD 21,463,001 and registered
with the Luxembourg Trade and Companies register under number B 147268 (the
“Borrower”), the Lenders party thereto from time to time and BANK OF AMERICA,
N.A. (“BofA”), as Administrative Agent and Collateral Agent.

 

This Intercompany Note shall be pledged by the Payee pursuant to the Security
Agreement.  Each Payor hereby acknowledges and agrees that the Collateral Agent
pursuant to the Security Agreement may exercise all rights provided therein with
respect to this Intercompany Note.

 

K-1

--------------------------------------------------------------------------------


 

Each Payee agrees that any and all claims of such Payee against any Payor that
is a Loan Party or any endorser of the obligations of any Payor that is a Loan
Party under this Intercompany Note, or against any of their respective
properties, shall be subordinate and subject in right of payment to the
Obligations untill all such Obligations (other than (x) obligations under Hedge
Agreements not yet due and payable and (y) contingent indemnification
obligations for which no claim has been made) have been performed and
indefeasibly paid in full in immediately available funds and the Commitments
under the Credit Agreement have been cancelled or terminated; provided that each
Payor may make payments to the applicable Payee so long as no Event of Default
under the Credit Agreement shall have occurred and be continuing; and provided,
further, that upon the waiver, remedy or cure of each such Event of Default, so
long as no other Event of Default under the Credit Agreement shall have occurred
and be then continuing, such payments shall be permitted, including any payment
to bring any missed payments during the period of such Event of Default,
current.  Notwithstanding any right of any Payee to ask, demand, sue for, take
or receive any payment from any Payor, all rights, Liens and security interests
of such Payee, whether now or hereafter arising and howsoever existing, in any
assets of any Payor that is a Loan Party (whether constituting part of the
Collateral given to the Collateral Agent or any other Secured Party under the
Credit Agreement to secure payment of all or any part of the Obligations under
the Credit Agreement, the Hedge Agreements or otherwise) shall be and hereby are
subordinated to the rights of the Collateral Agent and the other Secured Parties
under the Credit Agreement in such assets. Except as expressly permitted by the
Credit Agreement, the other Loan Documents and any Hedge Agreement, the Payees
shall have no right to possession of any such asset or to foreclose upon, or
exercise any other remedy in respect of, any such asset, whether by judicial
action or otherwise, unless and until all of the Obligations (other than
(x) obligations under Hedge Agreements not yet due and payable and
(y) contingent indemnification obligations for which no claim has been made)
shall have been performed and indefeasibly paid in full in immediately available
funds and the Commitments under the Credit Agreement have been cancelled or
terminated.

 

This Intercompany Note and the other Loan Documents and any claims, controversy,
dispute or cause of action (whether in contract or tort or otherwise) based
upon, arising out of or relating to this Intercompany Note or any other Loan
Document (except, as to any other Loan Document, as expressly set forth therein)
and the transactions contemplated hereby and thereby shall be governed by, and
construed in accordance with, the law of the state of New York without regard to
the conflicts of laws principles thereof that would require that would require
the application of laws of another jurisdiction.

 

 [Remainder of page intentionally left blank.]

 

K-2

--------------------------------------------------------------------------------


 

 

 

[SUBSIDIARY A NAME]

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[SUBSIDIARY B NAME]

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[SUBSIDIARY C NAME]

 

 

 

 

 

 

 

 

 

 

By

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Pay to the order of

 

 

 

 

 

[PAYEE]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

K-3

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF SECURITY AGREEMENT

 

See attached.

 

L-1

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF SOLVENCY CERTIFICATE

 

November 27, 2012

 

Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement dated as of November 27, 2012 (as
amended, modified or supplemented from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among ALTISOURCE
PORTFOLIO SOLUTIONS S.A., a public limited liability company (société anonyme)
organized and established under the laws of the Grand Duchy of Luxembourg,
having its registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand
Duchy of Luxembourg and registered with the Luxembourg Trade and Companies
register under number B 72391 (“Holdings”), ALTISOURCE SOLUTIONS S.À R.L.,
private limited liability company (société à responsabilité limitée) organized
and established under the laws of the Grand Duchy of Luxembourg, having its
registered office at 291, route d’Arlon, L-1150 Luxembourg, Grand Duchy of
Luxembourg, having a share capital of USD 21,463,001 and registered with the
Luxembourg Trade and Companies register under number B 147268 (the “Borrower”),
the Lenders party thereto from time to time and BANK OF AMERICA, N.A. (“BofA”),
as Administrative Agent and Collateral Agent.

 

Pursuant to Section 5.02(l) of the Credit Agreement, the undersigned, the chief
financial officer of the Borrower, in that capacity only and not in his or her
individual capacity (and without personal liability), DOES HEREBY CERTIFY on
behalf of the Loan Parties that, as of the Closing Date, immediately before and
after giving effect to the Transaction:

 

1.                                      The sum of the debt (including
contingent liabilities) of the Borrower, individually, and the Loan Parties, on
a Consolidated basis, does not exceed the present fair saleable value of their
respective present assets.

 

2.                                      The capital of the Borrower,
individually, and the Loan Parties, on a Consolidated basis, is not unreasonably
small in relation to their respective business or with respect to any
transaction contemplated to be undertaken.

 

3.                                      The Borrower, individually, and the Loan
Parties, on a Consolidated basis, have not incurred and do not intend to incur,
or believe (nor should they reasonably believe) that they shall incur, debts
beyond their respective ability to pay such debts as they become due (whether at
maturity or otherwise).

 

For purposes of this solvency certificate, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

[Remainder of page intentionally left blank.]

 

M-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused its duly authorized chief financial
officer to execute and deliver this solvency certificate as of the date first
written above.

 

 

 

ALTISOURCE SOLUTIONS S.À R.L.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title: Chief Financial Officer

 

M-2

--------------------------------------------------------------------------------


 

Schedule 1.01

Material Subsidiaries

 

Altisource Solutions S.à r.l.

Altisource Holdings, LLC

Altisource Solutions, Inc.

Altisource US Data, Inc.

Nationwide Credit, Inc.

Premium Title Services, Inc.

REALHome Services and Solutions, Inc.

The Mortgage Partnership of America, L.L.C.

 

--------------------------------------------------------------------------------


 

Schedule 1.02

Unrestricted Subsidiaries

 

None

 

--------------------------------------------------------------------------------


 

Schedule 2.01

Commitments and Lenders

 

Lender

 

Term B Loan Commitment

 

Bank of America, N.A.

 

$

200,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 4.01

Loan Parties (Organization)

 

Loan Party

 

Domestic Jurisdiction

Altisource Portfolio Solutions S.A.

 

Luxembourg

Altisource Fulfillment Operations, Inc.

 

Delaware

Altisource Holdings, LLC

 

Delaware

Altisource Portfolio Solutions, Inc.

 

Delaware

Altisource Single Family, Inc.

 

Delaware

Altisource Solutions, Inc.

 

Delaware

Altisource Solutions S.à r.l.

 

Luxembourg

Altisource US Data, Inc.

 

Delaware

Nationwide Credit, Inc.

 

Georgia

Portfolio Management Outsourcing Solutions, LLC

 

Florida

Premium Title Agency, Inc.

 

Delaware

Premium Title of California, Inc.

 

California

Premium Title Services, Inc.

 

Florida

PTS - Texas Title, Inc.

 

Delaware

REALHome Services and Solutions, Inc.

 

Florida

Springhouse, LLC

 

Missouri

The Mortgage Partnership of America, L.L.C.

 

Missouri

Western Progressive Trustee, LLC

 

Delaware

 

--------------------------------------------------------------------------------


 

Schedule 4.03

Subsidiaries (Ownership)

 

Subsidiary

 

Jurisdiction

 

Owner

 

Type of
Security

 

Shares
Owned

 

Percent
Owned

 

Altisource Asia Holdings Ltd. I

 

Mauritius

 

Altisource Solutions S.à r.l.

 

Common stock

 

5,189,002

 

100

%

Altisource Business Solutions Private Limited

 

India

 

Altisource Asia Holdings Ltd. I

 

Common stock

 

8,381,366

 

99.999988

%

 

 

 

S. P. Ravi*

 

Common stock

 

1

 

0.000012

%

Altisource Business Solutions, Inc.

 

Philippines

 

Altisource Solutions B.V.

 

Capital stock

 

429,995

 

99.998837

%

 

 

 

Rasario S. Bernaldo

 

Capital stock

 

1

 

0.0002326

%

 

 

 

Pepito G. Po

 

Capital stock

 

1

 

0.0002326

%

 

 

 

Christopher A. Presto

 

Capital stock

 

1

 

0.0002326

%

 

 

 

William B. Shepro

 

Capital stock

 

1

 

0.0002326

%

 

 

 

Kevin J. Wilcox

 

Capital stock

 

1

 

0.0002326

%

Altisource Fulfillment Operations, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Altisource Holdings, LLC

 

Delaware

 

Altisource Solutions S.à r.l.

 

Ownership interest

 

N/A

 

100

%

Altisource Online Auction, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Altisource Outsourcing Solutions S.R.L.

 

Uruguay

 

Altisource Holdings, LLC

 

Quota

 

10

 

0.01

%

 

 

 

Altisource Solutions S.à r.l.

 

Quota

 

99,990

 

99.99

%

Altisource Portfolio Solutions, Inc.

 

Delaware

 

Altisource Solutions S.à r.l.

 

Common stock

 

100

 

100

%

Altisource Single Family, Inc.

 

Delaware

 

Altisource Solutions S.à r.l.

 

Common stock

 

100

 

100

%

Altisource Solutions B.V.

 

Netherlands

 

Altisource Solutions S.à r.l.

 

Registered shares

 

18,000

 

100

%

Altisource Solutions S.à r.l.

 

Luxembourg

 

Altisource Portfolio Solutions S.A.

 

Registered shares

 

20,000

 

100

%

Altisource Solutions, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Altisource US Data, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Hubzu Notes, LLC

 

Delaware

 

Hubzu USA, Inc.

 

Ownership interest

 

N/A

 

100

%

Hubzu USA, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Nationwide Credit, Inc.

 

Georgia

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Portfolio Management Outsourcing Solutions, LLC

 

Florida

 

Altisource Solutions S.à r.l.

 

Ownership interest

 

N/A

 

100

%

Premium Title Agency, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Premium Title of California, Inc.

 

California

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

60,000

 

100

%

Premium Title Services, Inc.

 

Florida

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

300

 

100

%

PTS - Texas Title, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

REALHome Services and Solutions, Inc.

 

Florida

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Springhouse, LLC

 

Missouri

 

Altisource Portfolio Solutions, Inc.

 

Ownership interest

 

N/A

 

100

%

The Mortgage Partnership of America, L.L.C.

 

Missouri

 

Altisource Solutions S.à r.l.

 

Ownership interest

 

N/A

 

100

%

Western Progressive - Arizona, Inc.

 

Delaware

 

Premium Title Agency, Inc.

 

Common stock

 

100

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction

 

Owner

 

Type of
Security

 

Shares
Owned

 

Percent
Owned

 

Western Progressive - Nevada, Inc.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Common stock

 

100

 

100

%

Western Progressive Trustee, LLC

 

Delaware

 

Altisource Solutions S.à r.l.

 

Ownership interest

 

N/A

 

100

%

 

--------------------------------------------------------------------------------

* Nominee shareholder

 

Original Spun-Off Entities

 

Subsidiary

 

Jurisdiction

 

Owner

 

Type of
Security

 

Shares
Owned

 

Percent
Owned

 

Altisource Asset Management Corporation

 

US Virgin Islands

 

Altisource Solutions S.à r.l.

 

Common stock

 

100,000

 

100

%

Altisource Residential Corporation

 

Maryland

 

Altisource Portfolio Solutions S.A.

 

Common stock

 

100

 

100

%

Altisource Residential GP, LLC

 

Delaware

 

Altisource Residential Corporation

 

Ownership interest

 

N/A

 

100

%

Altisource Residential, L.P.

 

Delaware

 

Altisource Portfolio Solutions, Inc.

 

Limited partnership interest

 

N/A

 

99

%

 

 

 

 

Altisource Residential GP, LLC

 

General partnership interest

 

N/A

 

1

%

Altisource Consulting, S.à r.l.(f/k/a Correspondent One Operations S.à r.l.)

 

Luxembourg

 

Altisource Asset Management Corporation

 

Registered shares

 

20,000

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 6.13

Post Closing Actions

 

The Loan Parties shall deliver (a) no later than 30 days after the Effective
Date (or such longer period as may be reasonably agreed by the Administrative
Agent), all share certificates, if any, issued by Altisource Asia Holdings Ltd.
I and owned by any Loan Party and (b) no later than five Business Days after the
Effective Date, (i) a duly executed original Intercompany Note, duly indorsed to
the Collateral Agent, and (ii) duly executed share transfer powers with respect
to each share certificate delivered to the Collateral Agent on or prior to the
Effective Date.

 

--------------------------------------------------------------------------------


 

Schedule 7.01

Indebtedness

 

1.                                      That certain Letter of Credit issued by
JPMorgan Chase Bank, N.A. on June 12, 2007 for the account of Nationwide Credit,
Inc. in the maximum face amount of $175,000 for the benefit of Sunbeam
Development Corporation

 

--------------------------------------------------------------------------------


 

Schedule 7.02

Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.05

Restrictions on Subsidiary Distributions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.06

Investments

 

1.                                      The Mortgage Partnership of America,
L.L.C. owns 7,500 Class A units and 2,500 Class B units of Mortgage Returns,
L.L.C., representing approximately 5.1% of the Class A units and 6.5% of the
Class B units, constituting in aggregate 5.37% ownership of Total Units.

 

2.                                      Hubzu Notes, LLC owns a 50% membership
interest in noteXchange, LLC

 

3.                                      Altisource Portfolio Solutions S.A. owns
48.50% of Correspondent One S.A.

 

--------------------------------------------------------------------------------


 

Schedule 7.11

Transactions with Shareholders and Affiliates

 

1.                                      The Borrower, directly or indirectly
through a Subsidiary or other third party, provides origination related services
to Correspondent One S.A. and/or its subsidiaries

 

2.                                      The Borrower, directly or indirectly
through a Subsidiary or other third party, provides certain finance, human
resources, legal support, facilities, technology, vendor management and risk
management services for, and subleases office space to, Correspondent One S.A.
and/or its subsidiaries

 

3.                                      The Borrower, directly or indirectly
through a Subsidiary or other third party, provides REO and other mortgage
related services to noteXchange, LLC

 

4.                                      Hubzu Notes, LLC transacts business in
the ordinary course with noteXchange, LLC, in its capacity as a member of, and
as required by the terms of the operating agreement of, noteXchange, LLC

 

--------------------------------------------------------------------------------


 

Schedule 10.02

Notices Information

 

Loan Parties

 

Notice Information

Altisource Portfolio Solutions S.A.

Altisource Holdings, LLC

Altisource Solutions S.à r.l.

Portfolio Management Outsourcing Solutions, LLC

The Mortgage Partnership of America, L.L.C.

Western Progressive Trustee, LLC

 

291 route d’Arlon

Luxembourg City

Luxembourg L-1150

352-2469-7900 (Telephone)

352-2744-9499 (Fax)

 

With a copy to:

CorporateSecretary@Altisource.com (Email)

Kevin.Wilcox@Altisource.lu (Email)

 

With a copy to:

 

Eric J. Nedell, Esq.

Hunton & Williams LLP

Riverfront Plaza - East Tower

951 East Byrd Street

Richmond, Virginia 23219

(p) 804.787.8078

(f) 804.343.4863

enedell@hunton.com

 

 

 

Altisource Fulfillment Operations, Inc.

Altisource Portfolio Solutions, Inc.

Altisource Single Family, Inc.

Altisource Solutions, Inc.

Altisource US Data, Inc.

Nationwide Credit, Inc.

Premium Title Agency, Inc.

Premium Title of California, Inc.

Premium Title Services, Inc.

PTS - Texas Title, Inc.

REALHome Services and Solutions, Inc.

Springhouse, LLC

 

 

Attn: Corporate Secretary

2002 Summit Boulevard

Suite 600

Atlanta, Georgia 30319

 

770-612-7007 (Telephone)

770-671-1088 (Fax)

 

With a copy to:

CorporateSecretary@Altisource.com (Email)

Brian.Schneiderman@Altisource.com (Email)

 

With a copy to:

 

Eric J. Nedell, Esq.

Hunton & Williams LLP

Riverfront Plaza - East Tower

951 East Byrd Street

Richmond, Virginia 23219

(p) 804.787.8078

(f) 804.343.4863

 

enedell@hunton.com

 

Administrative Agent and Collateral Agent

 

Notice Information

Bank of America, N.A.

 

Bank of America, N.A.

as Administrative Agent

for the Secured Parties, I.S.A.O.A., A.T.I.M.A.

Attn: MAC Legal Collateral Administration

Mail Code TX1-492-14-06

901 Main Street

Dallas, TX 75202

 

--------------------------------------------------------------------------------